EXHIBIT 10.35
Published CUSIP Number: 10218JAA3
Revolving Credit CUSIP Number: 10218JAB1


CREDIT AGREEMENT
dated as of May 31, 2006
by and among
BOWATER INCORPORATED,
as Borrower,
the Lenders referred to herein,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender,
JPMORGAN CHASE BANK, N.A. and UBS SECURITIES LLC,
each as a Syndication Agent,
and
WELLS FARGO FOOTHILL, LLC
as Documentation Agent
WACHOVIA CAPITAL MARKETS, LLC,
as Sole Book Manager
WACHOVIA CAPITAL MARKETS, LLC,
as Lead Arranger



i



--------------------------------------------------------------------------------



 



Table of Contents

                              Page   ARTICLE I DEFINITIONS     1  
 
               
 
  SECTION 1.1   Definitions     1  
 
  SECTION 1.2   Other Definitions and Provisions     29  
 
  SECTION 1.3   Accounting Terms     29  
 
  SECTION 1.4   UCC Terms     30  
 
  SECTION 1.5   Rounding     30  
 
  SECTION 1.6   References to Agreement and Laws     30  
 
  SECTION 1.7   Times of Day     30  
 
  SECTION 1.8   Letter of Credit Amounts     30  
 
  SECTION 1.9   Amount of Obligations     30  
 
                ARTICLE II REVOLVING CREDIT FACILITY     31  
 
               
 
  SECTION 2.1   Revolving Credit Loans     31  
 
  SECTION 2.2   Swingline Loans     31  
 
  SECTION 2.3   Procedure for Advances of Revolving Credit Loans and Swingline
Loans     32  
 
  SECTION 2.4   Repayment and Prepayment of Revolving Credit and Swingline Loans
    33  
 
  SECTION 2.5   Permanent Reduction of the Commitment     34  
 
  SECTION 2.6   Termination of Credit Facility     35  
 
                ARTICLE III LETTER OF CREDIT FACILITY     35  
 
               
 
  SECTION 3.1   L/C Commitment     35  
 
  SECTION 3.2   Procedure for Issuance of Letters of Credit     35  
 
  SECTION 3.3   Commissions and Other Charges     36  
 
  SECTION 3.4   L/C Participations     36  
 
  SECTION 3.5   Reimbursement Obligation of the Borrower     37  
 
  SECTION 3.6   Obligations Absolute     38  
 
  SECTION 3.7   Effect of Letter of Credit Application     39  
 
                ARTICLE IV GENERAL LOAN PROVISIONS     39  
 
               
 
  SECTION 4.1   Interest     39  
 
  SECTION 4.2   Notice and Manner of Conversion or Continuation of Loans     40
 
 
  SECTION 4.3   Fees     41  
 
  SECTION 4.4   Manner of Payment     41  
 
  SECTION 4.5   Evidence of Indebtedness     42  
 
  SECTION 4.6   Adjustments     42  
 
  SECTION 4.7   Nature of Obligations of Lenders Regarding Extensions of Credit;
       
 
      Assumption by the Administrative Agent     43  
 
  SECTION 4.8   Changed Circumstances     44  
 
  SECTION 4.9   Indemnity     44  

ii



--------------------------------------------------------------------------------



 



                              Page  
 
  SECTION 4.10   Increased Costs     45  
 
  SECTION 4.11   Taxes     46  
 
  SECTION 4.12   Mitigation Obligations; Replacement of Lenders     48  
 
  SECTION 4.13   Security     49  
 
  SECTION 4.14   Additional Subsidiary Borrowers     49  
 
                ARTICLE V CLOSING; CONDITIONS OF CLOSING AND BORROWING     51  
 
               
 
  SECTION 5.1   Closing     51  
 
  SECTION 5.2   Conditions to Closing and Initial Extensions of Credit     51  
 
  SECTION 5.3   Conditions to All Extensions of Credit     54  
 
  SECTION 5.4   Post-Closing Conditions     55  
 
                ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER     56
 
 
               
 
  SECTION 6.1   Representations and Warranties     56  
 
  SECTION 6.2   Survival of Representations and Warranties, Etc     64  
 
                ARTICLE VII FINANCIAL INFORMATION AND NOTICES     64  
 
               
 
  SECTION 7.1   Financial Statements and Projections     64  
 
  SECTION 7.2   Officer's Compliance Certificate     65  
 
  SECTION 7.3   Accountants' Certificate     65  
 
  SECTION 7.4   Other Reports     65  
 
  SECTION 7.5   Notice of Litigation and Other Matters     66  
 
  SECTION 7.6   Accuracy of Information     67  
 
                ARTICLE VIII AFFIRMATIVE COVENANTS     67  
 
               
 
  SECTION 8.1   Preservation of Corporate Existence and Related Matters     67  
 
  SECTION 8.2   Maintenance of Property; Reinvestment     67  
 
  SECTION 8.3   Insurance     68  
 
  SECTION 8.4   Accounting Methods and Financial Records     68  
 
  SECTION 8.5   Payment of Taxes     69  
 
  SECTION 8.6   Compliance With Laws and Approvals     69  
 
  SECTION 8.7   Environmental Laws     69  
 
  SECTION 8.8   Compliance with ERISA     69  
 
  SECTION 8.9   Visits and Inspections     70  
 
  SECTION 8.10   Additional Subsidiaries     70  
 
  SECTION 8.11   Use of Proceeds     71  
 
  SECTION 8.12   Further Assurances     71  
 
                ARTICLE IX FINANCIAL COVENANTS     71  
 
               
 
  SECTION 9.1   Consolidated Senior Secured Leverage Ratio     72  
 
  SECTION 9.2   Interest Coverage Ratio     72  
 
                ARTICLE X NEGATIVE COVENANTS     72  
 
               
 
  SECTION 10.1   Limitations on Indebtedness     72  
 
  SECTION 10.2   Limitations on Liens     75  

iii



--------------------------------------------------------------------------------



 



                              Page  
 
  SECTION 10.3   Limitations on Loans, Advances, Investments and Acquisitions  
  76  
 
  SECTION 10.4   Limitations on Mergers and Liquidation     77  
 
  SECTION 10.5   Limitations on Asset Dispositions     78  
 
  SECTION 10.6   Limitations on Dividends and Distributions     79  
 
  SECTION 10.7   Limitations on Exchange and Issuance of Capital Stock     80  
 
  SECTION 10.8   Transactions with Affiliates     80  
 
  SECTION 10.9   Certain Accounting Changes; Organizational Documents     80  
 
  SECTION 10.10   Amendments; Payments and Prepayments of Indebtedness     80  
 
  SECTION 10.11   Restrictive Agreements     82  
 
  SECTION 10.12   Nature of Business     82  
 
  SECTION 10.13   Impairment of Security Interests     82  
 
                ARTICLE XI DEFAULT AND REMEDIES     83  
 
               
 
  SECTION 11.1   Events of Default     83  
 
  SECTION 11.2   Remedies     85  
 
  SECTION 11.3   Rights and Remedies Cumulative; Non-Waiver; etc     86  
 
  SECTION 11.4   Crediting of Payments and Proceeds     87  
 
  SECTION 11.5   Administrative Agent May File Proofs of Claim     87  
 
                ARTICLE XII THE ADMINISTRATIVE AGENT     88  
 
               
 
  SECTION 12.1   Appointment and Authority     88  
 
  SECTION 12.2   Rights as a Lender     88  
 
  SECTION 12.3   Exculpatory Provisions     89  
 
  SECTION 12.4   Reliance by the Administrative Agent     89  
 
  SECTION 12.5   Delegation of Duties     90  
 
  SECTION 12.6   Resignation of Administrative Agent     90  
 
  SECTION 12.7   Non-Reliance on Administrative Agent and Other Lenders     91  
 
  SECTION 12.8   No Other Duties, etc     91  
 
  SECTION 12.9   Collateral and Guaranty Matters     91  
 
                ARTICLE XIII MISCELLANEOUS     92  
 
               
 
  SECTION 13.1   Notices     92  
 
  SECTION 13.2   Amendments, Waivers and Consents     93  
 
  SECTION 13.3   Expenses; Indemnity     95  
 
  SECTION 13.4   Right of Set-off     97  
 
  SECTION 13.5   Governing Law     97  
 
  SECTION 13.6   Waiver of Jury Trial     98  
 
  SECTION 13.7   Reversal of Payments     98  
 
  SECTION 13.8   Injunctive Relief; Punitive Damages     98  
 
  SECTION 13.9   Accounting Matters     99  
 
  SECTION 13.10   Successors and Assigns; Participations     99  
 
  SECTION 13.11   Confidentiality     102  
 
  SECTION 13.12   Performance of Duties     103  
 
  SECTION 13.13   All Powers Coupled with Interest     103  
 
  SECTION 13.14   Survival of Indemnities     103  
 
  SECTION 13.15   Titles and Captions     103  

iv



--------------------------------------------------------------------------------



 



                              Page  
 
  SECTION 13.16   Severability of Provisions     103  
 
  SECTION 13.17   Counterparts     103  
 
  SECTION 13.18   Integration     103  
 
  SECTION 13.19   Term of Agreement     103  
 
  SECTION 13.20   Advice of Counsel, No Strict Construction     104  
 
  SECTION 13.21   USA Patriot Act     104  
 
  SECTION 13.22   Inconsistencies with Other Documents; Independent Effect of
Covenants     104  

v



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A-1
  -   Form of Revolving Credit Note
Exhibit A-2
  -   Form of Swingline Note
Exhibit B
  -   Form of Notice of Borrowing
Exhibit C
  -   Form of Notice of Account Designation
Exhibit D
  -   Form of Notice of Prepayment
Exhibit E
  -   Form of Notice of Conversion/Continuation
Exhibit F
  -   Form of Officer's Compliance Certificate
Exhibit G
  -   Form of Assignment and Assumption
Exhibit H
  -   Form of Subsidiary Guaranty Agreement
Exhibit I
  -   Form of Collateral Agreement
Exhibit J
  -   Form of Intercompany Subordination Agreement

SCHEDULES

         
Schedule 1.1(a)
  -   Existing Letters of Credit
Schedule 1.1(b)
  -   Specified Existing Notes
Schedule 6.1(b)
  -   Subsidiaries and Capitalization
Schedule 6.1(i-1)
  -   ERISA Plans
Schedule 6.1(i-2)
  -   Canadian Plans
Schedule 6.1(l)
  -   Significant Indebtedness
Schedule 6.1(n)
  -   Burdensome Provisions
Schedule 6.1(t)
  -   Litigation
Schedule 10.1
  -   Permitted Indebtedness
Schedule 10.2
  -   Existing Liens
Schedule 10.3
  -   Existing Loans, Advances and Investments
Schedule 10.8
  -   Transactions with Affiliates

vi



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT, dated as of May 31, 2006, by and among BOWATER
INCORPORATED, a Delaware corporation (the "Borrower"), the lenders who are party
to this Agreement pursuant to the execution of the authorization (the "Lender
Authorization") attached hereto as Annex A or who may become a party to this
Agreement pursuant to Section 13.10 hereof, as Lenders, and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders.
STATEMENT OF PURPOSE
     The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1 Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
     "Administrative Agent" means Wachovia, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 12.6.
     "Administrative Agent's Office" means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 13.1(c).
     "Administrative Questionnaire" means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     "Affiliate" means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person or any of its
Subsidiaries. As used in this definition, the term "control" means (a) the power
to vote ten percent (10%) or more of the securities or other equity interests of
a Person having ordinary voting power (excluding, however, a Person or group
whose ownership in another Person is permitted to be reported on Schedule 13G
pursuant to Rule 13d-1(b) under the Securities Exchange Act of 1934, as amended)
or (b) the possession, directly or indirectly, of any other power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Notwithstanding the
foregoing, (i) no individual shall be an Affiliate of the Borrower or any of its
Subsidiaries solely and exclusively by reason of his or her being a director,
officer or employee of the Borrower or any of its Subsidiaries and (ii) none of
the Subsidiaries of the Borrower shall be Affiliates of the Borrower or any of
its Subsidiaries.
     "Aggregate Credit Exposure" means the sum of (a) the aggregate amount of
outstanding Loans and (b) the aggregate amount of outstanding Canadian Loans.

1



--------------------------------------------------------------------------------



 



     "Agreement" means this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.
     "Applicable Law" means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, legally binding policies, interpretations and orders of courts or
Governmental Authorities and all orders and decrees of all courts and
arbitrators.
     "Applicable Margin" means the corresponding percentages per annum as set
forth below based on the Average Utilization:

                      Pricing             Level   Average Utilization Percentage
  LIBOR +   Base Rate +
I
  Greater than 75%     2.25 %     1.00 %
 
                   
II
  Greater than 35%, but less than or equal to 75%     2.00 %     0.75 %
 
                   
III
  Less than or equal to 35%     1.75 %     0.50 %

The Applicable Margin shall be determined by the Administrative Agent and
adjusted quarterly on the date (each a "Calculation Date") ten (10) Business
Days after the end of each fiscal quarter of the Borrower; provided that the
Applicable Margin shall be based on Pricing Level III until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Average Utilization Percentage as
of the last day of the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date. The Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.
     "Approved Fund" means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered, managed or underwritten by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     "Asset Coverage Amount" means, as of any date of determination, an amount
equal to ninety percent (90%) of the net book value of the Coverage Assets as
set forth on the Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries most recently delivered pursuant to Sections 5.2 or 7.1 hereof.
     "Asset Disposition" means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of the Borrower or any of its
Subsidiaries whether by sale, lease, transfer or otherwise. The term "Asset
Disposition" shall not include any Insurance and Condemnation Event.

2



--------------------------------------------------------------------------------



 



     "Assignment and Assumption" means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.10), and accepted by the Administrative Agent,
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
     "Attributable Indebtedness" means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.
     "Average Utilization" means, for any calendar quarter, the average daily
principal balance of Loans outstanding during such calendar quarter.
     "Base Rate" means, at any time, the higher of (a) the Prime Rate and
(b) the Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate or the Federal Funds Rate.
     "Base Rate Loan" means any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 4.1(a).
     "BCFC Notes" means the 7.95% Notes due 2011 issued pursuant to the
Indenture dated as of October 31, 2001 among Bowater Canada Finance Corporation,
as Issuer, the Borrower, as Guarantor, and The Bank of New York, as Trustee.
     "Borrower" has the meaning assigned thereto in the introductory paragraph
hereto.
     "Borrowing Limit" means, at any time, the lesser of:
     (a) the aggregate principal amount of the Commitments at such time less,
except with respect to Sections 2.4(b) and 5.2(e)(iii),
     (i) in the case of any request for Revolving Credit Loans, the sum of all
outstanding Swingline Loans and L/C Obligations;
     (ii) in the case of any request for Swingline Loans, the sum of all
outstanding Revolving Credit Loans and L/C Obligations; or
     (iii) in the case of any request for issuance of a Letter of Credit, the
sum of all outstanding Loans; and
     (b) the amount which, when aggregated with the aggregate amount of all
other Consolidated Total Senior Secured Indebtedness, does not exceed the Asset
Coverage Amount.
     "Bowater-Calhoun Arrangement" means that certain intercompany loan
arrangement pursuant to which:

3



--------------------------------------------------------------------------------



 



     (a) the Borrower loaned $33,294,000 of proceeds of the McMinn County
pollution control bonds to Calhoun Newsprint Company as evidenced by an
intercompany note payable to the Borrower; and
     (b) Calhoun Newsprint Company loaned such proceeds back to the Borrower as
evidenced by an intercompany note payable to Calhoun Newsprint Company and
secured by the Borrower's intercompany note receivable referred to in clause
(a).
     "Business Day" means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina, New York, New York and Toronto, Ontario, are open
for the conduct of their commercial banking business, and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
     "Calculation Date" has the meaning assigned thereto in the definition of
Applicable Margin.
     "Canadian Administrative Agent" means The Bank of Nova Scotia in its
capacity as the administrative agent under the Canadian Credit Agreement.
     "Canadian Borrower" means Bowater Canadian Forest Products Inc., as
borrower under the Canadian Credit Facility.
     "Canadian Collateral" means the "Collateral" as defined in the Canadian
Credit Agreement.
     "Canadian Credit Agreement" means that certain credit agreement dated as of
even date herewith by and among the Canadian Borrower, as borrower, the U.S.
Borrower, as guarantor, the lenders party thereto, as lenders, and The Bank of
Nova Scotia, as administrative agent.
     "Canadian Credit Facility" means that certain revolving credit facility
established pursuant to the Canadian Credit Agreement.
     "Canadian Credit Party" means the Canadian Borrower and each Canadian
Guarantor.
     "Canadian Employee Benefit Plan" means (a) any employee benefit plan that
is maintained for the benefit of employees or former employees of the Canadian
Borrower or any of the Canadian Subsidiaries registered in accordance with the
ITA or other Applicable Law which the Borrower or any of its Subsidiaries
sponsors, maintains, or to which it makes, is making, or is obligated to make,
contributions or (b) any Canadian Pension Plan or Canadian Multiemployer Plan
that has at any time within the preceding six (6) years been maintained for the
employees of the Borrower or any of its Subsidiaries, and shall not include any
Employee Benefit Plan.
     "Canadian Extensions of Credit" means the "Extensions of Credit" as defined
in the Canadian Credit Agreement.

4



--------------------------------------------------------------------------------



 



     "Canadian Guarantors" means the "Guarantors" as defined in the Canadian
Credit Agreement.
     "Canadian Lender" means any "Lender" as defined in the Canadian Credit
Agreement.
     "Canadian Loans" means "Loans" as defined in the Canadian Credit Agreement.
     "Canadian Multiemployer Plan" means a "multi-employer pension plan" as
defined by Applicable Laws and registered in accordance with the ITA or other
Applicable Laws and as to which the Borrower or any of its Subsidiaries is
making, or is accruing an obligation to make, or has accrued an obligation to
make, contributions within the preceding six (6) years, and shall not include
any Multiemployer Plan.
     "Canadian Obligations" means the "Obligations" as defined in the Canadian
Credit Agreement.
     "Canadian Pension Plan" means any Canadian Employee Benefit Plan, other
than a Canadian Multiemployer Plan, which is registered in accordance with the
ITA or other Applicable Law and which (a) is maintained for the employees of the
Borrower or any of its Subsidiaries or (b) has at any time within the preceding
six (6) years been maintained for the employees of the Borrower or any of its
Subsidiaries which the Borrower or any of its Subsidiaries sponsors, maintains,
or to which it makes, is making or is obligated to make, contributions, and
shall not include any Pension Plan.
     "Canadian Required Agreement Lenders" means the "Required Agreement
Lenders" as defined in the Canadian Credit Agreement.
     "Canadian Secured Parties" means the "Secured Parties" as defined in the
Canadian Credit Agreement.
     "Canadian Subsidiary" means any Subsidiary that is organized under the laws
of Canada or any province or political subdivision thereof.
     "Capital Asset" means, with respect to the Borrower and its Subsidiaries,
any asset that should, in accordance with GAAP, be classified and accounted for
as a capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.
     "Capital Expenditures" means, with respect to the Borrower and its
Subsidiaries for any period, the aggregate cost of all Capital Assets acquired
by the Borrower and its Subsidiaries during such period, as determined in
accordance with GAAP.
     "Capital Lease" means any lease of any property by the Borrower or any of
its Subsidiaries, as lessee, that should, in accordance with GAAP, be classified
and accounted for as a capital lease on a Consolidated balance sheet of the
Borrower and its Subsidiaries.
     "Capital Stock" means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership

5



--------------------------------------------------------------------------------



 



interests (whether general or limited), (d) in the case of a limited liability
company, membership interests and (e) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.
     "Cash Equivalents" means, collectively:
     (a) marketable obligations issued or unconditionally guaranteed by the
United States, Canada or any agency thereof maturing within two hundred seventy
(270) days from the date of acquisition thereof;
     (b) commercial paper maturing no more than two hundred seventy (270) days
from the date of creation thereof and currently having the highest rating
obtainable from either S&P, Moody's or DBRS;
     (c) certificates of deposit, time deposits and bankers' acceptances
maturing no more than two hundred seventy (270) days from the date of creation
thereof issued by commercial banks incorporated under the laws of the United
States or Canada, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of "A" or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank;
     (d) repurchase obligations for underlying securities of the types described
in, and satisfying the requirements specified in, clauses (a) and (c) above
entered into with any bank satisfying the requirements specified in clause
(c) above;
     (e) demand deposit accounts maintained in the ordinary course of business;
and
     (f) (i) money market mutual or similar funds which (A) invest solely in
assets of the types described in clauses (a) through (e) above, without regard
to the limitations as to the maturity of such obligations, bankers' acceptances,
time deposits, certificates of deposit, repurchase agreements or commercial
paper set forth above, (B) are rated at least "AAm" or "AAmg" or their
equivalent by both S&P and Moody's, provided that there is no "r-highlighter"
affixed to such rating and (C) comply with Rule 2a-7 of the Investment Company
Act of 1940, as amended; and
          (ii) the money market fund called Columbia Cash Reserves, so long as
Columbia Cash Reserves continues to buy only "first tier" securities as defined
by Rule 2a-7 of the Investment Company Act of 1940, as amended.
     "Change in Control" means an event or series of events by which (a) any
person or group of persons (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended) shall obtain ownership or control
in one or more series of transactions of more than thirty-five percent (35%) of
the Capital Stock or thirty-five percent (35%) of the voting power of the
Borrower entitled to vote in the election of members of the board of directors
of the Borrower, (b) during any period of twenty-five (25) consecutive calendar
months, a majority of

6



--------------------------------------------------------------------------------



 



the members of the board of directors of the Borrower cease to be composed of
Continuing Directors, or (c) there shall have occurred under any indenture or
other instrument evidencing any Indebtedness of the Borrower or any of its
Subsidiaries in excess of $25,000,000 any "change in control" or similar
provision (as set forth in the indenture, agreement or other evidence of such
Indebtedness) obligating the Borrower to repurchase, redeem or repay all or any
part of such Indebtedness or Capital Stock provided for therein (provided that
if such obligation is contingent on any other event or circumstance, then such
"change in control" shall not constitute a Change in Control hereunder unless
such other event or circumstance also has occurred or exists). For the purposes
hereof, "Continuing Directors" means, during any period of twenty-five
(25) consecutive calendar months, individuals (i) who were members of the board
of directors on the first day of such period, (ii) whose election or nomination
to the board of directors was approved by individuals who comprised a majority
of the board of directors on the first day of such period or (iii) whose
election or nomination to the board of directors was approved by (A) individuals
who were members of the board of directors on the first day of such period or
(B) individuals whose election or nomination to the board of directors was
approved by a majority of the board of directors on the first day of such
period; provided that in each case such individuals referenced in clause (A) and
clause (B) constituted a majority of the board of directors at the time of such
election or nomination.
     "Change in Law" means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     "Closing Date" means the date of this Agreement or such later Business Day
upon which each condition described in Section 5.2 shall be satisfied or waived
in all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.
     "Code" means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.
     "Collateral" means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
     "Collateral Agreement" means the collateral agreement of even date executed
by the Credit Parties in favor of the Administrative Agent, for the benefit of
itself and the other Secured Parties, substantially in the form of Exhibit I, as
amended, restated, supplemented or otherwise modified from time to time.
     "Commitment" means (a) as to any Lender, the obligation of such Lender to
make Extensions of Credit to the Borrower hereunder in an aggregate principal
amount at any time outstanding not to exceed the amount set forth opposite such
Lender's name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Extensions of Credit, as such amount
may be modified at any time or from time to time pursuant to the terms hereof.
The Commitment of all the Lenders on the Closing Date shall be $415,000,000.

7



--------------------------------------------------------------------------------



 



     "Commitment Percentage" means, as to any Lender at any time, the ratio of
(a) the amount of the Commitment of such Lender to (b) the Commitments of all
the Lenders.
     "Consolidated" means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
     "Consolidated Adjusted EBITDA" means, for any period, the sum for the
Borrower and its Consolidated Subsidiaries (determined on a Consolidated basis,
without duplication, in accordance with GAAP) of the following: (a) Consolidated
EBITDA for such period plus (b) any net gain on any Asset Disposition during
such period minus (c) any net loss on any Asset Disposition during such period;
provided that, for purposes of this Agreement, Consolidated Adjusted EBITDA
shall be adjusted on a pro forma basis, in a manner consistent with
Regulation S-X of the SEC or otherwise reasonably acceptable to the
Administrative Agent, to include or exclude, as applicable, as of the first day
of any applicable period, (A) any Permitted Acquisition closed during such
period or (B) any permitted Asset Disposition closed during such period (other
than Asset Dispositions permitted pursuant to Section 10.5(a)-(g)) of assets
having an aggregate fair market value (at the time of the closing of such Asset
Disposition) in excess of $50,000,000.
     "Consolidated EBITDA" means, for any period, the sum for the Borrower and
its Consolidated Subsidiaries (determined on a Consolidated basis, without
duplication, in accordance with GAAP) of the following:
     (a) Consolidated Net Income for such period,
     plus
     (b) the sum of the following to the extent deducted in determining
Consolidated Net Income for such period:
     (i) income taxes for such period (or minus, to the extent added in
determining Consolidated Net Income for such period, income tax benefit for such
period);
     (ii) amortization, depreciation, depletion and other non-cash charges for
such period;
     (iii) Consolidated Interest Expense for such period;
     (iv) any extraordinary charges for such period;
     (v) any unusual or non-recurring charges for such period up to an amount
not to exceed five percent (5%) of the Consolidated EBITDA of the Borrower and
its Subsidiaries (as calculated without giving effect to this clause (v) or
clause (vi) below);
     (vi) any cost savings and synergies associated with a Permitted Acquisition
not to exceed five percent (5%) of the Consolidated EBITDA of the

8



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries (as calculated without giving effect to this
clause (vi) or clause (v) above); and
     (vii) any net loss on any Asset Disposition during such period,
     less
     (c) the sum of the following to the extent included in determining
Consolidated Net Income for such period:
     (i) the aggregate amount of interest income for such period;
     (ii) any extraordinary gains during such period;
     (iii) any unusual or non-recurring gains during such period; and
     (iv) any net gain on any Asset Disposition during such period;
provided that, for purposes of this Agreement, Consolidated EBITDA shall be
adjusted on a pro forma basis, in a manner consistent with Regulation S-X of the
SEC or otherwise reasonably acceptable to the Administrative Agent, to include
or exclude, as applicable, as of the first day of any applicable period, (A) any
Permitted Acquisition closed during such period or (B) any permitted Asset
Disposition closed during such period (other than Asset Dispositions permitted
pursuant to Section 10.5(a)-(g)) of assets having an aggregate fair market value
(at the time of the closing of such Asset Disposition) in excess of $50,000,000.
     "Consolidated Interest Expense" means, with respect to the Borrower and its
Consolidated Subsidiaries for any period, the gross interest expense (including,
without limitation, interest expense attributable to Capital Leases and plus the
net amount payable (or minus the net amount receivable) under any Interest Rate
Contracts of the Borrower and its Consolidated Subsidiaries), all determined for
such period on a Consolidated basis without duplication, in accordance with
GAAP.
     "Consolidated Net Income" means, with respect to the Borrower and its
Consolidated Subsidiaries, for any period of determination, the net income (or
loss) of the Borrower and its Consolidated Subsidiaries for such period,
determined on a Consolidated basis in accordance with GAAP.
     "Consolidated Senior Secured Leverage Ratio" means, as of any date of
determination, the ratio of (a) Consolidated Total Senior Secured Indebtedness
on such date to (b) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date.
     "Consolidated Subsidiary" means, for any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP, excluding in any
event any QSPE.

9



--------------------------------------------------------------------------------



 



     "Consolidated Total Indebtedness" means, as of any date of determination,
without duplication, all Indebtedness (excluding clause (h) of the definition
thereof) of the Borrower and its Consolidated Subsidiaries.
     "Consolidated Total Leverage Ratio" means, as of any date of determination,
the ratio of (a) Consolidated Total Indebtedness on such date to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.
     "Consolidated Total Senior Secured Indebtedness" means,
     (a) for purposes of determining the Consolidated Senior Secured Leverage
Ratio, as of any date of determination with respect to the Borrower and its
Consolidated Subsidiaries on a Consolidated basis, without duplication, the sum
of (i) all outstanding Extensions of Credit (including, without limitation, each
outstanding Letter of Credit and each outstanding Swingline Loan) under the
Credit Facility plus (ii) all outstanding Canadian Extensions of Credit
(including, without limitation, each outstanding letter of credit and each
outstanding swingline loan) plus (iii) all other outstanding Indebtedness (other
than any Hedging Agreement) of the Borrower and its Consolidated Subsidiaries
which is secured by any assets of the Borrower and its Consolidated
Subsidiaries; and
     (b) for all other purposes, as of any date of determination with respect to
the Borrower and its Consolidated Subsidiaries on a Consolidated basis, without
duplication, the sum of (i) all outstanding Extensions of Credit (including,
without limitation, each outstanding Letter of Credit and each outstanding
Swingline Loan) under the Credit Facility plus (ii) all other outstanding
Indebtedness (other than any Hedging Agreement) of the Borrower and its
Consolidated Subsidiaries which is secured by a Lien on the Coverage Assets.
     "Coverage Assets" means all accounts receivable (excluding any intercompany
accounts receivable) and all inventory of the Borrower and its Consolidated
Subsidiaries other than accounts receivable and inventory of the Canadian
Borrower or any Consolidated Subsidiary of the Canadian Borrower.
     "Credit Facility" means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.
     "Credit Parties" means, collectively, the Borrower and the Subsidiary
Guarantors.
     "DBRS" means Dominion Bond Rating Service Limited and any successor
thereto.
     "Default" means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
     "Defaulting Lender" means any Lender that (a) has failed to fund any
portion of the Revolving Credit Loans, participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the

10



--------------------------------------------------------------------------------



 



date when due, unless such amount is the subject of a good faith dispute, or
(c) has been deemed insolvent or become the subject of a bankruptcy,
receivership or insolvency proceeding.
     "Disputes" means any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document, between
or among parties hereto and to the other Loan Documents.
     "Dollars" or "$" means, unless otherwise qualified, dollars in lawful
currency of the United States.
     "Domestic Subsidiary" means any Subsidiary organized under the laws of any
political subdivision of the United States.
     "Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) the Swingline Lender, (iii) each
Issuing Lender and (iv) unless a Default or Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, "Eligible Assignee" shall
not include the Borrower or any of the Borrower's Affiliates or Subsidiaries.
     "Employee Benefit Plan" means (a) any employee benefit plan within the
meaning of Section 3(3) of ERISA that is maintained for employees of the
Borrower or any of its Subsidiaries which the Borrower or any of its
Subsidiaries or any of their ERISA Affiliates sponsors, maintains, or to which
it makes, is making, or is obligated to make, contributions or (b) any Pension
Plan or Multiemployer Plan that has at any time within the preceding six
(6) years been maintained for the employees of the Borrower or any of its
Subsidiaries or any of their current or former ERISA Affiliates.
     "Environmental Claims" means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
     "Environmental Laws" means any and all federal, foreign, state, provincial
and local laws, statutes, ordinances, codes, rules, legally binding policies,
standards and regulations, permits, licenses, approvals, interpretations and
orders of courts or Governmental Authorities, relating to the protection of
human health or the environment, including, but not limited to, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Materials.

11



--------------------------------------------------------------------------------



 



     "ERISA" means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.
     "ERISA Affiliate" means any Person who together with the Borrower or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
     "Eurodollar Reserve Percentage" means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.
     "Event of Default" means any of the events specified in Section 11.1;
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.
     "Exchangeable Shares" means those shares of Capital Stock issued by Bowater
Canada, Inc. and listed on the Toronto Stock Exchange (under stock symbol BWX)
which are exchangeable at any time at the option of the holder of such shares
into common stock of the Borrower and which entitle the holder thereof to
similar voting rights and dividend payments (on a per share basis) as those
granted to holders of the common stock of the Borrower.
     "Excluded Taxes" means, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 4.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender's
failure or inability (other than as a result of a Change in Law) to comply with
Section 4.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 4.11(a).
     "Existing Facilities" means the collective reference to (a) the credit
facility established pursuant to that certain Credit Agreement dated as of
April 22, 2004 (as amended, restated, supplemented or modified) by and among the
Canadian Borrower and the Borrower, as borrowers, JPMorgan Chase Bank, as U.S.
administrative agent, The Bank of Nova Scotia, as Canadian administrative agent
and the lenders party thereto and (b) the conduit facility established pursuant
that certain Loan Agreement dated as of December 19, 2002 (as amended, restated,
supplemented or modified) by and among Bowater Funding Inc., as borrower, the

12



--------------------------------------------------------------------------------



 



Borrower, as initial servicer, the lenders party thereto, SunTrust Capital
Markets, Inc. and Wachovia Bank, National Association, as co-agents, and
SunTrust Capital Markets, Inc., as administrative agent.
     "Existing Letters of Credit" means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).
     "Existing Notes" means the collective reference to each of the senior
unsecured notes and debentures set forth on Schedule 10.1.
     "Extensions of Credit" means, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (ii) such Lender's Commitment
Percentage of the L/C Obligations then outstanding and (iii) such Lender's
Commitment Percentage of the Swingline Loans then outstanding or (b) the making
of any Loan or participation in any Swingline Loan or any Letter of Credit by
such Lender, as the context requires.
     "FDIC" means the Federal Deposit Insurance Corporation, or any successor
thereto.
     "Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.
     "Fee Letter" means the separate fee letter agreement executed by the
Borrower and Wachovia and/or certain of its affiliates dated April 3, 2006.
     "Fiscal Year" means the fiscal year of the Borrower and its Subsidiaries
ending on December 31.
     "Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     "Foreign Pledge Documents" means any pledge agreements, charges and other
similar documents and agreements granting a lien on the Capital Stock of any
first-tier Foreign Subsidiary of the Borrower in favor of the Administrative
Agent, for the ratable benefit of itself and the other Secured Parties.
     "Foreign Subsidiary" means any Subsidiary that is not a Domestic
Subsidiary.
     "GAAP" means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute

13



--------------------------------------------------------------------------------



 



of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States, that
are applicable to the circumstances as of the date of determination,
consistently applied.
     "Governmental Approvals" means all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.
     "Governmental Authority" means the government of the United States, Canada
or any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
     "Guaranty Obligation" means, with respect to the Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.
     "Hazardous Materials" means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, (f) which consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (g) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
     "Hedging Agreement" means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement

14



--------------------------------------------------------------------------------



 



or arrangement designed to alter the risks of any Person arising from
fluctuations in interest rates, currency values or commodity prices, all as
amended, restated, supplemented or otherwise modified from time to time.
     "Hedging Obligations" means all existing or future payment and other
obligations owing by any Credit Party under any Hedging Agreement (which such
Hedging Agreement is permitted hereunder) with any Person that is a Lender or an
Affiliate of a Lender at the time such Hedging Agreement is executed.
     "Immaterial Subsidiary" means:
     (a) each QSPE;
     (b) any Domestic Subsidiary that is not a Wholly-Owned Subsidiary to the
extent that (i) there is a provision in the organizational documents of such
Domestic Subsidiary or (ii) the Borrower or any of its Subsidiaries is party to
a legally enforceable agreement, in either case that would prohibit such
Domestic Subsidiary from being a Subsidiary Guarantor without the consent (or
the approval of directors appointed by) a third party owner of such Domestic
Subsidiary; and
     (c) any individual Domestic Subsidiary having total assets with a book
value that is less than one percent (1%) of the aggregate book value of the
total Consolidated assets of the Borrower and its Subsidiaries (as of the most
recent date for which financial statements have been delivered).
     "Indebtedness" means, with respect to any Person at any date and without
duplication, the sum of the following:
     (a) all liabilities, obligations and indebtedness for borrowed money of
such Person, including, but not limited to, obligations evidenced by bonds,
debentures, notes or other similar instruments of such Person;
     (b) all obligations of such Person to pay the deferred purchase price of
property or services (including, without limitation, all obligations under
non-competition, earn-out or similar agreements in connection with an
acquisition), except trade payables and accrued obligations arising in the
ordinary course of business, so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered;
     (c) the Attributable Indebtedness of such Person with respect to such
Person's obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
     (d) all Indebtedness of any other Person secured by a Lien on any asset
owned by such Person (including indebtedness arising under conditional sales or
other title retention agreements), whether or not such indebtedness shall have
been assumed by such Person or is limited in recourse;
     (e) all Guaranty Obligations of such Person;

15



--------------------------------------------------------------------------------



 



     (f) all obligations, contingent or otherwise, of such Person in connection
with letters of credit, whether or not drawn, including, without limitation, any
reimbursement obligation, and bankers' acceptances issued for the account of
such Person;
     (g) all cash obligations of any such Person to redeem, repurchase,
exchange, defease or otherwise make payments in respect of Capital Stock of such
Person, unless such redemption, repurchase, exchange, defeasance or other
payment is contingent (unless such contingency has been satisfied) or is not
required prior to the date that is ninety-one (91) days after the Maturity Date;
     (h) all Net Hedging Obligations of such Person; and
     (i) the outstanding attributed principal amount under any asset
securitization program of such Person.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Person is not legally
liable therefor under Applicable Law or as a result of any legally enforceable
contractual limitation with respect to such Indebtedness.
     "Indemnified Taxes" means Taxes and Other Taxes other than Excluded Taxes.
     "Insurance and Condemnation Event" means the receipt by the Borrower or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective property or assets.
     "Intercompany Subordination Agreement" means an Intercompany Subordination
Agreement substantially in the form of Exhibit J by and among the Administrative
Agent and the applicable Credit Parties or Subsidiaries thereof party thereto.
     "Interest Period" has the meaning assigned thereto in Section 4.1(b).
     "Interest Rate Contract" means any interest rate swap agreement, interest
rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
     "ISP98" means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
     "Issuing Lender" means (a) with respect to Letters of Credit issued
hereunder on or after the Closing Date, Wachovia, in its capacity as issuer
thereof, or any successor thereto or any other Lender designated as an Issuing
Lender by the Borrower (with reasonable prior notice of such designation by the
Borrower to the Administrative Agent) and (b) with respect to the Existing
Letters of Credit, the issuers thereof as identified on Schedule 1.1(a).

16



--------------------------------------------------------------------------------



 



     "ITA" means the Income Tax Act (Canada), as amended or modified from time
to time.
     "L/C Commitment" means the lesser of (a) One Hundred Million Dollars
($100,000,000) and (b) the aggregate Commitments of the Lenders.
     "L/C Facility" means the letter of credit facility established pursuant to
Article III.
     "L/C Obligations" means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
     "L/C Participants" means the collective reference to all of the Lenders
other than the applicable Issuing Lender.
     "L/C Supporting Documentation" has the meaning assigned thereto in Section
3.2.
     "Lender" means each Person agreeing to be bound by the terms of this
Agreement as a Lender (including, without limitation, each Issuing Lender and
the Swingline Lender unless the context otherwise requires) pursuant to a Lender
Authorization and each Person that hereafter becomes a party to this Agreement
as a Lender pursuant to Section 13.10.
     "Lender Authorization" has the meaning assigned thereto in the introductory
paragraph hereto.
     "Lending Office" means, with respect to any Lender, the office of such
Lender maintaining such Lender's Extensions of Credit.
     "Letter of Credit Application" means an application, in the form specified
by the applicable Issuing Lender from time to time, requesting the applicable
Issuing Lender to issue a Letter of Credit.
     "Letters of Credit" means the collective reference to letters of credit
issued pursuant to Section 3.1 and the Existing Letters of Credit.
     "LIBOR" means the rate of interest per annum determined on the basis of the
rate for deposits in Dollars in minimum amounts of at least $5,000,000 for a
period equal to the applicable Interest Period which appears on the Telerate
Page 3750 at approximately 11:00 a.m. (London time) two (2) Business Days prior
to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%). If, for any reason, such rate does not
appear on Telerate Page 3750, then "LIBOR" shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period. Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.

17



--------------------------------------------------------------------------------



 



     "LIBOR Rate" means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

             

  LIBOR Rate =   LIBOR    

     
 
1.00-Eurodollar Reserve Percentage    

     "LIBOR Rate Loan" means any Loan bearing interest at a rate based upon the
LIBOR Rate as provided in Section 4.1(a).
     "Lien" means, with respect to any asset, any mortgage, leasehold mortgage,
lien, pledge, charge, security interest, hypothec, hypothecation, assignment by
way of security or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.
     "Loan Documents" means, collectively, this Agreement, each Note, the Letter
of Credit Applications, the Subsidiary Guaranty Agreement, the Security
Documents, the Intercreditor Agreement and each other document, instrument,
certificate and agreement executed and delivered by the Borrower or any of its
Subsidiaries in connection with this Agreement or otherwise referred to herein
or contemplated hereby (excluding any Hedging Agreement), all as may be amended,
restated, supplemented or otherwise modified from time to time.
     "Loans" means the collective reference to the Revolving Credit Loans and
the Swingline Loans, and "Loan" means any of such Loans.
     "Material Adverse Effect" means, with respect to the Borrower or any of its
Subsidiaries, a material adverse effect on (a) the business, assets, liabilities
(actual or contingent), operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, or (b) the ability of any such
Person to perform its obligations under the Loan Documents to which it is a
party.
     "Material Subsidiary" means:
     (a) each Domestic Subsidiary of the Borrower, other than, the Immaterial
Subsidiaries; and
     (b) each Subsidiary that, notwithstanding the definition of Immaterial
Subsidiary, is designated as a Material Subsidiary pursuant to Section 8.10(b).
     Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, any Subsidiary that owns (i) a Material Subsidiary or
(ii) provides a guaranty of the Existing Notes or any Indebtedness incurred to
refinance, refund, renew or extend the Existing Notes as permitted pursuant to
Section 10.1(d), in either case shall be a Material Subsidiary.
     "Maturity Date" means the earliest to occur of:

18



--------------------------------------------------------------------------------



 



     (a) May 25, 2011; provided, however, that such date shall be accelerated to
the date which is ninety-one (91) days prior to the then current maturity date
of any Specified Existing Note if on the date which is one hundred twenty
(120) days prior to the then current maturity date of such Specified Existing
Note either (i) the remaining outstanding principal balance thereof (excluding
any such balance as to which sums have been set aside for the payment thereof
pursuant to any defeasance or sinking fund or escrow arrangement or similar
provisions) is in excess of $75,000,000 or (ii) the Aggregate Credit Exposure is
in excess of $100,000,000 and the outstanding principal balance of such
Specified Existing Note (excluding any such balance as to which sums have been
set aside for the payment thereof pursuant to any defeasance or sinking fund or
escrow arrangement or similar provisions) has not been paid in full;
     (b) the date of termination of the entire Commitment by the Borrower
pursuant to Section 2.5; or
     (c) the date of termination of the Commitment by the Administrative Agent
on behalf of the Lenders pursuant to Section 11.2(a).
     "Moody's" means Moody's Investors Service, Inc. and any successor thereto.
     "Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any of its Subsidiaries or
any of their ERISA Affiliates is making, or is accruing an obligation to make,
or has accrued an obligation to make contributions within the preceding six
(6) years.
     "Net Cash Proceeds" means, as applicable;
     (a) with respect to any Asset Disposition, the gross cash proceeds received
by the Borrower or any of its Subsidiaries therefrom less the sum of the
following, without duplication, (i) selling expenses incurred in connection with
such Asset Disposition (including reasonable brokers' fees and commissions,
legal, accounting and other professional and transactional fees, transfer and
similar taxes and the Borrower's reasonable good faith estimate of income taxes
paid or payable in connection with such sale), (ii) reasonable reserves with
respect to post-closing adjustments, indemnities and other contingent
liabilities established in connection with such Asset Disposition (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds), (iii) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness secured by a Lien on the assets (or a portion thereof) sold in such
Asset Disposition, which Indebtedness is repaid with such proceeds and (iv) the
Borrower's reasonable good faith estimate of cash payments required to be made
within ninety (90) days of such Asset Disposition with respect to retained
liabilities directly related to the assets (or a portion thereof) sold in such
Asset Disposition (provided that, to the extent that cash proceeds are not used
to make payments in respect of such retained liabilities within ninety (90) days
of such Asset Disposition, such cash proceeds shall constitute Net Cash
Proceeds); and

19



--------------------------------------------------------------------------------



 



     (b) with respect to any Insurance and Condemnation Event, the gross cash
proceeds received by the Borrower or any of its Subsidiaries therefrom less the
sum of the following, without duplication, (i) all fees and expenses in
connection therewith and (ii) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness secured by a Lien on the assets
(or a portion thereof) subject to such Insurance and Condemnation Event, which
Indebtedness is repaid in connection therewith.
     "Net Hedging Obligations" means, with respect to any Hedging Agreement as
of any date, the Termination Value of such Hedging Agreement on such date.
     "New Material Subsidiary" has the meaning assigned thereto in Section 8.10.
     "Notes" means the collective reference to the Revolving Credit Notes and
the Swingline Note.
     "Notice of Account Designation" has the meaning assigned thereto in Section
2.3(b).
     "Notice of Borrowing" has the meaning assigned thereto in Section 2.3(a).
     "Notice of Conversion/Continuation" has the meaning assigned thereto in
Section 4.2.
     "Notice of Prepayment" has the meaning assigned thereto in Section 2.4(c).
     "Obligations" means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations and (d) all other fees and commissions
(including reasonable attorneys' fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan or Letter
of Credit, of every kind, nature and description, direct or indirect, absolute
or contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note.
     "OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control.
     "Officer's Compliance Certificate" means a certificate of the chief
financial officer, the treasurer, or the assistant treasurer of the Borrower
substantially in the form of Exhibit F.
     "Operating Lease" means, as to any Person as determined in accordance with
GAAP, any lease of property (whether real, personal or mixed) by such Person as
lessee which is not a Capital Lease.
     "Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

20



--------------------------------------------------------------------------------



 



     "Participant" has the meaning assigned thereto in Section 13.10(d).
     "PBGC" means the Pension Benefit Guaranty Corporation or any successor
agency.
     "Pension Plan" means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code and which (a) is maintained for the employees of the Borrower or any of
its Subsidiaries or any of their ERISA Affiliates or (b) has at any time within
the preceding six (6) years been maintained for the employees of the Borrower or
any of its Subsidiaries or any of their current or former ERISA Affiliates which
the Borrower or any of its Subsidiaries or any of their ERISA Affiliates
sponsors, maintains, or to which it makes, is making or is obligated to make,
contributions.
     "Permitted Acquisition" means any investment by the Borrower or any of its
Subsidiaries in the form of the acquisition of all or substantially all of the
business or assets, or any portion of the business or assets that constitutes a
line of business, a business unit or a division (whether by the acquisition of
Capital Stock, assets or any combination thereof), of any other Person if each
such acquisition or investment meets all of the following requirements:
     (a) with respect to any acquisition:
     (i) such acquisition is not a hostile acquisition (with evidence thereof to
be provided to the Administrative Agent or the Canadian Administrative Agent
upon its reasonable request);
     (ii) the Person or business to be acquired shall be in a substantially
similar line of business as the Borrower and its Subsidiaries pursuant to
Section 10.12;
     (iii) if such transaction is a merger or consolidation involving a Credit
Party or a Canadian Credit Party, the surviving Person shall be a Credit Party
or Canadian Credit Party and no Change of Control shall have been effected
thereby;
     (iv) if the acquisition will result in the acquisition of, or creation of,
any New Material Subsidiary, the Borrower shall comply with Section 8.10 hereof;
     (v) no Default or Event of Default shall have occurred and be continuing
both before and after giving effect to such acquisition; and
     (vi) after giving effect to the acquisition, at least (A) $50,000,000 in
availability shall exist under the Credit Facility and (B) $25,000,000 in
availability shall exist under the Canadian Credit Facility; and
     (b) with respect to any acquisition for which the Permitted Acquisition
Consideration is greater than $50,000,000 or any acquisition funded (in whole or
in part) by Extensions of Credit or Canadian Extensions of Credit (in addition
to the requirements set forth in clause (a) above):

21



--------------------------------------------------------------------------------



 



     (i) no less than fifteen (15) Business Days prior to the proposed closing
date of such acquisition, the Borrower shall have delivered written notice of
such acquisition to the Administrative Agent and the Canadian Administrative
Agent, which notice shall include the proposed closing date of such acquisition;
     (ii) no later than five (5) Business Days prior to the proposed closing
date of such acquisition, the Borrower shall have delivered to the
Administrative Agent and the Canadian Administrative Agent an Officer's
Compliance Certificate demonstrating, in form and substance reasonably
satisfactory thereto, (A) pro forma compliance (as of the most recent fiscal
quarter ended for which financial statements have been delivered pursuant
hereto, adjusted to give effect the acquisition and any Extensions of Credit or
Canadian Extensions of Credit made or to be made in connection therewith) with
each covenant contained in Article IX and (B) a pro forma Consolidated Senior
Secured Leverage Ratio (as of the most recent fiscal quarter ended for which
financial statements have been delivered pursuant hereto, adjusted to give
effect the acquisition and any Extensions of Credit or Canadian Extensions of
Credit made or to be made in connection therewith) not to exceed 1.00 to 1.00;
     (iii) no later than five (5) Business Days prior to the proposed closing
date of such acquisition, the Borrower, to the extent requested by the
Administrative Agent or the Canadian Administrative Agent, (A) shall have
delivered to the Administrative Agent or the Canadian Administrative Agent, as
applicable, promptly upon the finalization thereof, copies of substantially
final Permitted Acquisition Documents, which shall be in form and substance
reasonably satisfactory to the Administrative Agent or the Canadian
Administrative Agent, as applicable, and (B) shall have delivered to, or made
available for inspection by, the Administrative Agent or the Canadian
Administrative Agent, as applicable, substantially complete Permitted
Acquisition Diligence Information, which shall be in form and substance
reasonably satisfactory to the Administrative Agent or the Canadian
Administrative Agent, as applicable;
     (iv) the Borrower shall provide such other documents and other information
as may be reasonably requested by the Administrative Agent or the Canadian
Administrative Agent in connection with the acquisition; and
     (v) the Borrower shall demonstrate, in form and substance reasonably
satisfactory to the Administrative Agent and the Canadian Administrative Agent,
that the entity to be acquired had positive Consolidated EBITDA for the four
(4) fiscal quarter period ended prior to the proposed closing date of such
acquisition (it being agreed and acknowledged that clause (b)(vi) of the
definition of "Consolidated EBITDA" shall be calculated solely with respect to
the Person or business to be acquired); and
     (c) with respect to any acquisition for which the Permitted Acquisition
Consideration is less than $50,000,000 and such acquisition is not funded (in
whole or in

22



--------------------------------------------------------------------------------



 



part) by Extensions of Credit or Canadian Extensions of Credit (in addition to
the requirements set forth in clause (a) above):
     (i) no more than ten (10) days following the closing date of such
acquisition, the Borrower shall have delivered written notice of such
acquisition to the Administrative Agent and the Canadian Administrative Agent,
which notice shall include the closing date of such acquisition; and
     (ii) to the extent requested by the Administrative Agent or the Canadian
Administrative Agent, the Borrower shall have delivered to the Administrative
Agent or the Canadian Administrative Agent, as applicable, promptly upon the
finalization thereof (but no later than fifteen (15) days after the closing date
of such acquisition) copies of substantially final Permitted Acquisition
Documents.
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, the Borrower shall have obtained the prior written consent
of the Required Lenders prior to the consummation of such acquisition if (1) the
Permitted Acquisition Consideration for any such acquisition (or series of
related acquisitions), together with all other acquisitions consummated during
the previous twelve (12) month period exceeds $100,000,000 in the aggregate
(excluding any portion of the acquisitions paid with the proceeds from any
equity issuance by the Borrower) and (2) the Permitted Acquisition Consideration
for such acquisition (or series of related acquisitions), together with all
other acquisitions consummated during the term of this Agreement, exceeds
$300,000,000 in the aggregate (excluding any portion of the acquisitions paid
with the proceeds from any equity issuance by the Borrower).
     "Permitted Acquisition Consideration" means the aggregate amount of the
purchase price (including, but not limited to, any assumed debt, earn-outs
(valued at the maximum amount payable thereunder), deferred payments, or Capital
Stock of the Borrower, net of the applicable acquired company's cash and Cash
Equivalent balance as shown on its most recent financial statements delivered in
connection with the applicable Permitted Acquisition) to be paid on a singular
basis in connection with any applicable Permitted Acquisition as set forth in
the applicable Permitted Acquisition Documents executed by the Borrower or any
of its Subsidiaries in order to consummate the applicable Permitted Acquisition.
     "Permitted Acquisition Diligence Information" means with respect to any
acquisition proposed by the Borrower or any of its Subsidiaries, to the extent
applicable and in the possession of the Borrower or any of its Subsidiaries, all
material financial information, all material contracts, all material customer
lists, all material supply agreements, and all other material information, in
each case, reasonably requested to be delivered to the Administrative Agent or
the Canadian Administrative Agent in connection with such acquisition (except to
the extent that any such information is (a) subject to any confidentiality
agreement, unless mutually agreeable arrangements can be made to preserve such
information as confidential, (b) classified or (c) subject to any
attorney-client privilege).
     "Permitted Acquisition Documents" means with respect to any acquisition
proposed by the Borrower or any of its Subsidiaries, the purchase agreement,
sale agreement, merger

23



--------------------------------------------------------------------------------



 



agreement or other similar agreement evidencing such acquisition (whichever is
applicable), including, without limitation, all schedules and exhibits thereto
and each other material document executed, delivered, contemplated by or
prepared in connection therewith and any amendment, modification or supplement
to any of the foregoing.
     "Permitted Liens" means the Liens permitted pursuant to Section 10.2.
     "Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
     "Prime Rate" means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
     "QSPE" means each of the following: (a) Calhoun Note Holdings AT LLC,
(b) Calhoun Note Holdings TI LLC, (c) Bowater Catawba Note Holdings I LLC,
(d) Bowater Catawba Note Holdings II LLC, (e) Bowater Saluda Note Holdings LLC,
(f) Timber Note Holding LLC and (g) any other qualified special purpose entity
created to facilitate the sale and/or the monetization of receivables from the
sale of timberlands pursuant to Section 10.5(g); provided that:
     (i) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of any such Person (1) may be guaranteed by the Borrower or any of
its Subsidiaries, (2) may be recourse to or obligate the Borrower or any of its
Subsidiaries in any way or (3) may subject any property or asset of the Borrower
or any of its Subsidiaries, directly or indirectly, contingently or otherwise,
to the satisfaction thereof (other than, in the case of clauses (1) (solely with
respect to guaranties of make-whole premiums), (2) and (3), pursuant to Standard
Securitization Undertakings);
     (ii) the Borrower and its Subsidiaries may not have any material contract,
agreement, arrangement or understanding with any such Person other than on terms
no less favorable to the Borrower or any of its Subsidiaries than those that
might be obtained at the time from Persons that are not Affiliates of the
Borrower or any of its Subsidiaries; and
     (iii) the Borrower and its Subsidiaries may not (A) have any obligation to
maintain or preserve the financial condition of any such Person or (B) cause any
such Person to achieve certain levels of operating results.
     "Register" has the meaning assigned thereto in Section 13.10(c).
     "Reimbursement Obligation" means the obligation of the Borrower to
reimburse the applicable Issuing Lender pursuant to Section 3.5 for amounts
drawn under Letters of Credit.
     "Related Parties" means, with respect to any Person, such Person's
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

24



--------------------------------------------------------------------------------



 



     "Required Agreement Lenders" means, at any date, any combination of Lenders
having more than fifty percent (50%) of the sum of the aggregate amount of the
Commitment under this Credit Facility or, if the Commitment under this Credit
Facility has been terminated, any combination of Lenders holding more than fifty
percent (50%) of the aggregate Extensions of Credit.
     "Required Lenders" means, at any date, any combination of Lenders and
Canadian Lenders having more than fifty percent (50%) of the sum of (a) the
aggregate amount of the Commitment under this Credit Facility (or if the
Commitment has been terminated, the aggregate amount of Extensions of Credit
under this Credit Facility) plus (b) the aggregate amount of the commitments
under the Canadian Credit Facility (or, if the commitments under the Canadian
Credit Facility have been terminated, the aggregate amount of the Canadian
Extensions of Credit).
     "Responsible Officer" means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent and the Canadian Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
     "Restricted Subsidiary" means any Person that is a "Restricted Subsidiary"
pursuant to the definition thereof as contained in the Existing Notes as in
effect as of the Closing Date, for so long as such Existing Notes or any
Indebtedness incurred to refinance such Existing Notes is outstanding and
includes provisions restricting the granting of a lien on the capital stock or
indebtedness of such Restricted Subsidiaries.
     "Revolving Credit Facility" means the revolving credit facility established
pursuant to Article II.
     "Revolving Credit Loan" means any revolving loan made to the Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.
     "Revolving Credit Note" means a promissory note made by the Borrower in
favor of a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-1, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
     "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     "SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     "Sanctioned Entity" shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at

25



--------------------------------------------------------------------------------



 



http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.
     "Sanctioned Person" shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
     "Secured Parties" means the Administrative Agent, the Lenders and/or any
party to a Hedging Agreement that was a Lender or an Affiliate of a Lender at
the time such Hedging Agreement was executed.
     "Security Documents" means the collective reference to the Collateral
Agreement, the Subsidiary Guaranty Agreement, each Foreign Pledge Agreement and
each other agreement or writing pursuant to which any Credit Party purports to
pledge or grant a security interest in any property or assets securing the
Obligations or any such Person purports to guaranty the payment and/or
performance of the Obligations, in each case, as amended, restated, supplemented
or otherwise modified from time to time.
     "Significant Indebtedness" means Indebtedness (other than the Obligations
and the Canadian Obligations) of the Borrower and its Subsidiaries the
outstanding principal amount of which is in excess of $25,000,000.
     "Solvent" means, as to the Borrower and its Subsidiaries on a particular
date, that any such Person (a) has capital sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage and is able to pay its debts as they mature, (b) has assets having a
value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.
     "Specified Existing Notes" means each of the Existing Notes which (a) as of
the Closing Date, matures or is subject to mandatory redemption prior to May 25,
2011 and (b) has an outstanding principal amount, as of the Closing Date, in
excess of $75,000,000. The Specified Existing Notes shall be set forth on
Schedule 1.1(b).
     "Standard Securitization Undertakings" means, collectively, (i) customary
arms-length servicing obligations (together with any related performance
guaranties), (ii) obligations (together with any related performance guaranties)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentation (in each case unrelated to the collectibility of
receivables or creditworthiness of the associated account debtors), (iii)
representations, warranties, covenants and indemnities (together with any
related performance guaranties) of a type that are reasonably customary in
accounts receivable securitizations and (iv) in the case of a QSPE, a guarantee
by the Borrower or its Subsidiaries of any make whole premium (but not any
principal or interest) on Indebtedness of such QSPE.
     "Subordinated Indebtedness" means the collective reference to any
Indebtedness of the Borrower or any of its Subsidiaries subordinated in right
and time of payment to the Obligations

26



--------------------------------------------------------------------------------



 



and containing such other terms and conditions, in each case as are satisfactory
to the Administrative Agent and the Canadian Administrative Agent.
     "Subsidiary" means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other persons or governing body performing similar
functions of such corporation, partnership, limited liability company or other
entity is at the time directly or indirectly owned or controlled by such Person
and/or one or more Subsidiaries of such Person (irrespective of whether, at the
time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency); provided, however,
that no QSPE shall be a Subsidiary. Unless otherwise qualified, references to
"Subsidiary" or "Subsidiaries" herein shall refer to those of the Borrower.
     "Subsidiary Borrower" means any Domestic Subsidiary of the Borrower that is
designated as a borrower under this agreement in accordance with the terms of
Section 4.14.
     "Subsidiary Guarantors" means each direct or indirect Material Subsidiary
of the Borrower (a) in existence on the Closing Date or (b) which becomes a
party to the Subsidiary Guaranty Agreement in accordance with Section 8.10.
     "Subsidiary Guaranty Agreement" means the unconditional guaranty agreement
of even date executed by the Subsidiary Guarantors in favor of the
Administrative Agent for the ratable benefit of the Secured Parties,
substantially in the form of Exhibit H, as amended, restated, supplemented or
otherwise modified from time to time.
     "Swingline Commitment" means the lesser of (a) Ten Million Dollars
($10,000,000) and (b) the Commitment.
     "Swingline Facility" means the swingline facility established pursuant to
Section 2.2.
     "Swingline Lender" means Wachovia in its capacity as swingline lender
hereunder.
     "Swingline Loan" means any swingline loan made by the Swingline Lender to
the Borrower pursuant to Section 2.2, and all such swingline loans collectively
as the context requires.
     "Swingline Note" means a promissory note made by the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form of Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
     "Swingline Termination Date" means the first to occur of (a) the
resignation of Wachovia as Administrative Agent in accordance with Section 12.6
and (b) the Maturity Date.

27



--------------------------------------------------------------------------------



 



     "Synthetic Lease" means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
     "Taxes" means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     "Termination Event" means except for any such event or condition that could
not reasonably be expected to have a Material Adverse Effect: (a) a "Reportable
Event" described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any of its
Subsidiaries or any of their ERISA Affiliates from a Pension Plan during a plan
year in which it was a "substantial employer" as defined in Section 4001(a)(2)
of ERISA, or (c) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination, under Section 4041 of ERISA or similar provision of other
Applicable Law, if the plan assets are not sufficient to pay all plan
liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
other applicable Governmental Authority under other Applicable Law, or (e) any
other event or condition which would constitute grounds under Section 4042(a) of
ERISA or other Applicable Law for the termination of, or the appointment of a
trustee to administer, any Pension Plan, or (f) the imposition of a Lien
pursuant to Section 412 of the Code or Section 302 of ERISA or the provisions of
any other Applicable Law, or (g) the partial or complete withdrawal of the
Borrower or any of its Subsidiaries or of any of their ERISA Affiliates from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (h) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (j) the termination of a
Canadian Pension Plan, the filing of a notice of intent to terminate a Canadian
Pension Plan or the treatment of a Canadian Pension Plan amendment as a
termination, under Applicable Law, if the plan assets are not sufficient to pay
all plan liabilities, or (k) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Canadian Pension Plan by any
applicable Governmental Authority under Applicable Law, or (l) any other event
or condition which would constitute grounds under Applicable Law for the
termination of, or the appointment of a trustee to administer, any Canadian
Pension Plan, or (m) the partial or complete withdrawal of the Borrower or any
of its Subsidiaries from a Canadian Multiemployer Plan if withdrawal liability
is asserted by such plan, or (n) any event or condition which results in the
reorganization or insolvency of a Canadian Multiemployer Plan, or (o) any event
or condition which results in the termination of a Canadian Multiemployer Plan
or the institution by any Governmental Authority of proceedings to terminate a
Canadian Multiemployer Plan.
     "Termination Value" means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination

28



--------------------------------------------------------------------------------



 



value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedging Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
     "UCC" means the Uniform Commercial Code as in effect in the State of New
York, as amended or modified from time to time.
     "United States" means the United States of America.
     "Wachovia" means Wachovia Bank, National Association, a national banking
association, and its successors.
     "Wholly-Owned" means, with respect to a Subsidiary, that all of the shares
of Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for (a) directors' qualifying shares or other shares required by
Applicable Law to be owned by a Person other than the Borrower and (b) the
Exchangeable Shares).
     SECTION 1.2 Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation", (d) the word
"will" shall be construed to have the same meaning and effect as the word
"shall", (e) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (f) any reference herein to any Person shall
be construed to include such Person's successors and assigns, (g) the words
"herein", "hereof" and "hereunder", and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term "documents" includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word "from" means "from and including;" the words
"to" and "until" each mean "to but excluding;" and the word "through" means "to
and including", and (l) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
     SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including

29



--------------------------------------------------------------------------------



 



financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP as in
effect from time to time, applied on a consistent basis and in a manner
consistent with that used in preparing the audited financial statements required
by Section 7.1(b), except as otherwise specifically prescribed herein.
     SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term "UCC" refers, as of any date of determination, to the UCC
then in effect.
     SECTION 1.5 Rounding. Any financial ratios required to be maintained
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
     SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
     SECTION 1.7 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
     SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.
     SECTION 1.9 Amount of Obligations. Unless otherwise specified, for purposes
of this Agreement, any determination of the amount of any outstanding Canadian
Extensions of Credit (including, without limitation, Canadian Loans) or Canadian
Obligations shall be based upon the Dollar Amount of such outstanding Canadian
Extensions of Credit (including, without limitation, Canadian Loans) or Canadian
Obligations. For the purpose of this Section 1.9, "Dollar Amount" means the
amount of Dollars which is equivalent to the amount so expressed in Canadian
Dollars at the most favorable spot exchange rate reasonably determined by the
Administrative Agent to be available to it at the relevant time and "Canadian
Dollar" means, at any time of determination, the then official currency of
Canada.

30



--------------------------------------------------------------------------------



 



ARTICLE II
REVOLVING CREDIT FACILITY
     SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of
this Agreement, and in reliance upon the representations and warranties set
forth herein, each Lender severally agrees to make Revolving Credit Loans to the
Borrower from time to time from the Closing Date through, but not including, the
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.3; provided, that (a) the aggregate principal amount of all
outstanding Revolving Credit Loans (after giving effect to any amount requested)
shall not exceed the Borrowing Limit and (b) the principal amount of outstanding
Revolving Credit Loans from any Lender shall not at any time exceed such
Lender's Commitment less such Lender's Commitment Percentage of outstanding L/C
Obligations and outstanding Swingline Loans. Each Revolving Credit Loan by a
Lender shall be in a principal amount equal to such Lender's Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Maturity
Date.
     SECTION 2.2 Swingline Loans.
     (a) Availability. Subject to the terms and conditions of this Agreement,
the Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Swingline Termination
Date; provided, that the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the lesser
of (i) the Borrowing Limit and (ii) the Swingline Commitment.
     (b) Refunding.
          (i) Swingline Loans shall be refunded by the Lenders on demand by the
Swingline Lender. Such refundings shall be made by the Lenders in accordance
with their respective Commitment Percentages and shall thereafter be reflected
as Revolving Credit Loans of the Lenders on the books and records of the
Administrative Agent. Each Lender shall fund its respective Commitment
Percentage of Revolving Credit Loans as required to repay Swingline Loans
outstanding to the Swingline Lender upon demand by the Swingline Lender but in
no event later than 1:00 p.m. on the next succeeding Business Day after such
demand is made. No Lender's obligation to fund its respective Commitment
Percentage of a Swingline Loan shall be affected by any other Lender's failure
to fund its Commitment Percentage of a Swingline Loan, nor shall any Lender's
Commitment Percentage be increased as a result of any such failure of any other
Lender to fund its Commitment Percentage of a Swingline Loan.
          (ii) The Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received

31



--------------------------------------------------------------------------------



 



from the Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. If any portion of any such amount
paid to the Swingline Lender shall be recovered by or on behalf of the Borrower
from the Swingline Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be ratably shared among all the Lenders in accordance with their
respective Commitment Percentages (unless the amounts so recovered by or on
behalf of the Borrower pertain to a Swingline Loan extended after the occurrence
and during the continuance of an Event of Default of which the Administrative
Agent has received notice in the manner required pursuant to Section 12.3 and
which such Event of Default has not been waived by the Required Lenders, the
Required Agreement Lenders or the Lenders, as applicable).
          (iii) Each Lender acknowledges and agrees that its obligation to
refund Swingline Loans in accordance with the terms of this Section is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 11.1(i) or (j) shall have occurred, each Lender
will, on the date the applicable Revolving Credit Loan would have been made,
purchase an undivided participating interest in the Swingline Loan to be
refunded in an amount equal to its Commitment Percentage of the aggregate amount
of such Swingline Loan. Each Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation and upon
receipt thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender such Lender's participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender's participating interest was outstanding and
funded).
     SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
     (a) Requests for Borrowing. The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form of Exhibit B (a
"Notice of Borrowing") not later than 12:00 p.m. (i) on the same Business Day as
each Base Rate Loan (including each Swingline Loan) and (ii) at least three
(3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $100,000 or a whole multiple of $100,000 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan whether the Loans are
to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate
Loan, the duration of the Interest Period applicable thereto. A Notice of
Borrowing received after 12:00 p.m. shall be deemed received

32



--------------------------------------------------------------------------------



 



on the next Business Day. The Administrative Agent shall promptly notify the
Lenders of each Notice of Borrowing.
     (b) Disbursement of Revolving Credit and Swingline Loans. Not later than
2:00 p.m. on the proposed borrowing date, (i) each Lender will make available to
the Administrative Agent, for the account of the Borrower, at the Administrative
Agent's Office in funds immediately available to the Administrative Agent, such
Lender's Commitment Percentage of the Revolving Credit Loans to be made on such
borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the Administrative
Agent's Office in funds immediately available to the Administrative Agent, the
Swingline Loans to be made on such borrowing date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form of Exhibit C (a
"Notice of Account Designation") delivered by the Borrower to the Administrative
Agent or as may be otherwise agreed upon by the Borrower and the Administrative
Agent from time to time. Subject to Section 4.7 hereof, the Administrative Agent
shall not be obligated to disburse the portion of the proceeds of any Revolving
Credit Loan requested pursuant to this Section to the extent that any Lender has
not made available to the Administrative Agent its Commitment Percentage of such
Loan. Revolving Credit Loans to be made for the purpose of refunding Swingline
Loans shall be made by the Lenders as provided in Section 2.2(b).
     SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline
Loans.
     (a) Repayment on Maturity Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with Section 2.2(b),
together, in each case, with all accrued but unpaid interest thereon.
     (b) Mandatory Prepayments.
     (i) Borrowing Limit. If at any time the outstanding principal amount of all
Revolving Credit Loans plus the sum of all outstanding Swingline Loans and L/C
Obligations exceeds the Borrowing Limit, the Borrower agrees to repay (i) if
such excess results from a change to the Asset Coverage Amount, within three
(3) Business Days following the delivery of the applicable financial statements
resulting in such change or (ii) in any other circumstance, immediately upon
notice from the Administrative Agent, by payment to the Administrative Agent for
the account of the Lenders, Extensions of Credit in an amount equal to such
excess with each such repayment applied first to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of cash collateral into a cash collateral account opened
by the Administrative Agent, for the benefit of the Lenders in an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit
(such cash collateral to be applied in accordance with Section 11.2(b)).

33



--------------------------------------------------------------------------------



 



     (ii) Excess L/C Obligations. If at any time the outstanding amount of all
L/C Obligations exceeds the L/C Commitment, then, in each such case, the
Borrower shall promptly make a payment of cash collateral into a cash collateral
account opened by the Administrative Agent, for the benefit of itself and the
Lenders, in an amount equal to the aggregate then undrawn and unexpired amount
of such Letters of Credit (such cash collateral to be applied in accordance with
Section 11.2(b)).
     (c) Optional Prepayments. The Borrower may at any time and from time to
time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
with irrevocable prior written notice to the Administrative Agent substantially
in the form of Exhibit D (a "Notice of Prepayment") given not later than
12:00 p.m. (i) on the same Business Day as the prepayment of each Base Rate Loan
and each Swingline Loan and (ii) at least three (3) Business Days before the
prepayment of each LIBOR Rate Loan, specifying the date and amount of prepayment
and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline
Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Lender. If any such notice is given, the amount specified
in such notice shall be due and payable on the date set forth in such notice.
Partial prepayments shall be in an aggregate amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof with respect to Base Rate Loans (other
than Swingline Loans), $3,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to LIBOR Rate Loans and $100,000 or a whole multiple of
$100,000 in excess thereof with respect to Swingline Loans. A Notice of
Prepayment received after 12:00 p.m. shall be deemed received on the next
Business Day
     (d) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 4.9 hereof.
     (e) Hedging Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower's obligations under any Hedging Agreement.
     SECTION 2.5 Permanent Reduction of the Commitment.
     (a) Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Commitment at any time or (ii) portions of the Commitment, from
time to time, in an aggregate principal amount not less than $5,000,000 or any
whole multiple of $5,000,000 in excess thereof. Any reduction of the Commitment
shall be applied to the Commitment of each Lender according to its Commitment
Percentage. All commitment fees accrued until the effective date of any
termination of the Commitment shall be paid on the effective date of such
termination.
     (b) Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Commitment as so reduced
and if the Commitment as so reduced is less

34



--------------------------------------------------------------------------------



 



than the aggregate amount of all outstanding Letters of Credit, the Borrower
shall be required to deposit cash collateral in a cash collateral account opened
by the Administrative Agent in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Such cash collateral shall be
applied in accordance with Section 11.2(b). Any reduction of the Commitment to
zero shall be accompanied by payment of all outstanding Revolving Credit Loans
and Swingline Loans (and furnishing of cash collateral for all L/C Obligations)
and shall result in the termination of the Commitment and the Credit Facility.
Such cash collateral shall be applied in accordance with Section 11.2(b). If the
reduction of the Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9 hereof.
     SECTION 2.6 Termination of Credit Facility. The Credit Facility shall
terminate on the Maturity Date.
ARTICLE III
LETTER OF CREDIT FACILITY
     SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Lenders set
forth in Section 3.4(a), agrees to issue standby letters of credit ("Letters of
Credit") for the account of the Borrower on any Business Day from the Closing
Date to but not including the fifth (5th) Business Day prior to the Maturity
Date in such form as may be approved from time to time by the applicable Issuing
Lender; provided, that no Issuing Lender shall have any obligation to issue any
Letter of Credit if, after giving effect to such issuance, (a) the aggregate
amount of L/C Obligations would exceed the L/C Commitment or (b) the aggregate
amount of L/C Obligations would exceed the Borrowing Limit. Each Letter of
Credit shall (i) be denominated in Dollars in a minimum amount of $100,000 (or
such lesser amount as agreed to by the applicable Issuing Lender), (ii) be a
standby letter of credit issued to support obligations of the Borrower or any of
its Subsidiaries, contingent or otherwise, (iii) expire on a date that is no
later than the earlier of (A) twelve (12) or thirteen (13) months (as requested
by the Borrower) after the date of issuance or last renewal of such Letter of
Credit, and (B) the fifth (5th) Business Day prior to the Maturity Date and
(iv) be subject to ISP98 and, to the extent not inconsistent therewith, the laws
of the State of New York. No Issuing Lender shall at any time be obligated to
issue any Letter of Credit hereunder if such issuance would conflict with, or
cause such Issuing Lender or any L/C Participant to exceed any limits imposed
by, any Applicable Law. References herein to "issue" and derivations thereof
with respect to Letters of Credit shall also include extensions or modifications
of any outstanding Letters of Credit, unless the context otherwise requires. As
of the Closing Date, each of the Existing Letters of Credit shall constitute,
for all purposes of this Agreement and the other Loan Documents, a Letter of
Credit issued and outstanding hereunder.
     SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at such Issuing Lender's Lending Office and to
the Administrative Agent at the Administrative Agent's Office a Letter of Credit
Application therefor, completed to the reasonable satisfaction of the applicable
Issuing Lender and the Administrative Agent, and such other certificates,
documents and other papers and information as such Issuing Lender and the

35



--------------------------------------------------------------------------------



 



Administrative Agent may reasonably request (the "L/C Supporting
Documentation"). Upon receipt of any Letter of Credit Application and the L/C
Supporting Documentation, the applicable Issuing Lender shall process such
Letter of Credit Application and the L/C Supporting Documentation delivered to
it in connection therewith in accordance with its customary procedures and
shall, after approving the same and receiving confirmation from the
Administrative Agent that sufficient availability exists under the Credit
Facility for the issuance of such Letter of Credit, subject to Section 3.1 and
Article V, promptly issue the Letter of Credit requested thereby (but in no
event shall the applicable Issuing Lender be required to issue any Letter of
Credit earlier than three (3) Business Days after its receipt of the Letter of
Credit Application therefor and the L/C Supporting Documentation relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by the applicable Issuing Lender and the
Borrower. The applicable Issuing Lender shall promptly furnish to the Borrower
and the Administrative Agent a copy of such Letter of Credit and the
Administrative Agent shall promptly notify each Lender of the issuance of such
Letter of Credit and, upon request by any Lender, furnish to such Lender a copy
of such Letter of Credit and the amount of such Lender's participation therein.
     SECTION 3.3 Commissions and Other Charges.
     (a) Letter of Credit Commissions. The Borrower shall pay to the
Administrative Agent, for the account of the each applicable Issuing Lender and
the L/C Participants, a letter of credit commission with respect to each Letter
of Credit in an amount equal to the face amount of such Letter of Credit (as
such amount may be reduced by (i) any permanent reduction of such Letter of
Credit or (ii) any amount which is drawn, reimbursed and no longer available
under such Letter of Credit) multiplied by the Applicable Margin with respect to
LIBOR Rate Loans (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Maturity Date and thereafter on demand of the Administrative Agent. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to each applicable Issuing Lender and the L/C Participants all commissions
received pursuant to this Section in accordance with their respective Commitment
Percentages.
     (b) Issuance Fee. In addition to the foregoing commission, the Borrower
shall pay to the Administrative Agent, for the account of each applicable
Issuing Lender, an issuance fee with respect to each Letter of Credit issued by
such Issuing Lender in an amount equal to the face amount of such Letter of
Credit multiplied by one-eighth of one percent (0.125%) per annum. Such issuance
fee shall be payable quarterly in arrears on the last Business Day of each
calendar quarter commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Maturity Date and thereafter on demand of the
applicable Issuing Lender.
     (c) Other Costs. In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse each Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, effecting payment under, amending or otherwise administering any
Letter of Credit.
     SECTION 3.4 L/C Participations.

36



--------------------------------------------------------------------------------



 



     (a) Each Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce such Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant's own account and risk
an undivided interest equal to such L/C Participant's Commitment Percentage in
such Issuing Lender's obligations and rights under and in respect of each Letter
of Credit issued by such Issuing Lender hereunder and the amount of each draft
paid by such Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit issued by such Issuing Lender for which such Issuing Lender is
not reimbursed in full by the Borrower through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Lender upon demand at such Issuing Lender's Lending
Office an amount equal to such L/C Participant's Commitment Percentage of the
amount of such draft, or any part thereof, which is not so reimbursed.
     (b) Upon becoming aware of any amount required to be paid by any L/C
Participant to the applicable Issuing Lender pursuant to Section 3.4(a) in
respect of any unreimbursed portion of any payment made by such Issuing Lender
under any Letter of Credit issued by it, such Issuing Lender shall notify the
Administrative Agent and each L/C Participant of the amount and due date of such
required payment and such L/C Participant shall pay to such Issuing Lender the
amount specified on the applicable due date. If any such amount is paid to such
Issuing Lender after the date such payment is due, such L/C Participant shall
pay to such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, multiplied by (ii) the daily average Federal Funds Rate as
determined by the Administrative Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to such Issuing Lender, multiplied by (iii) a fraction, the numerator
of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the applicable Issuing Lender with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error. With respect to payment to an Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 2:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 2:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
     (c) Whenever, at any time after the applicable Issuing Lender has made
payment under any Letter of Credit and has received from any L/C Participant its
Commitment Percentage of such payment in accordance with this Section, such
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, such Issuing Lender will distribute to such L/C Participant its pro
rata share thereof; provided, that in the event that any such payment received
by such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.
     SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in

37



--------------------------------------------------------------------------------



 



same day funds, the applicable Issuing Lender on each date on which such Issuing
Lender notifies the Borrower of the date and amount of a draft paid under any
Letter of Credit for the amount of (a) such draft so paid and (b) any amounts
referred to in Section 3.3(c) incurred by such Issuing Lender in connection with
such payment. The applicable Issuing Lender shall promptly deliver written
notice of any drawing under any Letter of Credit issued by such Issuing Lender
to the Administrative Agent and the Borrower. Unless the Borrower shall
immediately notify the applicable Issuing Lender that the Borrower intends to
reimburse such Issuing Lender for such drawing from other sources or funds, the
Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Lenders make a Revolving Credit Loan
bearing interest at the Base Rate on such date in the amount of (a) such draft
so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment, and the Lenders shall make a
Revolving Credit Loan bearing interest at the Base Rate in such amount, the
proceeds of which shall be applied to reimburse such Issuing Lender for the
amount of the related drawing and costs and expenses. Each Lender acknowledges
and agrees that its obligation to fund a Revolving Credit Loan in accordance
with this Section to reimburse the applicable Issuing Lender for any draft paid
under a Letter of Credit is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including, without limitation, non-satisfaction
of the conditions set forth in Section 2.3(a) or Article V. If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse the applicable Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.
     SECTION 3.6 Obligations Absolute. The Borrower's obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which the Borrower may have
or have had against any Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that no Issuing Lender nor any L/C
Participant shall be responsible for, and the Borrower's Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by the applicable Issuing Lender's gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by the applicable Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower. The responsibility of the applicable Issuing Lender
to the Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such

38



--------------------------------------------------------------------------------



 



Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.
     SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application or L/C Supporting Documentation
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.
ARTICLE IV
GENERAL LOAN PROVISIONS
     SECTION 4.1 Interest.
     (a) Interest Rate Options. Subject to the provisions of this Section, at
the election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance satisfactory to the
Administrative Agent indemnifying the Lenders in the manner set forth in
Section 4.9 of this Agreement) and (ii) Swingline Loans shall bear interest at
the Base Rate plus the Applicable Margin. The Borrower shall select the rate of
interest and Interest Period, if any, applicable to any Revolving Credit Loan at
the time a Notice of Borrowing is given pursuant to Section 2.3 or at the time a
Notice of Conversion/Continuation is given pursuant to Section 4.2. Any
Revolving Credit Loan or any portion thereof as to which the Borrower has not
duly specified an interest rate as provided herein shall be deemed a Base Rate
Loan.
     (b) Interest Periods. In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.3 or 4.2, as
applicable, shall elect an interest period (each, an "Interest Period") to be
applicable to such Revolving Credit Loan, which Interest Period shall be a
period of one (1), two (2), three (3), or six (6) months; provided that:
     (i) the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
     (ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
     (iii) any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically

39



--------------------------------------------------------------------------------



 



corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month at the end of
such Interest Period;
     (iv) no Interest Period shall extend beyond the Maturity Date; and
     (v) there shall be no more than eight (8) Interest Periods in effect at any
time.
     (c) Default Rate. Subject to Section 11.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 11.1(a), (b), (i) or (j), or (ii) at the election of the Required
Agreement Lenders, upon the occurrence and during the continuance of any other
Event of Default, (A) the Borrower shall no longer have the option to request
LIBOR Rate Loans, Swingline Loans or Letters of Credit, (B) all outstanding
LIBOR Rate Loans shall bear interest at a rate per annum of two percent (2%) in
excess of the rate then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans, and (C) all outstanding
Base Rate Loans and other Obligations arising hereunder or under any other Loan
Document shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans. Interest shall continue
to accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.
     (d) Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2006; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. Interest on LIBOR Rate Loans and
all fees payable hereunder shall be computed on the basis of a 360-day year and
assessed for the actual number of days elapsed and interest on Base Rate Loans
shall be computed on the basis of a 365/366-day year and assessed for the actual
number of days elapsed.
     (e) Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent's option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis. It is the intent hereof that the Borrower not pay or contract to
pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.
     SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert, at any time
following the third (3rd) Business Day after the

40



--------------------------------------------------------------------------------



 



earlier to occur of (i) the Closing Date and (ii) the delivery date of the
indemnity letter contemplated by the proviso in Section 4.1(a) hereof, all or
any portion of any outstanding Base Rate Loans (other than Swingline Loans) in a
principal amount equal to $3,000,000 or any whole multiple of $1,000,000 in
excess thereof into one or more LIBOR Rate Loans and (b) upon the expiration of
any Interest Period, (i) convert all or any part of its outstanding LIBOR Rate
Loans in a principal amount equal to $1,000,000 or a whole multiple of $500,000
in excess thereof into Base Rate Loans (other than Swingline Loans) or
(ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower
desires to convert or continue Revolving Credit Loans as provided above, the
Borrower shall give the Administrative Agent irrevocable prior written notice in
the form attached as Exhibit E (a "Notice of Conversion/Continuation") not later
than 12:00 p.m. three (3) Business Days before the day on which a proposed
conversion or continuation of such Loan is to be effective specifying (A) the
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Loans to be converted or continued, and
(D) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan. The Administrative Agent shall promptly notify the Lenders of such
Notice of Conversion/Continuation.
     SECTION 4.3 Fees.
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of the Lenders, a non-refundable commitment fee at a rate per annum
equal to 0.50% on the average daily unused portion of the Commitment as in
effect from time to time during the period commencing on the Closing Date and
ending on the Maturity Date; provided, that the amount of outstanding Swingline
Loans shall not be considered usage of the Commitment for the purpose of
calculating such commitment fee. The commitment fee shall be payable for each
calendar quarter in arrears on the last Business Day of such calendar quarter
during the term of this Agreement commencing with the calendar quarter ending
September 30, 2006 and ending on the Maturity Date. Such commitment fee shall be
distributed by the Administrative Agent to the Lenders pro rata in accordance
with the Lenders' respective Commitment Percentages.
     (b) Other Fees. The Borrower agrees to pay any fees (and other expenses) as
set forth in the Fee Letter.
     SECTION 4.4 Manner of Payment. Each payment by the Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 2:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent's Office for the account of the Lenders (other than as set forth below)
pro rata in accordance with their respective Commitment Percentages, (except as
specified below), in Dollars, in immediately available funds and shall be made
without any set-off, counterclaim or deduction whatsoever. Any payment received
after such time but before 3:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 11.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day. Any payment
received after 3:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes. Upon receipt by the Administrative
Agent of

41



--------------------------------------------------------------------------------



 



each such payment, the Administrative Agent shall distribute to each Lender at
its Lending Office its pro rata share of such payment in accordance with such
Lender's Commitment Percentage, (except as specified below) and shall wire
advice of the amount of such credit to each Lender. Each payment to the
Administrative Agent of the applicable Issuing Lender's fees or L/C
Participants' commissions shall be made in like manner, but for the account of
the applicable Issuing Lender or the L/C Participants, as the case may be. Each
payment to the Administrative Agent of Administrative Agent's fees or expenses
shall be made for the account of the Administrative Agent and any amount payable
to any Lender under Sections 4.9, 4.10, 4.11 or 13.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 4.1(b)(ii), if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.
     SECTION 4.5 Evidence of Indebtedness.
     (a) Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender's Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
     (b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
     SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender's receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Sections 4.9, 4.10, 4.11 or 13.3 hereof) greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a)

42



--------------------------------------------------------------------------------



 



notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
     (ii) the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries (as to
which the provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
     SECTION 4.7 Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent. The obligations of the Lenders
under this Agreement to make the Loans and issue or participate in Letters of
Credit are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date with respect to a LIBOR Rate Loan or prior to 12:00 noon
on a proposed borrowing date with respect to a Base Rate Loan that such Lender
will not make available to the Administrative Agent such Lender's ratable
portion of the amount to be borrowed on such date (which notice shall not
release such Lender of its obligations hereunder), the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the proposed borrowing date in accordance with Sections 2.3(b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If such amount is made
available to the Administrative Agent on a date after such borrowing date, such
Lender shall pay to the Administrative Agent on demand an amount, until paid,
equal to the product of (a) the amount not made available by such Lender in
accordance with the terms hereof, multiplied by (b) the daily average Federal
Funds Rate during such period as determined by the Administrative Agent,
multiplied by (c) a fraction, the numerator of which is the number of days that
elapse from and including such borrowing date to the date on which such amount
not made available by such Lender in accordance with the terms hereof shall have
become immediately available to the Administrative Agent, and the denominator of
which is 360. A certificate of the Administrative Agent with respect to any
amounts owing under this Section shall be conclusive, absent manifest error. If
such Lender's Commitment Percentage of such borrowing is not made available to
the Administrative Agent by such Lender within three (3) Business Days after
such borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the

43



--------------------------------------------------------------------------------



 



Administrative Agent with interest thereon at the rate per annum applicable to
Base Rate Loans hereunder, on demand, from the Borrower. The failure of any
Lender to make available its Commitment Percentage of any Loan requested by the
Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date.
     SECTION 4.8 Changed Circumstances.
     (a) Circumstances Affecting LIBOR Rate Availability. If with respect to any
Interest Period the Administrative Agent or any Lender (after consultation with
the Administrative Agent) shall determine that, by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars, in the applicable amounts are not being quoted via the Telerate
Page 3750 or offered to the Administrative Agent or such Lender for such
Interest Period, then the Administrative Agent shall forthwith give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and the Borrower
shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or convert the then outstanding principal amount of each such
LIBOR Rate Loan to a Base Rate Loan as of the last day of such Interest Period.
     (b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (a) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans hereunder,
and (b) if any of the Lenders may not lawfully continue to maintain a LIBOR Rate
Loan to the end of the then current Interest Period applicable thereto as a
LIBOR Rate Loan, the applicable LIBOR Rate Loan shall immediately be converted
to a Base Rate Loan for the remainder of such Interest Period.
     SECTION 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender's
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the

44



--------------------------------------------------------------------------------



 



Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender's sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.
     SECTION 4.10 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or an Issuing Lender;
     (ii) subject any Lender or any Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or such Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 4.11 and the imposition of, or any change in the rate of any Excluded
Taxes payable by such Lender or such Issuing Lender); or
     (iii) impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender or such Issuing Lender, the Borrower shall promptly pay to any such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or any Issuing Lender determines
that any Change in Law affecting such Lender or such Issuing Lender or any
lending office of such Lender or such Issuing Lender or such Lender's or such
Issuing Lender's holding company, if

45



--------------------------------------------------------------------------------



 



any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender's or such Issuing Lender's capital or on the
capital of such Lender's or such Issuing Lender's holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Lender, to a level below that which such Lender
or such Issuing Lender or such Lender's or such Issuing Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's or such Issuing Lender's policies and the policies of such Lender's or
such Issuing Lender's holding company with respect to capital adequacy), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrower shall promptly pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender's or such Issuing Lender's holding company for any
such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or such Issuing Lender's right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or such Issuing Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's or such Issuing Lender's intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     SECTION 4.11 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.

46



--------------------------------------------------------------------------------



 



     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Lender, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,

47



--------------------------------------------------------------------------------



 



     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or
an Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such Issuing Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such Issuing Lender, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Lender in the event the
Administrative Agent, such Lender or such Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or any Issuing Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.
     (g) Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section shall survive the payment in full of the Obligations and the
termination of the Commitment.
     SECTION 4.12 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay

48



--------------------------------------------------------------------------------



 



all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 13.10), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
     (i) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 13.10;
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (iv) such assignment does not conflict with Applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     SECTION 4.13 Security. The Obligations of the Borrower shall be secured as
provided in the Security Documents.
     SECTION 4.14 Additional Subsidiary Borrowers. The Borrower may designate
any Domestic Subsidiary as a Subsidiary Borrower under this Agreement and the
other Loan Documents upon satisfaction of each of the following conditions.
     (a) The Borrower shall have delivered to the Administrative Agent a written
notice requesting that such Domestic Subsidiary be designated as a new
Subsidiary Borrower. The Administrative Agent agrees that promptly upon receipt
of such notice it will forward such notice to the Lenders requesting their
approval of such Domestic Subsidiary as a Subsidiary Borrower. If the Required
Agreement Lenders approve such designation (which approval shall occur no
earlier than five (5) Business Days after the Lenders receive written notice of
the request that such Domestic Subsidiary be designated as a new Subsidiary
Borrower), the

49



--------------------------------------------------------------------------------



 



applicable Domestic Subsidiary shall be deemed a "Borrower" under this Agreement
and the other Loan Documents and all references herein (other than the
references in Articles V, VI, VII, VIII, IX and X of this Agreement) to
"Borrower" shall be deemed to include the Subsidiary Borrower.
     (b) The Administrative Agent shall have received a duly executed supplement
to this Agreement and any other applicable Loan Documents joining such Domestic
Subsidiary as a Subsidiary Borrower hereunder (such supplement to be in form and
substance reasonably satisfactory to the Administrative Agent).
     (c) Such Domestic Subsidiary shall deliver to the Administrative Agent such
documents and certificates referred to in Section 5.2 as may be reasonably
requested by the Administrative Agent (it being agreed by the Borrower that, if
the designation of such Domestic Subsidiary as a Subsidiary Borrower obligates
the Administrative Agent or any Lender to comply with "know your customer" or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Borrower shall, promptly upon
the request of the Administrative Agent or any Lender, supply such documentation
and other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out, and be
satisfied it has complied with the results of, all necessary "know your
customer" or other similar checks under all Applicable Laws).
(d) (i) If not previously granted to the Administrative Agent under the Security
Documents, such Domestic Subsidiary shall pledge a security interest in all
Collateral owned by such Domestic Subsidiary by delivering to the Administrative
Agent a duly executed supplement to each applicable Security Document or such
other documents as the Administrative Agent shall reasonably deem appropriate
for such purpose.
     (ii) To the extent not previously delivered to the Administrative Agent
under the Security Documents, the Borrower shall deliver to the Administrative
Agent such original Capital Stock or other certificates and stock or other
transfer powers evidencing the Capital Stock of such Domestic Subsidiary and, to
the extent required by the Security Documents, all Capital Stock or other
certificates and stock or other transfer powers evidencing the Capital Stock
owned by such Domestic Subsidiary.
     (e) The Borrower shall deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
respect to such Domestic Subsidiary.
     (f) The Borrower shall deliver to the Administrative Agent such other
documents (including, without limitation, legal opinions) as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
     (g) The obligations of each Subsidiary Borrower hereunder and under the
other Loan Documents shall be joint and several with the Obligations of the
Borrower and each other Subsidiary Borrower.

50



--------------------------------------------------------------------------------



 



ARTICLE V
CLOSING; CONDITIONS OF CLOSING AND BORROWING
     SECTION 5.1 Closing. The closing shall take place at the offices of Kennedy
Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on May 31, 2006 or at such
other place, date and time as the parties hereto shall mutually agree.
     SECTION 5.2 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
     (a) Executed Loan Documents. This Agreement, a Revolving Credit Note in
favor of each Lender (if requested thereby), a Swingline Note in favor of the
Swingline Lender (if requested thereby) and the Security Documents, together
with any other applicable Loan Documents, shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto, shall
be in full force and effect and no Default or Event of Default shall exist
hereunder or thereunder.
     (b) Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
          (i) Officer's Certificate of the Borrower. A certificate from a
Responsible Officer of the Borrower to the effect that all representations and
warranties of the Borrower and its Subsidiaries contained in this Agreement and
the other Loan Documents are true, correct and complete in all material respects
(provided that any representation or warranty that is qualified by materiality
or by reference to Material Adverse Effect shall be true, correct and complete
in all respects); that neither the Borrower nor any of its Subsidiaries is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; that, after giving effect to the transactions contemplated by this
Agreement, no Default or Event of Default has occurred and is continuing; and
that each of the Credit Parties, as applicable, has satisfied each of the
conditions set forth in Section 5.2 and Section 5.3.
          (ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors or other governing body of such Credit Party authorizing
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 5.2(b)(iii).

51



--------------------------------------------------------------------------------



 



          (iii) Certificates of Good Standing. Certificates as of a recent date
of the good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.
          (iv) Opinions of Counsel. Favorable opinions of counsel to the Credit
Parties addressed to the Administrative Agent and the Lenders with respect to
the Credit Parties, the Loan Documents and such other matters as the Lenders
shall request.
          (v) Tax Forms. Copies of the United States Internal Revenue Service
forms required by Section 4.11(e).
     (c) Personal Property Collateral.
          (i) Filings and Recordings. The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of itself and the Lenders, in
the Collateral shall have been received by the Administrative Agent and the
Administrative Agent shall have received evidence and evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon.
          (ii) Pledged Collateral. The Administrative Agent shall have received
original stock certificates or other certificates evidencing the Capital Stock
pledged pursuant to the Security Documents, together with an undated stock power
for each such certificate duly executed in blank by the registered owner
thereof.
          (iii) Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending litigation
and tax matters), in form and substance reasonably satisfactory thereto, made
against the Credit Parties under the Uniform Commercial Code (or applicable
judicial docket) as in effect in any state in which any of the assets of such
Credit Party are located, indicating among other things that its assets are free
and clear of any Lien except for Permitted Liens.
          (iv) Hazard and Liability Insurance. The Administrative Agent shall
have received certificates of property hazard, business interruption and
liability insurance, evidence of payment of all insurance premiums for the
current policy year of each insurance policy (naming the Administrative Agent as
additional insured on all certificates for liability insurance and loss payee
(or mortgagee) with respect to the Collateral on all certificates for property
insurance), and, if requested by the Administrative Agent, copies (certified by
a Responsible Officer) of insurance policies in the form required under the
Security Documents and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.
     (d) Consents; Defaults.
          (i) Governmental and Third Party Approvals. The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary

52



--------------------------------------------------------------------------------



 



(or any other material consents as determined in the reasonable discretion of
the Administrative Agent) in connection with the transactions contemplated by
this Agreement and the other Loan Documents and the other transactions
contemplated hereby and all applicable waiting periods shall have expired
without any action being taken by any Person that could reasonably be expected
to restrain, prevent or impose any material adverse conditions on any of the
Credit Parties or such other transactions or that could seek or threaten any of
the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such effect.
          (ii) No Injunction, Etc. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent's sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.
     (e) Financial Matters.
          (i) Financial Statements. The Administrative Agent shall have received
(A) the audited Consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2005 and the related audited statements of income and
retained earnings and cash flows for the Fiscal Year then ended, (B) any interim
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries and
related unaudited interim statements of income, cash flows and retained earnings
for each interim quarterly period (if any) ended at least forty-five (45) days
prior to the Closing Date and (C) if requested by the Administrative Agent (on
behalf of itself or any Lender), any financial statements or projections of the
Canadian Borrower and its Subsidiaries required to be delivered by the Canadian
Borrower to the Canadian Administrative Agent pursuant to Section 5.2 of the
Canadian Credit Agreement.
          (ii) Financial Projections. The Administrative Agent shall have
received projections prepared by management of the Borrower, of balance sheets,
income statements and cash flow statements on a quarterly basis for 2006 and on
an annual basis for each year thereafter during the term of the Credit Facility.
          (iii) Financial Condition Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by a
Responsible Officer of the Borrower, that (A) the Borrower and each of its
Subsidiaries are each Solvent, (B) the material payables of the Borrower and
each of its Subsidiaries are current and not past due, (C) attached thereto are
calculations, as determined on a pro forma basis as of March 31, 2006 and after
giving effect to the transactions contemplated hereby and any Extensions of
Credit or Canadian Extensions of Credit to be made on the Closing Date, with the
covenants contained in Article IX; (D) the financial projections previously
delivered to the Administrative Agent represent the good faith estimates
(utilizing assumptions believed to be reasonable) of the financial condition and
operations of the Borrower and its Subsidiaries; (E) attached thereto is a
calculation of the ratio of (1) Consolidated Total

53



--------------------------------------------------------------------------------



 



Indebtedness as of the Closing Date (after giving effect to any Extensions of
Credit or Canadian Extensions of Credit on the Closing Date) to (2) Consolidated
EBITDA for the most recently ended four (4) consecutive fiscal quarters for
which financial statements have been delivered, demonstrating that such ratio is
less than 5.80 to 1.00; (F) attached thereto is a calculation of Consolidated
Adjusted EBITDA for the most recently ended four (4) consecutive fiscal quarters
for which financial statements have been delivered, demonstrating to the
reasonable satisfaction of the Administrative Agent that Consolidated Adjusted
EBITDA (as determined in such manner) is not less than $500,000,000; and
(G) attached thereto is a calculation of the Borrowing Limit as of the Closing
Date.
          (iv) Payment at Closing; Fee Letters. The Borrower shall have paid to
the Administrative Agent and the Lenders the fees set forth or referenced in
Section 4.3 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal (including, without limitation, local
counsel) fees and expenses) and to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.
     (f) Miscellaneous.
          (i) Notice of Borrowing. The Administrative Agent shall have received
a Notice of Borrowing from the Borrower in accordance with Section 2.3(a) with
respect to any Loans (if any) to be made on the Closing Date, and a Notice of
Account Designation specifying the account or accounts to which the proceeds of
any Loans made on or after the Closing Date are to be disbursed.
          (ii) Existing Facilities. Each of the Existing Facilities shall be
repaid in full and terminated and all collateral security therefor shall be
released, and the Administrative Agent shall have received pay-off letters in
form and substance satisfactory to it evidencing such repayment, termination and
release.
          (iii) Closing of the Canadian Credit Facility. The Canadian Credit
Facility shall simultaneously close on the Closing Date.
          (iv) Other Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
     SECTION 5.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including any initial Extensions of
Credit), convert or continue any Loan and/or any Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:
     (a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of

54



--------------------------------------------------------------------------------



 



such borrowing, continuation, conversion, issuance or extension date with the
same effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date; provided that any
representation or warranty that is qualified by materiality or by reference to
Material Adverse Effect shall be true and correct in all respects on and as of
such borrowing, continuation, conversion, issuance or extension date.
     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
     (c) Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a) or Section 4.2, as applicable.
     SECTION 5.4 Post-Closing Conditions.
     (a) Prior to July 14, 2006, as such date may be extended by the
Administrative Agent in its sole discretion, the Administrative Agent shall have
received (a) a duly executed copy of each applicable Foreign Pledge Document
with respect to a pledge of sixty-five percent (65%) of the total outstanding
Capital Stock of Bowater-Korea Co., Ltd., including, without limitation, if
applicable, original stock certificates (or the equivalent thereof pursuant to
the Applicable Laws and practices of the Republic of Korea) evidencing the
Capital Stock of Bowater-Korea Co., Ltd., together with an appropriate undated
stock power for each certificate duly executed in blank by the Borrower),
(b) such documents and certificates referred to in Section 5.2 as may be
reasonably requested by the Administrative Agent in connection therewith
(including, without limitation, favorable legal opinions of counsel addressed to
the Administrative Agent and the Lenders with respect to Bowater-Korea Co.,
Ltd., the Loan Documents and such other matters as the Administrative Agent
shall reasonably request), and (c) such other documents and certificates as may
be reasonably requested by the Administrative Agent (in consultation with the
Borrower), all in form, content and scope reasonably satisfactory to the
Administrative Agent. Notwithstanding the foregoing, subject to Section 12.3,
the Administrative Agent may waive any or all of the requirements contained in
this Section 5.4 to the extent that, in the sole discretion of the
Administrative Agent, they are impracticable or pose a materially undue burden
on the Borrower or Bowater-Korea Co., Ltd.
     (b) Prior to June 30, 2006, as such date may be extended by the
Administrative Agent in its sole discretion, the Administrative Agent shall have
received the following control agreements, in each case in form and substance
satisfactory to the Administrative Agent:
     (i) A deposit account control agreement executed by the applicable Credit
Party, the Administrative Agent and Bank of America, N.A. with respect to all
Deposit Accounts, other than Excluded Deposit Accounts (in each case as defined
in the Collateral Agreement), of the Credit Parties at Bank of America, N.A.;

55



--------------------------------------------------------------------------------



 



     (ii) A deposit account control agreement executed by the applicable Credit
Party, the Administrative Agent and JPMorgan Chase Bank, N.A. with respect to
all Deposit Accounts, other than Excluded Deposit Accounts (in each case as
defined in the Collateral Agreement), of the Credit Parties at JPMorgan Chase
Bank, N.A.;
     (iii) A deposit account control agreement executed by the applicable Credit
Party, the Administrative Agent and Wachovia Bank, National Association with
respect to all Deposit Accounts, other than Excluded Deposit Accounts (in each
case as defined in the Collateral Agreement), of the Credit Parties at Wachovia
Bank, National Association;
     (iv) A securities account control agreement executed by the applicable
Credit Party, the Administrative Agent and Bank of New York with respect to all
securities accounts of the Credit Parties at Bank of New York; and
     (v) All other control agreements which the Administrative Agent requires to
be delivered pursuant to the Collateral Agreement, in each case in form and
substance satisfactory to the Administrative Agent.
     (c) Prior to June 30, 2006, as such date may be extended by the
Administrative Agent in its sole discretion, the Administrative Agent shall have
received any warehouse or similar agreement, and any other ancillary
documentation, required to be delivered thereto pursuant to Section 4.6(b) of
the Collateral Agreement (or, if any such warehouse or similar agreement, and
any other ancillary documentation, has not been delivered by such date, the
Borrower shall take all actions required by the Administrative Agent pursuant to
Section 4.6(b) in connection therewith).
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
     SECTION 6.1 Representations and Warranties. To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:
     (a) Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect.
     (b) Ownership. Each Subsidiary of the Borrower as of the Closing Date is
listed on Schedule 6.1(b) together with (i) its jurisdiction of formation and
each jurisdiction in which it is

56



--------------------------------------------------------------------------------



 



qualified to do business as of the Closing Date, (ii) each Person holding
ownership interests in such Subsidiary, (iii) the nature of the ownership
interest held by each such Person and the percentage of ownership of such
Subsidiary represented by such ownership interests and (iv) a designation of
each Subsidiary that is inactive. All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights, except as described in Schedule 6.1(b). As of the
Closing Date, there are no outstanding stock purchase warrants, subscriptions,
options, securities, instruments or other rights of any type or nature
whatsoever, which are convertible into, exchangeable for or otherwise provide
for or permit the issuance of Capital Stock of the Borrower or its Subsidiaries,
except as described on Schedule 6.1(b).
     (c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrower and its Subsidiaries has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms. This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of the Borrower and each of its Subsidiaries party thereto,
and each such document constitutes the legal, valid and binding obligation of
the Borrower or its Subsidiary party thereto, enforceable in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar state or federal laws from
time to time in effect which affect the enforcement of creditors' rights in
general and (ii) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     (d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by the Borrower and its Subsidiaries of
the Loan Documents to which each such Person is a party, in accordance with
their respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any Governmental Approval or violate any
Applicable Law relating to the Borrower or any of its Subsidiaries,
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of the
Borrower or any of its Subsidiaries, (iii) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could reasonably be
expected to have a Material Adverse Effect, (iv) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (v) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not reasonably be expected to have a Material Adverse
Effect and other than consents or filings under the UCC.
     (e) Compliance with Law; Governmental Approvals. Each of the Borrower and
its Subsidiaries (i) has all Governmental Approvals required by any Applicable
Law for it to

57



--------------------------------------------------------------------------------



 



conduct its business, each of which is in full force and effect, is final and
not subject to review on appeal and is not the subject of any pending or, to the
best of its knowledge, threatened attack by direct or collateral proceeding,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (ii) is in compliance with its articles of
incorporation, bylaws or other organizational documents of the Borrower or any
of its Subsidiaries, except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect, (iii) is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties, except where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect, and (iv) has timely filed all reports, documents and other
materials required to be filed by it under all Applicable Laws with any
Governmental Authority and has retained all records and documents required to be
retained by it under Applicable Law, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     (f) Tax Returns and Payments. Each of the Borrower and its Subsidiaries has
duly filed or caused to be filed all federal and other material tax returns
required by Applicable Law to be filed, and has paid, or made adequate provision
for the payment of, all federal and other material taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable. Such returns accurately reflect in all
material respects all liability for taxes of the Borrower and its Subsidiaries
for the periods covered thereby. There is no ongoing audit or examination or, to
the knowledge of the Borrower, other investigation by any Governmental Authority
of the tax liability of the Borrower and its Subsidiaries, except, in each case,
as could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. No Governmental Authority has asserted any Lien or
other claim against the Borrower or any of its Subsidiaries with respect to
unpaid taxes which has not been discharged or resolved other than Permitted
Liens. The charges, accruals and reserves on the books of the Borrower and any
of its Subsidiaries in respect of federal and other material taxes for all
Fiscal Years and portions thereof since the organization of the Borrower and any
of its Subsidiaries are in the judgment of the Borrower adequate, and the
Borrower does not anticipate any material amount of additional taxes or
assessments for any of such years.
     (g) Intellectual Property Matters. Each of the Borrower and its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business, except where
the failure to own or possess such rights, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and neither the Borrower nor
any of its Subsidiaries is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations except as could not reasonably be expected to have a Material Adverse
Effect.

58



--------------------------------------------------------------------------------



 



     (h) Environmental Matters.
          (i) The properties owned, leased or operated by the Borrower and its
Subsidiaries now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws except
where such violation or liability could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect;
          (ii) Except to the extent such matters could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
the Borrower, each of its Subsidiaries and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties;
          (iii) Neither the Borrower nor any of its Subsidiaries has received
any written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws, nor does the Borrower or any of its
Subsidiaries have knowledge or reason to believe that any such notice will be
received or is being threatened, except where such violation, alleged violation,
non-compliance, liability or potential liability which is the subject of such
notice could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect;
          (iv) Hazardous Materials have not been transported or disposed of to
or from the properties owned, leased or operated by the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could give
rise to liability under, Environmental Laws, nor have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Laws, except where such violation or
liability could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect;
          (v) No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any of its Subsidiaries is or will be
named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Borrower, any of its Subsidiaries or such
properties or such operations that could reasonably be expected to have a
Material Adverse Effect; and
          (vi) There has been no release, or to the best of the Borrower's
knowledge, threat of release, of Hazardous Materials at or from properties
owned, leased or operated by the Borrower or any Subsidiary, now or in the past,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws that could reasonably be expected to have a Material
Adverse Effect.

59



--------------------------------------------------------------------------------



 



     (i) ERISA.
          (i) As of the Closing Date, neither the Borrower nor any of its
Subsidiaries nor any ERISA Affiliate maintains or contributes to, or has any
obligation under, any Employee Benefit Plans other than those identified on
Schedule 6.1(i-1) and neither the Borrower nor any of its Subsidiaries maintains
or contributes to, or has any obligation under, any Canadian Employee Benefit
Plans other than those identified on Schedule 6.1(i-2).
          (ii) The Borrower, each of its Subsidiaries and each of their ERISA
Affiliates is in material compliance with all applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply could not reasonably be expected to have
a Material Adverse Effect. The Borrower and each of its Subsidiaries is in
material compliance with all applicable provisions of the ITA and other
Applicable Law and the regulations and published interpretations thereunder with
respect to all Canadian Employee Benefit Plans except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the Internal Revenue Service to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
the Borrower, any of its Subsidiaries or any of their ERISA Affiliates which
remains unsatisfied for any taxes or penalties with respect to any Employee
Benefit Plan or any Multiemployer Plan except for a liability that could not
reasonably be expected to have a Material Adverse Effect. No liability has been
incurred by the Borrower or any of its Subsidiaries which remains unsatisfied
for any taxes or penalties with respect to any Canadian Employee Benefit Plan or
any Canadian Multiemployer Plan, except for a liability that could not
reasonably be expected to have a Material Adverse Effect.
          (iii) Except as set forth on Schedule 6.1(i-1) or Schedule 6.1(i-2),
as of the Closing Date, no Pension Plan or Canadian Pension Plan has been
terminated, nor has any accumulated funding deficiency (as defined in
Section 412 of the Code or any other Applicable Law) been incurred (without
regard to any waiver granted under Section 412 of the Code or any other
Applicable Law), nor has any funding waiver from the Internal Revenue Service
been received or requested with respect to any Pension Plan, nor has the
Borrower, any of Subsidiaries or any of their ERISA Affiliates failed to make
any contributions or to pay any amounts due and owing as required by Section 412
of the Code, Section 302 of ERISA or the terms of any Pension Plan prior to the
due dates of such contributions under Section 412 of the Code or Section 302 of
ERISA, nor has there been any event requiring any disclosure under
Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan.
          (iv) Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries nor
any of their ERISA Affiliates has: (A) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(B) incurred any liability to the PBGC which remains outstanding

60



--------------------------------------------------------------------------------



 



other than the payment of premiums and there are no premium payments which are
due and unpaid, (C) failed to make a required contribution or payment to a
Multiemployer Plan or a Canadian Multiemployer Plan, (D) failed to make a
required installment or other required payment under Section 412 of the Code,
other Applicable Laws or its Employee Benefit Plans or (E) failed to make a
required installment or other required payment under Applicable Laws or its
Canadian Employee Benefit Plans.
          (v) No Termination Event has occurred or is reasonably expected to
occur.
          (vi) Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower, any of its
Subsidiaries or any of their ERISA Affiliates, (B) Pension Plan or Canadian
Pension Plan or (C) Multiemployer Plan or Canadian Multiemployer Plan.
     (j) Margin Stock. Neither the Borrower nor any of its Subsidiaries is
engaged principally or as one of its activities in the business of extending
credit for the purpose of "purchasing" or "carrying" any "margin stock" (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
     (k) Government Regulation. Neither the Borrower nor any of its Subsidiaries
is an "investment company" or a company "controlled" by an "investment company"
(as each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the Borrower nor any of its Subsidiaries is, or after
giving effect to any Extension of Credit or Canadian Extension of Credit will
be, subject to regulation under the Interstate Commerce Act, as amended, or any
other Applicable Law which limits its ability to incur or consummate the
transactions contemplated hereby.
     (l) Significant Indebtedness. Schedule 6.1(l) sets forth a complete and
accurate list of all Significant Indebtedness of the Borrower and its
Subsidiaries in effect as of the Closing Date. As of the Closing Date, other
than as set forth in Schedule 6.1(l), each indenture, agreement or other
instrument governing such Significant Indebtedness is, and after giving effect
to the consummation of the transactions contemplated by the Loan Documents will
be, in full force and effect in accordance with the terms thereof. To the extent
requested by the Administrative Agent, the Borrower and its Subsidiaries have
delivered to the Administrative Agent a true and complete copy of each
indenture, agreement or other instrument governing the Significant Indebtedness
required to be listed on Schedule 6.1(l). As of the Closing Date, neither the
Borrower nor any Subsidiary (nor, to the knowledge of the Borrower, any other
party thereto) is in breach of or in default under any Significant Indebtedness
in any material respect.

61



--------------------------------------------------------------------------------



 



     (m) Employee Relations. Each of the Borrower and its Subsidiaries has a
stable work force in place, except as could not reasonably be expected to have a
Material Adverse Effect. The Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect.
     (n) Burdensome Provisions. Except as described on Schedule 6.1(n), no
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Capital Stock to the Borrower
or any Subsidiary or to transfer any of its assets or properties to the Borrower
or any other Subsidiary in each case other than restrictions or encumbrances
existing under or by reason of (i) the Loan Documents, (ii) Applicable Law and
(iii) legally enforceable provisions which are contained in either (A) the
organizational documents of any Subsidiary that a not Wholly-Owned Subsidiary or
(B) any other agreements with the other owner(s) of such Subsidiary (which, in
the case of such provisions existing on the Closing Date, are described on
Schedule 6.1(n)).
     (o) Financial Statements. The audited and unaudited financial statements
delivered pursuant to Section 5.2(e)(i) are complete and correct and fairly
present in all material respects on a Consolidated basis the assets, liabilities
and financial position of the Borrower and its Subsidiaries as at the respective
dates of such statements, and the results of the operations and changes of
financial position for the periods then ended (other than customary year-end
adjustments for interim financial statements). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP. Such financial statements show all material indebtedness
and other material liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of the date thereof, including material liabilities for taxes,
material commitments, and Indebtedness, in each case, to the extent required to
be disclosed under GAAP. The projected financial statements delivered pursuant
to Section 5.2(e)(ii) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions are believed to be reasonable in
light of then existing conditions.
     (p) No Material Adverse Change. Since December 31, 2005, there has been no
material adverse change in the business, assets, liabilities (actual or
contingent), operations, or condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole and no event has occurred or condition
arisen that could reasonably be expected to have a Material Adverse Effect.
     (q) Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder and each Canadian Extension of Credit, each
of the Credit Parties will be Solvent.
     (r) Titles to Properties. Each of the Borrower and its Subsidiaries has
such title to the real property owned or leased by it as is reasonably necessary
to the conduct of its business and valid and legal title to all of its personal
property and assets, including, but not limited to, those reflected on the
balance sheets of the Borrower and its Subsidiaries delivered pursuant to
Sections 5.2(e)(i), 7.1(a) and (b), except those which have been disposed of by
the Borrower or

62



--------------------------------------------------------------------------------



 



its Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.
     (s) Liens. None of the properties and assets of the Borrower or any of its
Subsidiaries is subject to any Lien, except Permitted Liens. Neither the
Borrower nor any of its Subsidiaries has signed any financing statement or any
security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect those Permitted Liens.
     (t) Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 6.1(t), there are no actions, suits or proceedings pending
nor, to the knowledge of the Borrower, threatened against or in any other way
relating adversely to or affecting the Borrower or any of its Subsidiaries or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that has or could reasonably be
expected to have a Material Adverse Effect.
     (u) Senior Indebtedness Status. The Obligations of each Credit Party under
this Agreement and each of the other Loan Documents ranks and shall continue to
rank at least senior in priority of payment to all Subordinated Indebtedness of
each such Person and is designated as "Senior Indebtedness" under all
instruments and documents, now or in the future, relating to all Subordinated
Indebtedness of such Person.
     (v) OFAC. None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower or any Subsidiary Guarantor: (i) is a Sanctioned
Person, (ii) has more than ten percent (10%) of its assets in Sanctioned
Entities, or (iii) derives more than ten percent (10%) of its operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Entities. The proceeds of any Loan will not be used and have not been used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
     (w) Disclosure. The Borrower and/or its Subsidiaries have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which the Borrower or any of its Subsidiaries are
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
The financial statements, material reports, material certificates or other
material information furnished (whether in writing or orally), taken together as
a whole, by or on behalf of any of the Borrower or any of its Subsidiaries to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) do not contain
any material misstatement of fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, pro forma financial information, estimated financial
information and other projected or estimated information, such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

63



--------------------------------------------------------------------------------



 



     SECTION 6.2 Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
ARTICLE VII
FINANCIAL INFORMATION AND NOTICES
     Until all the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 13.2, the Borrower will furnish or cause to be furnished to the
Administrative Agent (for distribution to the Lenders) at the Administrative
Agent's Office at the address set forth in Section 13.1 or such other office as
may be designated by the Administrative Agent from time to time:
     SECTION 7.1 Financial Statements and Projections.
     (a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each fiscal quarter of each Fiscal Year, an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows and a report containing management's
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments. Delivery by the Borrower to the Administrative Agent and the
Lenders of the Borrower's quarterly report to the SEC on Form 10-Q with respect
to any fiscal quarter within the period specified above shall be deemed to be
compliance by the Borrower with this Section 7.1(a) (it being agreed that such
quarterly report shall be deemed delivered on the date that (i) such report is
posted on the website of the SEC at www.sec.gov or on the website of the
Borrower at www.Bowater.com and (ii) the Borrower has provided the
Administrative Agent with written notice of such posting).
     (b) Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year, an audited Consolidated
balance sheet of the Borrower and its Subsidiaries as

64



--------------------------------------------------------------------------------



 



of the close of such Fiscal Year and audited Consolidated statements of income,
retained earnings and cash flows and a report containing management's discussion
and analysis of such financial statements for the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
an independent certified public accounting firm acceptable to the Administrative
Agent and the Canadian Administrative Agent, and accompanied by a report thereon
by such certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or with respect
to accounting principles followed by the Borrower or any of its Subsidiaries not
in accordance with GAAP. Delivery by the Borrower to the Administrative Agent
and the Lenders of the Borrower's annual report to the SEC on Form 10-K with
respect to any Fiscal Year within the period specified above shall be deemed to
be compliance by the Borrower with this Section 7.1(b) (it being agreed that
such annual report shall be deemed delivered on the date that (i) such report is
posted on the website of the SEC at www.sec.gov or on the website of the
Borrower at www.Bowater.com and (ii) the Borrower has provided the
Administrative Agent with written notice of such posting).
     (c) Annual Business Plan and Financial Projections. As soon as practicable
and in any event within ninety (90) days after the beginning of each Fiscal
Year, a business plan of the Borrower and its Subsidiaries for such Fiscal Year,
such plan to be prepared in accordance with GAAP and to include, on a quarterly
basis, the following: a projected income statement, statement of cash flows and
balance sheet and a statement containing the volume and price assumptions by
product line used in preparing the business plan, accompanied by a certificate
from a Responsible Officer of the Borrower to the effect that, to the best of
such officer's knowledge, such projections are good faith estimates (utilizing
assumptions believed to be reasonable) of the financial condition and operations
of the Borrower and its Subsidiaries for such Fiscal Year.
     (d) Financial Statements of the Canadian Borrower and its Subsidiaries. If
requested by the Administrative Agent (on behalf of itself or any Lender), any
financial statements of the Canadian Borrower and its Subsidiaries required to
be delivered by the Canadian Borrower to the Canadian Administrative Agent
pursuant to Section 7.1 of the Canadian Credit Agreement.
     SECTION 7.2 Officer's Compliance Certificate. At each time financial
statements are delivered pursuant to Sections 7.1(a) or (b) and at such other
times as the Administrative Agent shall reasonably request, an Officer's
Compliance Certificate.
     SECTION 7.3 Accountants' Certificate. At each time financial statements are
delivered pursuant to Section 7.1(b), a certificate of the independent public
accountants certifying such financial statements that in connection with their
audit, nothing came to their attention that caused them to believe that the
Borrower failed to comply with the terms, covenants, provisions or conditions of
Articles IX, or, if such is not the case, specifying such non-compliance and its
nature and period of existence.
     SECTION 7.4 Other Reports.

65



--------------------------------------------------------------------------------



 



     (a) Promptly upon their becoming available, copies of all registration
statements (other than on Form S-8) and regular periodic reports on Forms 10-K,
10-Q and 8-K that the Borrower or any of its Subsidiaries shall have filed with
the SEC, or any similar periodic reports filed with any comparable agency in
Canada (it being agreed that each such report or statement shall be deemed
delivered on the date that (i) such report or statement is posted on the website
of the SEC at www.sec.gov, on SEDAR at www.sedar.com or on the website of the
Borrower at www.Bowater.com and (ii) the Borrower has provided the
Administrative Agent with written notice of such posting).
     (b) Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed (it being agreed that such mailing shall be deemed delivered on the date
that (i) such information is posted on the website of the SEC at www.sec.gov, on
SEDAR at www.sedar.com or on the website of the Borrower at www.Bowater.com and
(ii) the Borrower has provided the Administrative Agent with written notice of
such posting).
     (c) Such other information regarding the operations, business affairs and
financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent (for itself or on behalf of any Lender) may reasonably
request.
     SECTION 7.5 Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after any Credit Party obtains knowledge thereof)
telephonic and written notice of:
     (a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Borrower or any of its Subsidiaries or
any of their respective properties, assets or businesses that if adversely
determined could reasonably be expected to have a Material Adverse Effect;
     (b) any notice of any violation received by the Borrower or any of its
Subsidiaries from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;
     (c) any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against the Borrower or any of its Subsidiaries
which in any such case could reasonably be expected to have a Material Adverse
Effect;
     (d) any attachment, judgment, lien, levy or order exceeding $10,000,000
that is assessed against the Borrower or any of its Subsidiaries;
     (e) (i) any Default or Event of Default or (ii) any event which constitutes
or which with the passage of time or giving of notice or both would constitute a
default or event of default under any Significant Indebtedness to which the
Borrower or any of its Subsidiaries is a party or by which the Borrower or any
of its Subsidiaries or any of their respective properties may be bound which
could reasonably be expected to have a Material Adverse Effect;

66



--------------------------------------------------------------------------------



 



     (f) (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof), (ii) all notices received by the
Borrower or any of its Subsidiaries or any of their ERISA Affiliates of the
PBGC's or any other Governmental Authority's intent to terminate any Pension
Plan or Canadian Pension Plan or to have a trustee appointed to administer any
Pension Plan or Canadian Pension Plan, (iii) all notices received by the
Borrower or any of its Subsidiaries or any of their ERISA Affiliates from a
Multiemployer Plan or Canadian Multiemployer Plan sponsor concerning the
imposition or amount of withdrawal liability pursuant to Section 4202 of ERISA
or any other Applicable Law and (iv) the Borrower obtaining knowledge or reason
to know that the Borrower or any of its Subsidiaries or any of their ERISA
Affiliates has filed or intends to file a notice of intent to terminate any
Pension Plan or Canadian Pension Plan under a distress termination within the
meaning of Section 4041(c) of ERISA or otherwise;
     (g) any event which makes any of the representations set forth in
Section 6.1 that is subject to materiality or Material Adverse Effect
qualifications inaccurate in any respect or any event which makes any of the
representations set forth in Section 6.1 that is not subject to materiality or
Material Adverse Effect qualifications inaccurate in any material respect; and
     (h) any notice delivered to the Borrower or the Canadian Borrower, or sent
by or on behalf of the Borrower or the Canadian Borrower, with respect to the
Canadian Credit Agreement or any of the loan documents executed in connection
therewith (including a copy of any such notice).
     SECTION 7.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VII
or any other provision of this Agreement, or any of the Security Documents,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 6.1(w).
ARTICLE VIII
AFFIRMATIVE COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner provided
for in Section 13.2, the Borrower will, and will cause each of its Subsidiaries
to:
     SECTION 8.1 Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 10.4, preserve and maintain its legal existence and all
material rights, franchises, licenses and privileges and qualify and remain
qualified as a foreign corporation and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.
     SECTION 8.2 Maintenance of Property; Reinvestment.

67



--------------------------------------------------------------------------------



 



     (a) Protect and preserve all properties used or useful in its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear excepted,
all buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such property necessary for the conduct of its
business; in each case, to the extent necessary so that the business carried on
in connection therewith may be conducted in a commercially reasonable manner, it
being understood and agreed that nothing in this paragraph shall prohibit the
idling or abandonment of any property in the reasonable business judgment of the
Borrower and its Subsidiaries.
     (b) (i) If the Borrower or any of its Subsidiaries receives Net Cash
Proceeds in excess of $10,000,000 from any Asset Disposition permitted under
this Agreement (other than (A) any Asset Disposition permitted pursuant to
clauses (a), (b), (c), (d), (e) or (f) of Section 10.5 or (B) any Asset
Disposition described in clause (ii) below) or consented to by the requisite
Lenders pursuant to Section 13.2, or from any Insurance and Condemnation Event,
and the Aggregate Credit Exposure is in excess of $100,000,000 at the end of the
fiscal quarter following the time such proceeds are received, the Borrower shall
no later than twelve (12) months following such quarter end, apply such portion
of such Net Cash Proceeds to repayment of the outstanding amounts under this
Credit Facility or the Canadian Credit Facility as shall reduce the Aggregate
Credit Exposure to an amount less than $100,000,000; provided that no such
repayment shall be required to the extent that such portion of the Net Cash
Proceeds is within such twelve (12) month period either (A) reinvested in the
business (including Capital Expenditures, Permitted Acquisitions, purchases of
assets in the ordinary course of business and other business expenditures
permitted hereunder) or (B) subject to compliance with Section 10.10, applied to
repayment of the Existing Notes.
          (ii) No later than five (5) Business Days following the date of
receipt by the Borrower or any of its Subsidiaries of any Net Cash Proceeds from
any Asset Disposition of timberlands permitted pursuant to Section 10.5 or
consented to by the requisite Lenders pursuant to Section 13.2, the Borrower
shall apply such Net Cash Proceeds to repayment of the outstanding amounts under
this Credit Facility or the Canadian Credit Facility in an aggregate amount
equal to the lesser of (A) fifty percent (50%) of the aggregate amount of such
Net Cash Proceeds or (B) the amount which when used to repay the outstanding
amounts under this Credit Facility or the Canadian Credit Facility will reduce
the Aggregate Credit Exposure to an amount less than $100,000,000.
     SECTION 8.3 Insurance. Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance), and on the Closing Date
and from time to time thereafter deliver to the Administrative Agent upon its
reasonable request information in reasonable detail as to the insurance then in
effect, stating the names of the insurance companies, the amounts of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.
     SECTION 8.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all

68



--------------------------------------------------------------------------------



 



material respects) as may be required or as may be necessary to permit the
preparation of financial statements in accordance with GAAP and in compliance
with the regulations of any Governmental Authority having jurisdiction over it
or any of its properties.
     SECTION 8.5 Payment of Taxes. Pay and discharge all taxes, assessments and
other governmental charges that may be levied or assessed upon it or on its
income or profits or any of its property; except for any such tax, assessment or
other governmental charge the payment of which is being contested in good faith
so long as adequate reserves are maintained with respect thereto in accordance
with GAAP.
     SECTION 8.6 Compliance With Laws and Approvals. Observe and remain in
compliance in with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     SECTION 8.7 Environmental Laws. In addition to and without limiting the
generality of Section 8.6, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (b) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws, except where the failure to conduct or
complete such actions, or comply with such orders or directions, could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the presence of Hazardous Materials, or the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Borrower or any of its Subsidiaries, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney's and consultant's fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing directly result from
the gross negligence or willful misconduct of the party seeking indemnification
therefor, as determined by a court of competent jurisdiction by final
nonappealable judgment.
     SECTION 8.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA with
respect to Employee Benefit Plans and the ITA and other Applicable Law with
respect to all Canadian Employee Benefit Plans, (ii) not take any action or fail
to take action the result of which could be a liability to the PBGC or any other
Governmental Authority or to a Multiemployer Plan or a Canadian Multiemployer
Plan, (iii) not

69



--------------------------------------------------------------------------------



 



participate in any prohibited transaction that could result in any civil penalty
under ERISA or tax under the Code and (iv) operate each Employee Benefit Plan in
such a manner that will not incur any tax liability under Section 4980B of the
Code or any liability to any qualified beneficiary as defined in Section 4980B
of the Code and (b) furnish to the Administrative Agent upon the Administrative
Agent's request such additional information about any Employee Benefit Plan or
Canadian Employee Benefit Plan as may be reasonably requested by the
Administrative Agent.
     SECTION 8.9 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and during normal business hours, at the Borrower's expense, to visit and
inspect its properties; inspect, audit and make extracts from its books, records
and files, including, but not limited to, management letters prepared by
independent accountants; and discuss with its principal officers, and its
independent accountants, its business, assets, liabilities, financial condition,
results of operations and business prospects. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at any time without advance notice.
     SECTION 8.10 Additional Subsidiaries.
     (a) Within thirty (30) days after (i) the redesignation of an Immaterial
Subsidiary as a Material Subsidiary in accordance with Section 8.10(b) below or
(ii) the creation or acquisition of any Material Subsidiary, including in
connection with any Permitted Acquisition (any such Subsidiary, a "New Material
Subsidiary"), cause to be executed and delivered to the Administrative Agent
(unless otherwise agreed to by the Administrative Agent): (A) a duly executed
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent joining such New Material Subsidiary to the Subsidiary
Guaranty Agreement, the Collateral Agreement and any other applicable Security
Documents, (B) such updated Schedules to the Loan Documents as requested by the
Administrative Agent with regard to such Person (including, without limitation,
updated Schedules 6.1(a) and 6.1(b) reflecting the creation or acquisition of
such New Material Subsidiary), (C) such original stock or other certificates and
stock or other transfer powers evidencing the ownership interests of the
Borrower or the applicable Material Subsidiary, as applicable, in such New
Material Subsidiary (unless such New Material Subsidiary is a Restricted
Subsidiary), (D) such documents and certificates referred to in Section 5.2 as
may be reasonably requested by the Administrative Agent (including, without
limitation, favorable legal opinions of counsel addressed to the Administrative
Agent and the Lenders with respect to the New Material Subsidiary, the Loan
Documents and such other matters as the Lenders shall request), and (E) such
other documents and certificates as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.
     (b) The Borrower may, at any time and upon written notice to the
Administrative Agent, redesignate any Immaterial Subsidiary as a Material
Subsidiary. Further, promptly after the date on which the Borrower or the
Administrative Agent determines that any Subsidiary no longer qualifies as an
Immaterial Subsidiary such Subsidiary shall be redesignated as a Material
Subsidiary and shall comply with clause (a) of this Section.

70



--------------------------------------------------------------------------------



 



     (c) Notify the Administrative Agent at the time that any Person becomes a
first tier Foreign Subsidiary of the Borrower or any Material Subsidiary, and
promptly thereafter (and in any event within forty-five (45) days after
notification), cause to be executed and delivered to the Administrative Agent
(unless otherwise agreed to by the Administrative Agent): (i) Foreign Pledge
Agreements pledging sixty-five percent (65%) of the total outstanding Capital
Stock of such new Foreign Subsidiary and a consent thereto executed by such new
Foreign Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the Capital Stock of
such new Foreign Subsidiary, together with an appropriate undated stock power
for each certificate duly executed in blank by the registered owner thereof),
(ii) such updated Schedules to the Loan Documents as requested by the
Administrative Agent with regard to such Person (including, without limitation,
updated Schedules 6.1(a) and 6.1(b) reflecting the creation or acquisition of
such Person), (iii) such documents and certificates referred to in Section 5.2
as may be reasonably requested by the Administrative Agent (including, without
limitation, favorable legal opinions of counsel addressed to the Administrative
Agent and the Lenders with respect to such Person, the Loan Documents and such
other matters as the Lenders shall request), and (iv) such other documents and
certificates as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.
     (d) Within thirty (30) days after the creation or acquisition of any new
Subsidiary, including in connection with any Permitted Acquisition, cause to be
executed and delivered to the Administrative Agent (unless otherwise agreed to
by the Administrative Agent) a duly executed joinder agreement in the form
attached to the Intercompany Subordination Agreement joining such new Subsidiary
thereto.
     SECTION 8.11 Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) to finance the acquisition of Capital Assets, (b) to
refinance the Existing Facilities and (c) for working capital and general
corporate purposes of the Borrower and its Subsidiaries, including the payment
of certain fees and expenses incurred in connection with this Agreement.
     SECTION 8.12 Further Assurances. Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Agreement Lenders (through the Administrative Agent) may
reasonably require to document and consummate the transactions contemplated
hereby and to vest completely in and insure the Administrative Agent and the
Lenders their respective rights under this Agreement, the Letters of Credit and
the other Loan Documents.
ARTICLE IX
FINANCIAL COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 13.2, the Borrower and its Subsidiaries on a Consolidated basis will
not:

71



--------------------------------------------------------------------------------



 



     SECTION 9.1 Consolidated Senior Secured Leverage Ratio: As of any fiscal
quarter end, permit the Consolidated Senior Secured Leverage Ratio to be greater
than 1.25 to 1.00.
     SECTION 9.2 Interest Coverage Ratio. As of any fiscal quarter end, permit
the ratio of (a) Consolidated Adjusted EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date to
(b) Consolidated Interest Expense paid or payable in cash for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date to
be less than 2.00 to 1.00.
ARTICLE X
NEGATIVE COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 13.2, the Borrower will not and will not permit any of its
Subsidiaries to:
     SECTION 10.1 Limitations on Indebtedness. Create, incur, assume or suffer
to exist any Indebtedness except:
     (a) (i) the Obligations (excluding Hedging Obligations permitted pursuant
to Section 10.1(c)) and (ii) the Guaranty Obligations in favor of the
Administrative Agent for the benefit of the Secured Parties;
     (b) (i) the Canadian Obligations (excluding Hedging Obligations permitted
pursuant to Section 10.1(c)) and (ii) the Guaranty Obligations in favor of the
Canadian Administrative Agent for the benefit of the Canadian Secured Parties;
     (c) Indebtedness incurred in connection with a Hedging Agreement (i) which
is entered into for interest rate, foreign currency or other business purposes
and not for speculative purposes and (ii) with a counterparty reasonably
satisfactory to the Administrative Agent and the Canadian Administrative Agent;
provided that any counterparty that is a Lender, a Canadian Lender or any
Affiliate thereof shall be deemed satisfactory to the Administrative Agent and
the Canadian Administrative Agent;
     (d) Indebtedness existing on the Closing Date and not otherwise permitted
under this Section and, to the extent that the outstanding principal amount of
such Indebtedness is in excess of $25,000,000, listed on Schedule 10.1
(including any Indebtedness issued to refinance or to refund such Indebtedness
or any Indebtedness which constitutes a renewal or extension of such
Indebtedness); provided that (i) the principal amount of such Indebtedness may
not be increased at the time of such refinancing, refunding, renewal or
extension except (A) by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, refunding, renewal or extension and by an amount equal to
any existing commitments unutilized thereunder and (B) by additional amounts, to
the extent that the Consolidated Total Leverage Ratio, on a pro forma basis
after giving effect to such increase, would be no greater than 5.50 to 1.00,
(ii) no Default or Event of Default exists

72



--------------------------------------------------------------------------------



 



and is continuing or would be caused by the refinancing, refunding, renewal or
extension thereof, (iii) the Administrative Agent and the Canadian
Administrative Agent shall have received satisfactory written evidence that the
Borrower and its Subsidiaries would be in compliance with all covenants in this
Agreement and the Canadian Credit Agreement on a pro forma basis after giving
effect to the refinancing, refunding, renewal or extension thereof, (iv) the
weighted average life of such Indebtedness shall not be shorter than the
weighted average life of the Indebtedness being refinanced, refunded, renewed or
extended, (v) any terms of subordination set forth in the Indebtedness being
refinanced, refunded, renewed or extended are not adversely affected in any
material respect and (vi) none of the Existing Notes nor any Indebtedness
incurred in accordance with this paragraph to refinance, refund, renew or extend
the Existing Notes shall be guaranteed by the Borrower or any of its
Subsidiaries (other than (A) those Existing Notes which are guaranteed by the
Borrower as of the Closing Date and identified on Schedule 10.1 as being so
guaranteed and (B) any Indebtedness issued to refinance any Existing Notes
which, as of the Closing Date, (1) have an outstanding principal balance in
excess of $50,000,000 and (2) mature or are subject to mandatory redemption
prior to the Maturity Date);
     (e) Indebtedness incurred in connection with Capital Leases, including
those Capital Leases existing on the Closing Date, and purchase money
Indebtedness, including all purchase money Indebtedness existing on the Closing
Date, in an aggregate amount not to exceed $50,000,000 on any date of
determination;
     (f) Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (c), (e), (h), (l) and (m) of this Section (provided that any
Guaranty Obligations of Indebtedness incurred pursuant to subsection (h) or, to
the extent applicable, subsection (m) of this Section shall be subordinated to
the Obligations and the Canadian Obligations to the same extent as the
Indebtedness that is being guaranteed);
     (g) (i) (A) Indebtedness owed by any Credit Party to any other Credit Party
(provided that, if requested by the Administrative Agent, such Indebtedness
shall be subordinated to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent) and (B) Indebtedness owed by any
Canadian Credit Party to any other Canadian Credit Party (provided that, if
requested by the Canadian Administrative Agent, such Indebtedness shall be
subordinated to the Canadian Obligations on terms and conditions reasonably
satisfactory to the Canadian Administrative Agent);
          (ii) (A) Indebtedness owed by any Canadian Credit Party to any Credit
Party (provided that such Indebtedness shall be payable by such Canadian Credit
Party on demand by the applicable Credit Party) and (B) Indebtedness owed by any
Credit Party to any Canadian Credit Party (provided that such Indebtedness shall
be payable by such Credit Party on demand by the applicable Canadian Credit
Party);
          (iii) Indebtedness owed by any Subsidiary which is not a Credit Party
or a Canadian Credit Party to any other Subsidiary which is not a Credit Party
or a Canadian Credit Party;
          (iv) Indebtedness owed by any Credit Party or any Canadian Credit
Party to a Subsidiary that is not a Credit Party or a Canadian Party (provided
that such Indebtedness (other

73



--------------------------------------------------------------------------------



 



than Indebtedness existing as of the Closing Date pursuant to the
Bowater-Calhoun Arrangement) shall be subordinated to the Obligations and the
Canadian Obligations, as applicable, pursuant to an Intercompany Subordination
Agreement); and
          (v) Indebtedness owed by any Subsidiary that is not a Credit Party or
a Canadian Credit Party to a Credit Party or a Canadian Credit Party (provided
that such Indebtedness shall be payable by such Subsidiary on demand by the
Credit Party or the Canadian Credit Party, as applicable, to the extent required
pursuant to the Intercompany Subordination Agreement); provided that the
aggregate amount of such Indebtedness incurred after the Closing Date, together
with any equity or capital investments made after the Closing Date permitted
pursuant to Section 10.3(g) (without duplication), shall not exceed $50,000,000
outstanding on any date of determination (which amount shall be calculated as
the net balance of such loans, advances and investments as reduced by any
repayments or distributions made with respect thereto); provided further that
the limitation set forth in the preceding proviso shall not be applicable to any
loans and advances made by the Borrower to Bowater Canada Finance Corporation to
pay interest on the BCFC Notes;
     (h) Subordinated Indebtedness; provided that in the case of each issuance
of Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the issuance of such
Subordinated Indebtedness, (ii) the Consolidated Total Leverage Ratio on pro
forma basis after giving effect to issuance of such Subordinated Indebtedness is
no greater than 5.50 to 1.00 and (iii) the Administrative Agent and the Canadian
Administrative Agent shall have received satisfactory written evidence that the
Borrower and its Subsidiaries would be in compliance with all covenants
contained in this Agreement and the Canadian Credit Agreement on a pro forma
basis after giving effect to the issuance of any such Subordinated Indebtedness;
     (i) Indebtedness of the Borrower or any of its Subsidiaries as an account
party in respect of trade letters of credit in an aggregate amount not to exceed
$25,000,000 on any date of determination; provided that no such trade letter of
credit shall be secured by any assets of the Borrower or any of its Subsidiaries
other than the assets being acquired or shipped pursuant to such letter of
credit;
     (j) Indebtedness (i) of any Person that becomes a Subsidiary after the
Closing Date in connection with any Permitted Acquisition or (ii) assumed in
connection with any assets acquired in connection with any Permitted
Acquisition, and the refinancing, refunding, renewal and extension (but not the
increase in the aggregate principal amount) thereof; provided that (A) such
Indebtedness exists at the time such Person becomes a Subsidiary or such assets
are acquired and is not created in contemplation of, or in connection with, such
Person becoming a Subsidiary or such assets being acquired and
(B) notwithstanding anything to the contrary contained in this Agreement,
neither the Borrower nor any other Subsidiary (other than such Person) shall
have any liability or other obligation with respect to such Indebtedness (other
than any liability or other obligation of the Borrower or any of its
Subsidiaries permitted hereunder which existed prior to the time that such
Person became a Subsidiary or such asset was acquired);

74



--------------------------------------------------------------------------------



 



     (k) Additional unsecured Indebtedness not otherwise permitted pursuant to
this Section in an aggregate amount not to exceed $250,000,000 outstanding on
any date of determination; provided that in the case of each issuance of such
Indebtedness (i) no Default or Event of Default shall have occurred and be
continuing or would be caused by the issuance of such Indebtedness and (ii) the
Consolidated Total Leverage Ratio on pro forma basis after giving effect to
issuance of such Indebtedness is no greater than 4.50 to 1.00;
     (l) Indebtedness in an aggregate principal amount not to exceed
$125,000,000 in the form of Canadian cash management facilities; and
     (m) Additional Indebtedness not otherwise permitted pursuant to this
Section in an aggregate amount outstanding not to exceed $25,000,000.
     SECTION 10.2 Limitations on Liens. Create, incur, assume or suffer to
exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of Capital Stock), real or personal,
whether now owned or hereafter acquired, except:
     (a) (i) Liens of the Administrative Agent for the benefit of the Secured
Parties and (ii) Liens of the Canadian Administrative Agent for the benefit of
the Canadian Secured Parties;
     (b) Liens not otherwise permitted by this Section and in existence on the
Closing Date and, with respect to each Credit Party and each Canadian Credit
Party, described on Schedule 10.2 (including Liens incurred in connection with
any refinancing, refunding, renewal or extension of Indebtedness pursuant to
Section 10.1(d) solely to the extent that the such Liens were in existence on
the Closing Date and described on Schedule 10.2); provided that the scope of any
such Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Closing Date;
     (c) Liens for taxes, assessments and other governmental charges or levies
not yet due or as to which the period of grace (not to exceed thirty (30) days),
if any, related thereto has not expired or which are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP;
     (d) the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
     (e) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers'
compensation, unemployment insurance or similar legislation;
     (f) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property or
other similar restrictions, which do not, in any case, impair the use thereof in
the ordinary conduct of business;

75



--------------------------------------------------------------------------------



 



     (g) Liens securing Indebtedness permitted under Sections 10.1(e); provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original purchase price or lease
payment amount of such property at the time it was acquired;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11.1(m) or securing appeal or other surety bonds
relating to such judgments;
     (i) Liens on tangible property or tangible assets of the Borrower or any of
its Subsidiaries acquired pursuant to a Permitted Acquisition, or on tangible
property or tangible assets of any Subsidiary of the Borrower which are in
existence at the time that such Subsidiary of the Borrower is acquired pursuant
to a Permitted Acquisition (provided that such Liens (i) are not incurred in
connection with, or in anticipation of, such Permitted Acquisition, (ii) are
applicable only to specific tangible property or tangible assets, (iii) are not
"blanket" or all asset Liens and (iv) do not attach to any other property or
assets of the Borrower or any of its Subsidiaries);
     (j) Liens in existence as of the Closing Date in connection with the
Bowater-Calhoun Arrangement as described in clause (b) of the definition
thereof; and
     (k) Liens not otherwise permitted hereunder securing obligations not at any
time exceeding in the aggregate $25,000,000.
     SECTION 10.3 Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, all or substantially all of the
business or assets of any other Person (or any portion of the business or assets
of any other Person that constitutes a line of business, a business unit or a
division) or any other investment or interest whatsoever in any other Person, or
make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of property
in, any Person (collectively, "Investments") except:
     (a) Investments:
          (i) existing on the Closing Date in Subsidiaries existing on the
Closing Date;
          (ii) after the Closing Date in Subsidiaries formed after the Closing
Date so long as the Borrower, the Canadian Borrower and their respective
Subsidiaries comply with the applicable provisions of Section 8.10 of this
Agreement and Section 8.10 of the Canadian Credit Agreement;
          (iii) existing on the Closing Date (other than Investments in
Subsidiaries on the Closing Date) and described on Schedule 10.3;

76



--------------------------------------------------------------------------------



 



     (b) Investments in cash and Cash Equivalents;
     (c) Investments by the Borrower or any of its Subsidiaries in the form of
Permitted Acquisitions;
     (d) Hedging Agreements permitted pursuant to Section 10.1;
     (e) Investments in the form of loans and advances to employees in the
ordinary course of business, which, in the aggregate, do not exceed at any time
$2,000,000;
     (f) (i) Investments in the form of intercompany Indebtedness permitted
pursuant to Section 10.1(g) (other than clause (v) of Section 10.1(g)),
(ii) equity or capital investments made by the Borrower or any of its
Subsidiaries in any Credit Party or any Canadian Credit Party (or made in a
Wholly-Owned Subsidiary that is not a Credit Party or a Canadian Credit Party
and immediately contributed (directly or indirectly through one or more
intermediate Wholly-Owned Subsidiaries) into a Credit Party or a Canadian Credit
Party) and (iii) equity or capital investments made by any Subsidiary that is
not a Credit Party or a Canadian Credit Party in any other Subsidiary that is
not a Credit Party or a Canadian Credit Party;
     (g) Investments in the form of intercompany Indebtedness permitted by
clause (v) of Section 10.1(g), together with equity or capital investments made
by any Credit Party or any Canadian Credit Party to any Subsidiary which is not
a Credit Party or a Canadian Credit Party; provided that the aggregate amount of
such intercompany Indebtedness and equity or capital investments, in each case
incurred or made after the Closing Date, shall not exceed $50,000,000
outstanding on any date of determination (which amount shall be calculated as
the net balance of such loans, advances and equity or capital investments as
reduced by any repayments or distributions made with respect thereto); provided
further that the limitation set forth in the preceding proviso shall not be
applicable to any loans and advances made by the Borrower to Bowater Canada
Finance Corporation to pay interest on the BCFC Notes; and
     (h) Investments made after the Closing Date and not otherwise permitted
hereunder (including minority investments in joint ventures) in an aggregate
amount not to exceed $20,000,000 on any date of determination (which amount
shall be calculated as the net balance of such Investments as reduced by any
repayments or distributions made with respect thereto).
     SECTION 10.4 Limitations on Mergers and Liquidation. Merge, amalgamate,
consolidate or enter into any similar combination with any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
except:
     (a) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated
or consolidated with or into:
     (i) the Borrower (provided that the continuing or surviving Person shall be
the Borrower); or
     (ii) any other Wholly-Owned Subsidiary of the Borrower (provided that the
continuing or surviving Person shall (A) be a Subsidiary Guarantor in the case
of a merger, amalgamation or consolidation involving a Subsidiary Guarantor,
(B) include the

77



--------------------------------------------------------------------------------



 



Canadian Borrower in the case of a merger, amalgamation or consolidation
involving the Canadian Borrower and (C) subject to clauses (i) and (ii)(B)
above, be a Canadian Guarantor in the case of a merger, amalgamation or
consolidation involving a Canadian Guarantor);
provided further that no Credit Party may be merged, amalgamated or consolidated
with or into a Canadian Credit Party and no Canadian Credit Party may be merged,
amalgamated or consolidated with or into a Credit Party;
     (b) any Wholly-Owned Subsidiary of the Borrower may merge or amalgamate
into the Person such Wholly-Owned Subsidiary was formed to acquire in connection
with a Permitted Acquisition;
     (c) any Wholly-Owned Subsidiary of the Borrower may merge or amalgamate
into any Person pursuant to an Asset Disposition of all of the assets of such
Wholly-Owned Subsidiary permitted pursuant to Section 10.5; and
     (d) any Subsidiary of the Borrower (other than the Canadian Borrower) may
wind-up, liquidate or dissolve provided that (i) its assets are transferred to
the Borrower or any Wholly-Owned Subsidiary of the Borrower and (ii) if such
Subsidiary is (A) a Subsidiary Guarantor then the transferee shall be a Credit
Party and (B) a Canadian Guarantor (other than the Borrower) then the transferee
shall be a Canadian Credit Party.
     SECTION 10.5 Limitations on Asset Dispositions. Make any Asset Disposition
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction) except:
     (a) the sale of inventory in the ordinary course of business;
     (b) the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Subsidiaries;
     (c) the transfer of assets to the Borrower, the Canadian Borrower or any
Wholly-Owned Subsidiary (provided that, in the case of any such transfer of
assets, (i) if the transferee of such assets is a Credit Party or a Canadian
Credit Party, such Credit Party or Canadian Credit Party shall not pay more than
the fair market value of such assets (determined as of the date of the
applicable transfer) and (ii) if the transferor of such assets is a Credit Party
or a Canadian Credit Party, the transferee shall not pay less than the fair
market value of such assets (determined as of the date of the applicable
transfer);
     (d) the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
     (e) the disposition of any Hedging Agreement;
     (f) the disposition of cash or Cash Equivalents;

78



--------------------------------------------------------------------------------



 



     (g) subject to the requirements of Section 8.2(b), the sale of timberlands
by the Borrower or its Subsidiaries; and
     (h) additional Asset Dispositions not otherwise permitted pursuant to this
Section in an aggregate amount not to exceed $250,000,000 in the aggregate
during the term of this Agreement.
     SECTION 10.6 Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its Capital Stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its Capital Stock, or make any
distribution of cash, property or assets among the holders of shares of its
Capital Stock, or make any change in its capital structure which such change in
its capital structure could reasonably be expected to have a Material Adverse
Effect; provided that:
     (a) the Borrower or any Subsidiary may pay dividends in shares of its own
Capital Stock;
     (b) the Borrower or any Subsidiary may make cash distributions or equity
repurchases pursuant to employee benefit plans or incentive compensation plans,
in each case to the extent such distributions constitute compensation to
executives or employees of the Borrower or of the applicable Subsidiary;
     (c) any Subsidiary may pay dividends to the holders of its Capital Stock
(other than payment of dividends to holders of the Exchangeable Shares);
provided that in the case of any dividend paid by a Subsidiary that is not a
Wholly-Owned Subsidiary, such dividend may be paid only if such dividend is paid
on a ratable basis to the holders of such Capital Stock in accordance with their
respective ownership percentages in such Subsidiary;
     (d) the Borrower may pay cash dividends to holders of its Capital Stock and
Bowater Canada, Inc. may pay cash dividends to holders of the Exchangeable
Shares; provided that (i) any such dividend is paid as promptly as possible but
in no event later than seventy-five (75) days after the date of declaration of
such dividend, (ii) such dividends do not exceed $75,000,000 in the aggregate
during each Fiscal Year and (iii) on each date that a dividend is declared and
after giving effect thereto:
     (A) no Default or Event of Default shall have occurred and be continuing;
and
     (B) the Borrower shall be in pro forma compliance with each of the
covenants set forth in Article IX;
     (e) the Borrower may repurchase shares of its Capital Stock in an aggregate
amount of up to $100,000,000 during the term of this Agreement; provided that on
each date that Capital Stock is repurchased and after giving effect thereto:
     (A) no Default or Event of Default shall have occurred and be continuing;
     (B) the Borrower shall be in pro forma compliance with each of the
covenants set forth in Article IX;

79



--------------------------------------------------------------------------------



 



     (C) the Aggregate Credit Exposure shall not exceed $100,000,000; and
     (D) the pro forma Consolidated Total Leverage Ratio shall not exceed 4.50
to 1.00; and
     (f) Bowater Canada, Inc. or Bowater Canadian Holdings Incorporated may
repurchase all or a portion of the Exchangeable Shares solely through an
exchange of common stock of the Borrower for the Exchangeable Shares being
repurchased.
     SECTION 10.7 Limitations on Exchange and Issuance of Capital Stock. Except
to the extent included as Indebtedness and incurred in accordance with
Section 10.1 hereof, issue, sell or otherwise dispose of any class or series of
Capital Stock that, by its terms or by the terms of any security into which it
is convertible or exchangeable, is, or upon the happening of an event or passage
of time would be, (a) convertible or exchangeable into Indebtedness unless such
Indebtedness is permitted at the time pursuant to Section 10.1 or (b) required
to be redeemed or repurchased, including at the option of the holder, in whole
or in part, or has, or upon the happening of an event or passage of time would
have, a redemption or similar payment due.
     SECTION 10.8 Transactions with Affiliates. Directly or indirectly (a) make
any loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders or other Affiliates, or to or
from any member of the immediate family of any of its officers, directors,
shareholders or other Affiliates, or subcontract any operations to any of its
Affiliates or (b) enter into, or be a party to, any other transaction not
described in clause (a) above with any of its Affiliates other than:
     (i) transactions permitted by Section 10.3, 10.4, 10.6 or 10.7;
     (ii) transactions existing on the Closing Date and described on
Schedule 10.8;
     (iii) normal compensation and reimbursement of reasonable expenses of
officers and directors; and
     (iv) other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arms-length transaction
with an independent, unrelated third party.
     SECTION 10.9 Certain Accounting Changes; Organizational Documents.
     (a) Change its Fiscal Year end, or make any change in its accounting
treatment and reporting practices except as required by GAAP.
     (b) Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner which materially adversely
affects the rights or interests of the Lenders or the Canadian Lenders.
     SECTION 10.10 Amendments; Payments and Prepayments of Indebtedness.

80



--------------------------------------------------------------------------------



 



     (a) Amend, modify or change any indenture or other agreement governing the
Existing Notes in any respect which would materially adversely affect the rights
or interests of the Administrative Agent, the Canadian Administrative Agent, the
Lenders and the Canadian Lenders.
     (b) Amend, modify or change (i) any provision of this Agreement which,
under Section 13.2, is subject to the approval of the Required Lenders without
amending, modifying or changing the corresponding provision in the Canadian
Credit Agreement or (ii) any provision of the Canadian Credit Agreement which,
under Section 14.2 of the Canadian Credit Agreement, is subject to the approval
of the Required Lenders without amending, modifying or changing the
corresponding provision in this Agreement.
     (c) Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Indebtedness in any respect which would
materially adversely affect the rights or interests of the Administrative Agent,
the Canadian Administrative Agent, the Lenders and the Canadian Lenders.
     (d) Cancel, forgive, make any prepayment on, or redeem or acquire for value
(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due, but excluding payments at the scheduled maturity thereof) any Subordinated
Indebtedness or the Existing Notes or any Indebtedness incurred to refinance the
Existing Notes as permitted pursuant to Section 10.1(d), except for:
     (A) refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 10.1(h);
     (B) refinancings, refundings, renewals, extensions or exchange of any
Existing Notes permitted by Section 10.1(d); and
     (C) cash redemptions or repayments of the Existing Notes or any
Indebtedness incurred to refinance the Existing Notes as permitted pursuant to
Section 10.1(d); provided that (1) no Default or Event of Default shall have
occurred and be continuing at the time of such redemption or repayment or would
result from such redemption or repayment and (2) if at the time of such
redemption or repayment (or immediately after giving effect thereto), the sum of
(x) the principal amount of the outstanding Loans under this Credit Facility
plus (y) the principal amount of the outstanding Canadian Loans is in excess
$100,000,000, the Administrative Agent shall have received satisfactory written
evidence that:
     (I) the Borrower and its Subsidiaries would be in compliance with all
covenants in this Agreement on a pro forma basis after giving effect to such
redemption;
     (II) the principal amount of availability under this Credit Facility and
the Canadian Credit Facility both before and after giving effect to such
redemption is equal to or greater than $50,000,000;

81



--------------------------------------------------------------------------------



 



     (III) the Consolidated Total Senior Secured Indebtedness, both before and
immediately after giving effect thereto, is less than or equal to eighty percent
(80%) of the net book value of the Coverage Assets as set forth on the
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
most recently delivered pursuant to Section 5.2 or 7.1 hereof; and
     (IV) the principal amount of outstanding loans and the face amount of
outstanding letters of credit under the Canadian Credit Facility, both before
and immediately after giving effect thereto, is less than or equal to fifty
percent (50%) of the net book value of the accounts receivable and inventory
owned by the Canadian Borrower and each of its Canadian Subsidiaries as set
forth on the Consolidated balance sheet of the Canadian Borrower and its
Consolidated Subsidiaries most recently delivered pursuant to Section 5.2 or 7.1
of the Canadian Credit Agreement.
     SECTION 10.11 Restrictive Agreements.
     (a) Enter into any Indebtedness which:
     (i) contains any covenants more restrictive than the provisions of Articles
VIII, IX and X, or
     (ii) contains any negative pledge on assets or restricts, limits or
otherwise encumbers its ability to incur Liens on or with respect to any of its
assets or properties other than the assets or properties securing such
Indebtedness (other than (A) the Existing Notes (provided that such provisions
may not be amended or modified to be more restrictive), (B) any Indebtedness
incurred in accordance with Section 10.1(d) to refinance the Existing Notes
(provided that such provisions may not be more restrictive than those contained
in the Existing Notes) and (C) the Canadian Credit Facility (provided that such
provisions shall not be amended or modified except as permitted hereunder and
thereunder)).
     (b) Enter into or permit to exist any agreement which impairs or limits the
ability of any Subsidiary of the Borrower to pay dividends to the Borrower or to
make or repay loans or advances to the Borrower other than (i) restrictions and
conditions imposed by Applicable Law or the Loan Documents, (ii) legally
enforceable restrictions and conditions which are permitted by clause (iii) of
Section 6.1(n) and (iii) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or its assets pending such sale;
provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold and such sale is permitted under this Agreement.
     SECTION 10.12 Nature of Business. Alter in any material respect the
character or conduct of the business conducted by the Borrower and its
Subsidiaries as of the Closing Date.
     SECTION 10.13 Impairment of Security Interests. Take or omit to take any
action, which might or would have the result of materially impairing the
security interests in favor of the

82



--------------------------------------------------------------------------------



 



Administrative Agent with respect to the Collateral or grant to any Person
(other than the Administrative Agent for the benefit of itself and the Secured
Parties pursuant to the Security Documents) any interest whatsoever in the
Collateral, except for Permitted Liens and Asset Dispositions permitted under
Section 10.5.
ARTICLE XI
DEFAULT AND REMEDIES
     SECTION 11.1 Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
     (a) Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower or any other Credit Party shall default in any payment of principal
of any Loan or Reimbursement Obligation when and as due (whether at maturity, by
reason of acceleration or otherwise).
     (b) Other Payment Default. The Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) or more Business Days.
     (c) Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith that is subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, any other Loan Document, or in any document delivered
in connection herewith or therewith that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made.
     (d) Default in Performance of Certain Covenants. The Borrower or any other
Credit Party shall default in the performance or observance of any covenant or
agreement contained in Sections 5.4, 7.1, 7.2 or 7.5(e)(i) or Articles IX or X.
     (e) Default in Performance of Other Covenants and Conditions. The Borrower
or any other Credit Party shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent.
     (f) Hedging Agreement. The Borrower or any other Credit Party shall default
in the performance or observance of any terms, covenant, condition or agreement
(after giving effect to

83



--------------------------------------------------------------------------------



 



any applicable grace or cure period) under any Hedging Agreement and such
default causes the termination of such Hedging Agreement and the Termination
Value owed by such Credit Party as a result thereof exceeds $25,000,000.
     (g) Indebtedness Cross-Default.
     (i) Any "Event of Default" (as defined in the Canadian Credit Agreement)
shall occur under the Canadian Credit Agreement.
     (ii) Any default shall occur in the payment of any Indebtedness of the
Borrower or any of its Subsidiaries (other than the Loans, any Reimbursement
Obligation or the Canadian Credit Facility) the aggregate outstanding amount of
which Indebtedness is in excess of $25,000,000 beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created.
     (iii) Any default in the observance or performance of any other agreement
or condition relating to any Indebtedness of the Borrower or any of its
Subsidiaries (other than the Loans, any Reimbursement Obligation or the Canadian
Credit Facility) the aggregate outstanding amount of which Indebtedness is in
excess of $25,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, any such Indebtedness to become due prior to its stated maturity (any
applicable grace period having expired).
     (h) Change in Control. Any Change in Control shall occur.
     (i) Voluntary Bankruptcy Proceeding. The Borrower or any of its
Subsidiaries shall (i) commence a voluntary case under the federal bankruptcy
laws (as now or hereafter in effect), (ii) file a petition seeking to take
advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
     (j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any of its Subsidiaries in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Borrower or any of its Subsidiaries or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay

84



--------------------------------------------------------------------------------



 



for a period of sixty (60) consecutive days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such federal bankruptcy laws) shall be entered.
     (k) Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or any other Credit Party party thereto or any such Person shall so
state in writing, or any Loan Document shall for any reason cease to create a
valid and perfected first priority Lien on, or security interest in, any of the
Collateral purported to be covered thereby, in each case other than in
accordance with the express terms hereof or thereof.
     (l) Termination Event. The occurrence of any of the following events:
(i) the Borrower or any of its Subsidiaries or any of their ERISA Affiliates
fails to make full payment when due of all amounts which, under the provisions
of any Pension Plan or Section 412 of the Code, the Borrower or any of its
Subsidiaries or any of their ERISA Affiliates is required to pay as
contributions thereto, (ii) the Borrower or any of its Subsidiaries fails to
make full payment when due of all amounts which, under the provisions of any
Canadian Pension Plan or other Applicable Law, the Borrower or any of its
Subsidiaries is required to pay as contributions thereto, (iii) an accumulated
funding deficiency in excess of $25,000,000 occurs or exists, whether or not
waived, with respect to any Pension Plan or Canadian Pension Plan, (iv) a
Termination Event, (v) the Borrower or any of its Subsidiaries or any of their
ERISA Affiliates as employers under one or more Multiemployer Plans makes a
complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plan notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding $25,000,000 or (vi) the Borrower or any of its Subsidiaries as
employers under one or more Canadian Multiemployer Plans makes a complete or
partial withdrawal from any such Canadian Multiemployer Plan and the plan
sponsor of such Canadian Multiemployer Plans notifies such withdrawing employer
that such employer has incurred a withdrawal liability requiring payments in an
amount exceeding $25,000,000.
     (m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders to exceed (i) $10,000,000 in
the aggregate (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage) or (ii) $50,000,000 in the
aggregate (regardless of insurance) shall be entered against the Borrower or any
of its Subsidiaries by any court and such judgment or order shall continue
without having been paid and satisfied, discharged, vacated or stayed for a
period of thirty (30) days after the entry thereof.
     (n) Environmental. Any one or more Environmental Claims shall have been
asserted against the Borrower or any of its Subsidiaries; the Borrower or any of
its Subsidiaries would be reasonable likely to incur liability as a result
thereof; and such liability would be reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect.
     SECTION 11.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Agreement Lenders, the Administrative Agent may, or upon
the request of the Required Agreement Lenders, the Administrative Agent shall,
by notice to the Borrower:

85



--------------------------------------------------------------------------------



 



     (a) Acceleration; Termination of Facilities. Terminate the Commitment and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 11.1(i) or
(j), the Credit Facility shall be automatically terminated and all Obligations
(other than Hedging Obligations) shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.
     (b) Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.
     (c) Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower's Obligations.
     SECTION 11.3 Rights and Remedies Cumulative; Non-Waiver; etc. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

86



--------------------------------------------------------------------------------



 



     SECTION 11.4 Crediting of Payments and Proceeds. In the event that the
Borrower shall fail to pay any of the Obligations when due or the Obligations
have been accelerated pursuant to Section 11.2, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and each Issuing Lender in its
capacity as such (ratably among the Administrative Agent and each Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them);
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations (including any
accrued and unpaid interest thereon) (ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them);
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations (ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them);
     Fifth, to the Administrative Agent for the account of each Issuing Lender,
to cash collateralize any L/C Obligations then outstanding (ratably among the
Issuing Lenders in proportion to the respective amounts described in this clause
Fifth payable to them);
     Sixth, to the payment of that portion of the Obligations constituting
Hedging Obligations (including any termination payments and any accrued and
unpaid interest thereon) (ratably among the Secured Parties providing the
Hedging Agreements giving rise to such Hedging Obligations in proportion to the
respective amounts described in this clause Sixth payable to them); and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
     SECTION 11.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and

87



--------------------------------------------------------------------------------



 



unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 3.3, 4.3 and 13.3) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 4.3 and 13.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
ARTICLE XII
THE ADMINISTRATIVE AGENT
     SECTION 12.1 Appointment and Authority. Each of the Lenders and each of the
Issuing Lenders hereby irrevocably appoints Wachovia to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any of its Subsidiaries shall have rights as a third party
beneficiary of any of such provisions.
     SECTION 12.2 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

88



--------------------------------------------------------------------------------



 



     SECTION 12.3 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders or
Required Agreement Lenders, as applicable (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or Required
Agreement Lenders, as applicable (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 13.2 and Section 11.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
an Issuing Lender in accordance with Section 13.1. In the event that the
Administrative Agent receives such a notice, it shall promptly give notice
thereof to the Lenders and the Issuing Lenders.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     SECTION 12.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be

89



--------------------------------------------------------------------------------



 



genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     SECTION 12.5 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     SECTION 12.6 Resignation of Administrative Agent.
     (a) The Administrative Agent may at any time give notice of its resignation
to the Lenders, each Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Agreement Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Agreement Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of any Lender or any Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each Issuing Lender directly, until such time as the Required
Agreement Lenders appoint a successor Administrative Agent as provided for above
in this paragraph. Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired)

90



--------------------------------------------------------------------------------



 



Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 13.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     (b) Any resignation by Wachovia as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Lender and the
Swingline Lender. Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (ii) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
     SECTION 12.7 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     SECTION 12.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.
     SECTION 12.9 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
     (a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (i) upon repayment of the outstanding principal of and all accrued
interest on the Loans and Reimbursement Obligations, payment of all outstanding
fees and expenses hereunder, the

91



--------------------------------------------------------------------------------



 



termination of the Commitment and the expiration or termination of all Letters
of Credit, (ii) that is sold or to be sold or otherwise transferred as part of
or in connection with any sale or transfer permitted hereunder or under any
other Loan Document, or (iii) subject to Section 13.2, if approved, authorized
or ratified in writing by the Required Agreement Lenders;
     (b) to subordinate or release any Lien on any Collateral granted to or held
by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien; and
     (c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement, the Collateral Agreement and any other Loan
Documents if such Person ceases to be a Subsidiary as a result of a
transaction(s) permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Agreement
Lenders will confirm in writing the Administrative Agent's authority to release
or subordinate its interest in particular types or items of property, or to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty Agreement pursuant to this Section.
ARTICLE XIII
MISCELLANEOUS
     SECTION 13.1 Notices.
     (a) Method of Communication. Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term "writing" shall include information in electronic
format such as electronic mail and internet web pages), or by telephone
subsequently confirmed in writing. Any notice shall be effective if delivered by
hand delivery or sent via electronic mail, posting on an internet web page,
telecopy, recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page, telecopy, (ii) on the next Business Day if sent by recognized
overnight courier service and (iii) on the third (3rd) Business Day following
the date sent by certified mail, return receipt requested. A telephonic notice
to the Administrative Agent as understood by the Administrative Agent will be
deemed to be the controlling and proper notice in the event of a discrepancy
with or failure to receive a confirming written notice.
     (b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

         
If to the Borrower:
  Bowater Incorporated

    55 East Camperdown Way

    Greenville, SC 29602-1028

    Attention: Treasurer

    Telephone No.: (864) 282-9413

    Telecopy No.: (864) 282-9219
 
       
With copies to:
  Pepper Hamilton LLP

92



--------------------------------------------------------------------------------



 



       

    3000 Two Logan Square

    Philadelphia, Pennsylvania 19103

    Attention: J. Bradley Boericke

    Telephone No.: (215) 981-4790

    Telecopy No.: (215) 689-4615
 
       
If to Wachovia as
  Wachovia Bank, National Association  
Administrative Agent:
  Charlotte Plaza, CP-8

    201 South College Street

    Charlotte, North Carolina 28288-0680

    Attention: Syndication Agency Services

    Telephone No.: (704) 374-2698

    Telecopy No.: (704) 383-0288
 
       
If to any Lender:
  To the address set forth on the Register

     (c) Administrative Agent's Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent's Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
     SECTION 13.2 Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
(a) in the case of an amendment, waiver or consent for which a substantially
similar corresponding amendment, waiver or consent with regard to the Canadian
Credit Agreement will be made effective thereunder contemporaneously, such
amendment, waiver or consent is in writing signed by the Required Lenders (or by
the Administrative Agent with the consent of the Required Lenders) and delivered
to the Administrative Agent and, in the case of an amendment, signed by the
Borrower and (b) in the case of any other amendment, waiver or consent
specifically impacting only this Agreement and the other Loan Documents, such
amendment, waiver or consent is in writing signed by the Required Agreement
Lenders (or by the Administrative Agent with the consent of the Required
Agreement Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:
     (a) waive any condition set forth in Section 5.2 without the written
consent of each Lender directly affected thereby;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 11.2) or the amount of Loans of any
Lender without the written consent of such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender

93



--------------------------------------------------------------------------------



 



directly affected thereby; provided, that only the consent of the Required
Lenders shall be necessary in order to waive (in whole or in part) any
prepayment required pursuant to Section 8.2(b).
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Agreement
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 4.1(c) during the continuance of an
Event of Default;
     (e) change Section 4.4 or Section 11.4 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;
     (f) change any provision of this Section or the definitions of "Required
Lenders" or "Required Agreement Lenders" or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender and each Canadian
Lender directly affected thereby;
     (g) increase the percentage specified in the definition of "Asset Coverage
Amount"; reduce or eliminate any of the Indebtedness specified in part (b) of
the definition of "Consolidated Total Senior Secured Indebtedness" in
determining the Borrowing Limit; or add additional categories or types of assets
to the definition of "Coverage Assets", in each case without the written consent
of each Lender directly affected thereby;
     (h) release all of the Subsidiary Guarantors or release Subsidiary
Guarantors comprising substantially all of the credit support for the
Obligations, in either case, from the Subsidiary Guaranty Agreement (other than
as authorized in Section 12.9), without the written consent of each Lender;
     (i) release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 12.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender; or
     (j) change Article XI of the Canadian Credit Agreement without the written
consent of each Lender;
     (k) add as Collateral any assets of any Person that is not organized under
the laws of the United States or any state thereof without the written consent
of the Canadian Administrative Agent and the Canadian Required Agreement Lenders
(it being understood that under the terms of the Canadian Credit Agreement a
vote of the Administrative Agent and the Required Agreement Lenders shall be
required to add as Collateral for the Canadian Credit Facility any assets of any
Person that is not organized under the laws of Canada or any province thereof);
or

94



--------------------------------------------------------------------------------



 



     (l) join as a Credit Party any Person that is not organized under the laws
of the United States or any state thereof without the written consent of the
Canadian Administrative Agent and the Canadian Required Agreement Lenders (it
being understood that under the terms of the Canadian Credit Agreement a vote of
the Administrative Agent and the Required Agreement Lenders shall be required to
join as a Canadian Credit Party any Person that is not organized under the laws
of Canada or any province thereof);
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     SECTION 13.3 Expenses; Indemnity.
     (a) Costs and Expenses. The Borrower and the other Credit Parties, jointly
and severally, shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by each Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
     (b) Indemnification. The Borrower and the other Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
each Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by
OFAC), damages, liabilities and related expenses (including the fees, charges
and disbursements

95



--------------------------------------------------------------------------------



 



of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental Claim
related in any way to the Borrower or any of its Subsidiaries, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), investigation, litigation or other proceeding (whether
or not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant's
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if the
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Lender or such Related Party, as the case may be, such
Lender's Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such Issuing
Lender in connection with such capacity. The obligations of the Lenders under
this clause (c) are subject to the provisions of Section 4.7.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, the Borrower and each other Credit Party shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential

96



--------------------------------------------------------------------------------



 



or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
     (e) Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
     SECTION 13.4 Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Lender, the Swingline Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, such Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, each Issuing Lender, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender, the
Swingline Lender or their respective Affiliates may have. Each Lender, each
Issuing Lender and the Swingline Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
     SECTION 13.5 Governing Law.
     (a) Governing Law. This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, and construed in accordance
with, the law of the State of New York, without reference to the conflicts of
law principles thereof.
     (b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard

97



--------------------------------------------------------------------------------



 



and determined in such New York State court or, to the fullest extent permitted
by Applicable Law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender or any Issuing Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.
     (c) Waiver of Venue. The Borrower and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
     (d) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
     SECTION 13.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
     SECTION 13.7 Reversal of Payments. To the extent the Borrower makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
     SECTION 13.8 Injunctive Relief; Punitive Damages.

98



--------------------------------------------------------------------------------



 



     (a) The Borrower recognizes that, in the event the Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, the Borrower agrees that the Lenders, at the Lenders' option, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.
     (b) The Administrative Agent, the Lenders and the Borrower (on behalf of
itself and the other Credit Parties) hereby agree that no such Person shall have
a remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.
     SECTION 13.9 Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     SECTION 13.10 Successors and Assigns; Participations.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of paragraph (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that

99



--------------------------------------------------------------------------------



 



     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender's Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if "Trade Date" is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
(A) such assignment is made to an existing Lender, to an Affiliate thereof, or
to an Approved Fund, in which case no minimum amount shall apply, or (B) each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
     (iii) (A) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Credit Facility if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, (B) the consent of each Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding) and (C) the consent of
the Swingline Lender (such consent not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of the Credit Facility; and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 13.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this

100



--------------------------------------------------------------------------------



 



Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Charlotte,
North Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the "Register"). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower and the Administrative Agent (except that notice shall
be provided to the Borrower and the Administrative Agent with respect to any
participations to a Person that would be a Foreign Lender), sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 13.2 that directly affects such Participant. Subject to paragraph (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.8, 4.9, 4.10 and 4.11 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.6 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 4.10 and 4.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.11 unless (i) the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.11(e) as though it were a
Lender and (ii) the applicable Lender shall provide the Borrower with
satisfactory evidence that the participation is in registered form and shall
permit the Borrower to

101



--------------------------------------------------------------------------------



 



review such register as reasonably needed for the Borrower to comply with its
obligations under Applicable Laws.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     SECTION 13.11 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document (or any Hedging
Agreement with a Lender or the Administrative Agent) or any action or proceeding
relating to this Agreement or any other Loan Document (or any Hedging Agreement
with a Lender or the Administrative Agent) or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any purchasing Lender,
proposed purchasing Lender, Participant or proposed Participant, or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, (h) to Gold Sheets and other similar bank trade publications,
such information to consist of deal terms and other information customarily
found in such publications, or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent's or any Lender's regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, "Information"
means all information received from any Credit Party relating to any Credit
Party or any of their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Credit Party; provided that, in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

102



--------------------------------------------------------------------------------



 



     SECTION 13.12 Performance of Duties. Each of the Credit Party's obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
     SECTION 13.13 All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitment remains in
effect or the Credit Facility has not been terminated.
     SECTION 13.14 Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIII and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.
     SECTION 13.15 Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
     SECTION 13.16 Severability of Provisions. Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
     SECTION 13.17 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.
     SECTION 13.18 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
     SECTION 13.19 Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and the Commitment has been
terminated. No termination of this Agreement shall affect

103



--------------------------------------------------------------------------------



 



the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.
     SECTION 13.20 Advice of Counsel, No Strict Construction. Each of the
parties represents to each other party hereto that it has discussed this
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
     SECTION 13.21 USA Patriot Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrower and each Subsidiary Guarantor, which information
includes the name and address of each Borrower and each Subsidiary Guarantor and
other information that will allow such Lender to identify such Borrower or
Subsidiary Guarantor in accordance with the Act.
     SECTION 13.22 Inconsistencies with Other Documents; Independent Effect of
Covenants.
     (a) In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Borrower or its Subsidiaries or further restricts the
rights of the Borrower or its Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.
     (b) The Borrower expressly acknowledges and agrees that each covenant
contained in Articles VIII, IX, or X hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles VIII, IX, or X if,
before or after giving effect to such transaction or act, the Borrower shall or
would be in breach of any other covenant contained in Articles VIII, IX, or X.
[Signature pages to follow]

104



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

            BOWATER INCORPORATED, as Borrower
      By:   /s/ William G. Harvey         William G. Harvey        Senior Vice
President and
Chief Financial Officer     

[Credit Agreement — Bowater Incorporated]





--------------------------------------------------------------------------------



 



            AGENTS AND LENDERS:


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing
Lender and Lender
      By:   /s/ Scott Joyce         Name:   Scott Joyce        Title:   Vice
President     

[Credit Agreement — Bowater Incorporated]





--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A, as Lender
      By:   /s/ Peter S. Predun         Name:   Peter S. Predun        Title:  
Vice President     

[Credit Agreement — Bowater Incorporated]





--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as Lender
      By:   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director, Bank Products Services, US     

                  By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa       
Title:   Associate Director,
Bank Products Services, US     

[Credit Agreement — Bowater Incorporated]







--------------------------------------------------------------------------------



 



            WELLS FARGO FOOTHILL, LLC, as Lender
      By:   /s/ Dennis King         Name:   Dennis King        Title:   Vice
President     

[Credit Agreement — Bowater Incorporated]





--------------------------------------------------------------------------------



 



Annex A
LENDER AUTHORIZATION
Bowater Incorporated
Credit Agreement
May __, 2006
Wachovia Bank, National Association
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services

     Re:   Credit Agreement dated as of May 31, 2006 (as amended, the "Credit
Agreement") by and among Bowater Incorporated (the "Borrower"), the banks and
financial institutions party thereto, as lenders, and Wachovia Bank, National
Association, as administrative agent (the "Administrative Agent")

     This Authorization acknowledges our receipt and review of the execution
copy of the Credit Agreement in the form posted on SyndTrak Online. By executing
this Authorization, we hereby approve the Credit Agreement and authorize the
Administrative Agent to execute and deliver the Credit Agreement on our behalf.
     Each financial institution executing this Authorization agrees or reaffirms
that it shall be a party to the Credit Agreement and the other Loan Documents
(as defined in the Credit Agreement) to which Lenders are parties and shall have
the rights and obligations of a Lender (as defined in the Credit Agreement), and
agrees to be bound by the terms and provisions applicable to a "Lender", under
each such agreement. In furtherance of the foregoing, each financial institution
executing this Authorization agrees to execute any additional documents
reasonably requested by the Administrative Agent to evidence such financial
institution's rights and obligations under the Credit Agreement.

                              [Insert name of applicable financial institution]
 
           

  By:                       Name:    

                Title:    

           

 

EXHIBIT A-I

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Incorporated,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

 

FORM OF REVOLVING CREDIT NOTE

 

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT NOTE

 

 

$____________                                      
                                                                         

____________, 200__

 

 

FOR VALUE RECEIVED, the undersigned, BOWATER INCORPORATED, a Delaware
corporation (the "Borrower"), promises to pay to the order of
___________________ (the "Lender"), at the place and times provided in the
Credit Agreement referred to below, the principal sum of ___________ DOLLARS
($_________________ ) or, if less, the principal amount of all Revolving Credit
Loans made by the Lender from time to time pursuant to that certain Credit
Agreement dated as of May 31, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement") by and among the
Borrower, as Borrower, the Lenders who are or may become a party thereto, as
Lenders, and Wachovia Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.  

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in lawful currency of the United States of America
in immediately available funds to the account designated in the Credit
Agreement.  

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.  

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF.  

The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.  

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.  

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.

 

 

BOWATER INCORPORATED

 

 

By: __________________________________

Name: ____________________________

Title:  _____________________________


 

2

 

--------------------------------------------------------------------------------

EXHIBIT A-2

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Incorporated,

as Borrower,

the Lenders party thereto,

as Lenders,

and Wachovia Bank, National Association,

as Administrative Agent

 

 

 

FORM OF SWINGLINE NOTE

 

--------------------------------------------------------------------------------


 

SWINGLINE NOTE

 

$10,000,000                                      
                                         
                                         

__________, 200___

 

FOR VALUE RECEIVED, the undersigned, BOWATER INCORPORATED, a Delaware
corporation (the "Borrower"), promises to pay to the order of WACHOVIA BANK,
NATIONAL ASSOCIATION (the "Lender"), at the place and times provided in the
Credit Agreement referred to below, the principal sum of TEN MILLION DOLLARS
($10,000,000) or, if less, the principal amount of all Swingline Loans made by
the Lender from time to time pursuant to that certain Credit Agreement dated as
of May 31, 2006 (as amended, restated, supplemented or otherwise modified, the
"Credit Agreement") by and among the Borrower, as Borrower, the Lenders who are
or may become a party thereto, as Lenders, and Wachovia Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
 

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement. Swingline Loans refunded as Revolving Credit Loans in accordance with
Section 2.2(b) of the Credit Agreement shall be payable by the Borrower as
Revolving Credit Loans pursuant to the Revolving Credit Notes, and shall not be
payable under this Swingline Note as Swingline Loans. All payments of principal
and interest on this Swingline Note shall be payable in lawful currency of the
United States of America in immediately available funds to the account
designated in the Credit Agreement.  

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.  

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF.  

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.  

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

BOWATER INCORPORATED

 

By: __________________________________

Name: ____________________________

Title:  _____________________________

 

 

 

 

2


 

--------------------------------------------------------------------------------

EXHIBIT B

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Incorporated,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

 

FORM OF NOTICE OF BORROWING


 

--------------------------------------------------------------------------------

NOTICE OF BORROWING

 

 

Dated as of: ______________ 

 

Wachovia Bank, National Association,

as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services  

Ladies and Gentlemen:  

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of May 31, 2006 (as amended, restated,
supplemented or otherwise modified, the "Credit Agreement") by and among Bowater
Incorporated, a Delaware corporation, as Borrower, the lenders who are or may
become party thereto, as Lenders, and Wachovia Bank, National Association, as
Administrative Agent.  

1.            The Borrower hereby requests that the Lenders make a [Revolving
Credit Loan] [Swingline Loan] to the Borrower in the aggregate principal amount
of $ ______________. (Complete with an amount in accordance with Section 2.3(a)
of the Credit Agreement.)  

2.            The Borrower  hereby  requests that such Loan be made on the
following Business  Day: ______________________. (Complete with a Business Day
in accordance with Section 2.3(a) of the Credit Agreement).  

3.            The Borrower hereby requests that such Loan bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

 

 

Interest Period

(LIBOR

Rate only )

Termination Date for

Interest Period

(if applicable)

Component

 

of Loan

Interest Rate

 

[Base Rate or LIBOR

Rate]l

 

 

 

___________________________

1        Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit
Loans (provided that the LlBOR Rate shall not be available until three (3)
Business Days after the Closing Date) or (ii) the Base Rate for Swingline Loans.

 

--------------------------------------------------------------------------------


 

4.            The principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.  

5.            All of the conditions applicable to the Loan requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loan.  

6.            Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.  

 

[Signature Page Follows]

 

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the

day and year first written above.

 

 

BOWATER INCORPORATED

 

 

By: __________________________________

Name: ____________________________

Title:  _____________________________

 

 

3

 

--------------------------------------------------------------------------------

EXHIBIT C

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Incorporated,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

--------------------------------------------------------------------------------


 

NOTICE OF ACCOUNT DESIGNATION  

 

Dated as of: ___________________

 

Wachovia Bank, National Association,

 as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

 

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Credit Agreement dated as of May 31, 2006 (as amended, restated,
supplemented or otherwise modified, the "Credit Agreement") by and among Bowater
Incorporated, a Delaware corporation, as Borrower, the Lenders who are or may
become party thereto, as Lenders, and Wachovia Bank:, National Association, as
Administrative Agent.

 

1.            The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):

 

__________________________________

ABA Routing Number: ______________

 Account Number: ___________________

 

2.            This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.

 

3.            Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

 

BOWATER INCORPORATED

 

 

By: __________________________________

Name: ____________________________

Title:  _____________________________

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Incorporated,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

 

FORM OF NOTICE OF PREPAYMENT

 

--------------------------------------------------------------------------------


 

NOTICE OF PREPAYMENT

 

 

Dated as of: _____________

 

 

Wachovia Bank:, National Association,

 as Administrative Agent

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Prepayment is delivered to you pursuant to Section
2.4(c) of the Credit Agreement dated as of May 31, 2006 (as amended, restated,
supplemented or otherwise modified, the "Credit Agreement") by and among Bowater
Incorporated, a Delaware corporation, as Borrower, the Lenders who are or may
become party thereto, as Lenders, and Wachovia Bank:, National Association, as
Administrative Agent.

 

1.            The Borrower hereby provides notice to the Administrative Agent
that it shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
_______________________. (Complete with an  amount or amounts in accordance with
Section 2.4(c) of the Credit Agreement.)

 

2.            The Loan to be prepaid is a [check each applicable box]

 

 FORMCHECKBOX           Swingline Loan

 FORMCHECKBOX           Revolving Credit Loan

 

3.            The Borrower shall repay the above-referenced Loans on the
following Business Day:_________________. (Complete with (i) the same Business
Day as of the date of this Notice of Prepayment with respect to any Swingline
Loan or Base Rate Loan and (ii) three (3) Business Days subsequent to date of
this Notice of Prepayment with respect to any LIBOR Rate Loan.)

 

4.            Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

 

BOWATER INCORPORATED

 

By: __________________________________

Name: ____________________________

Title:  _____________________________

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT E

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Incorporated,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

--------------------------------------------------------------------------------


 

NOTICE OF CONVERSION/CONTINUATION

 

 

Dated as of: _____________________

 

 

Wachovia Bank, National Association,

 as Administrative

Agent Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Conversion/Continuation (this "Notice") is delivered
to you pursuant to Section 4.2 of the Credit Agreement dated as of May 31, 2006
(as amended, restated, supplemented or otherwise modified, the "Credit
Agreement") by and among Bowater Incorporated, a Delaware corporation, as
Borrower, the Lenders who are or may become party thereto, as Lenders, and
Wachovia Bank, National Association, as Administrative Agent.

 

1.            The Loan to which this Notice relates is a Revolving Credit Loan.

 

2.            This Notice is submitted for the purpose of: (Check one and
complete applicable information in accordance with the Credit Agreement.)

 

 ¨           Converting all or a portion of a Base Rate Loan into a LIBOR Rate
Loan

 

(a)           The aggregate outstanding principal balance of such Loan is
$__________________.

 

(b)          The principal amount of such Loan to be converted is
$___________________.

 

(c)           The requested effective date of the conversion of such Loan is the
following Business Day: _________________.

 

(d)          The requested Interest Period applicable to the converted Loan id
is _______________.

 

 ¨           Converting a portion of LIBOR Rate Loan into a Base Rate Loan

 

(a)           The aggregate outstanding principal balance of such Loan is
$_________________

 


 

--------------------------------------------------------------------------------

 

(b)          The last day of the current Interest Period for such Loan
__________________.

 

(c)           The principal amount of such Loan to be converted is $
____________________.

 

(d)          The requested effective date of the conversion of such Loan is
________________.

 

 ¨           Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate
Loan

 

(a)           The aggregate outstanding principal balance of such Loan is
$___________________.

 

(b)          The last day of the current Interest Period for such Loan is
_____________________.

 

(c)           The principal amount of such Loan to be continued is
$___________________.

 

(d)           The requested effective date of the continuation of such Loan IS
the following Business Day: _______________.

 

(e)           The requested Interest Period applicable to the continued Loan is
_________________.

 

3.            The principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

 

4.            All of the conditions applicable to the conversion or continuation
of the Loan requested herein as set forth in the Credit Agreement have been
satisfied or waived as of the date hereof and will remain satisfied or waived to
the date of such Loan.

 

5.            Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.

 

[Signature Page Follows]

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

 

BOWATER INCORPORATED

 

By: __________________________________

Name: ____________________________

Title:  _____________________________

 

 

 

 

 

3

 

--------------------------------------------------------------------------------

 

EXHIBIT F

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Incorporated,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

 

 

FORM OF OFFICER'S COMPLIANCE CERTIFICATE

 

 

--------------------------------------------------------------------------------


 

OFFICER'S COMPLIANCE CERTIFICATE

 

 

The undersigned, on behalf of Bowater Incorporated, a Delaware corporation, as
Borrower, hereby certifies to the Administrative Agent and the Lenders, each as
defined in the Credit Agreement referred to below, as follows:

 

1.            This Officer's Compliance Certificate is delivered to you pursuant
to Section 7.2 of the Credit Agreement dated as of May 31, 2006 (as amended,
restated, supplemented or otherwise modified, the "Credit Agreement") by and
among Bowater Incorporated, a Delaware corporation, as Borrower, the Lenders who
are or may become party thereto, as Lenders, and Wachovia Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

2.            I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of ____________________ and for the
________________period[s] then ended and such statements fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
on a Consolidated basis as of the dates indicated and the results of their
operations for the period[s] indicated.

 

3.            I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of the
Borrower and its Subsidiaries during the accounting period covered by the
financial statements referred to in Paragraph 2 above. Such review has not
disclosed the existence during or at the end of such accounting period of any
condition or event that constitutes a Default or an Event of Default, nor do I
have any knowledge of the existence of any such condition or event as at the
date of this Certificate [except, if such condition or event existed or exists,
describe the nature and period of existence thereof and what action the Borrower
has taken, is taking and proposes to take with respect thereto].

 

4.            The Asset Coverage Amount and the Borrowing Limit and the
calculations determining such figures are set forth on the attached Schedule 1;
the Borrower and its Subsidiaries are in compliance with the financial covenants
contained in Article IX of the Credit Agreement as shown on such Schedule 1; and
the Borrower and its Subsidiaries are in compliance with the other covenants and
restrictions contained in the Credit Agreement.

 

5.            Each Subsidiary that is designated an Immaterial Subsidiary, along
with calculations of the book value of the assets owned by each such Immaterial
Subsidiary and the percentage of the total assets of the Borrower and its
Subsidiaries that is owned by each such Immaterial Subsidiary, is listed on
Schedule 2.

 

--------------------------------------------------------------------------------


 

6.            Attached hereto as Schedule 3 is a list of each warehouse where
inventory owned by the Credit Parties exceeds in value $1,000,000 in the
aggregate (as determined on the most recent fiscal quarter end). Schedule 3
shall include (A) the specific location of such warehouse, (B) the name of the
applicable consignee, warehouseman, bailee or other similar party and (C) the
value of the applicable inventory located at such warehouse).

 

7.            Attached hereto as Schedule 4 is a list of each Deposit Account
(other than each Excluded Deposit Accounts) owned by the Credit Parties with
respect to which a control agreement has not been executed.

 

[Signature Page Follows]

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 


 

WITNESS the following signature as of the day and year first written above.

 

BOWATER INCORPORATED

 

 

By: __________________________________

Name: ____________________________

Title:  _____________________________

 

 

 

 

3

 

--------------------------------------------------------------------------------


 

Schedule 1

to

Officer's Compliance Certificate

 

 

For the Fiscal Quarter Ending ____________

 

 

 

Asset Coverage Amount and Borrowing Limit

 

A.           Consolidated Total Senior Secured Indebtedness as of

such date                                          
                                         
                                             $____________

 

B.            Asset Coverage Amount as of the such
date2                                                                
$____________

 

 

(1)       All accounts receivable (excluding

            any intercompany accounts receivable) and

            all inventory of the Borrower and its

            Consolidated Subsidiaries                                          
                                             $____________

 

(2)       All accounts receivable and inventory of

            the Canadian Borrower or any Consolidated

            Subsidiary of the Canadian Borrower
                                                                   $____________

 

(3)       Line B.(1) minus Line B.(2)                                          
                                            $____________

 

(4)       Ninety percent (90%) of Line B.(3)
                                                                       
$____________

 

C.            Borrowing Limit (Line B.(4) minus Line A)
                                                                     
$____________

 

 

 

 

 

______________________________

2        To be calculated as the net book value of the applicable Coverage
Assets as set forth on the Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries.


 

--------------------------------------------------------------------------------

Pro Forma Covenant Compliance

 

A.            Section 9.1 Consolidated Senior Secured Leverage Ratio.

               

                (1)       Consolidated Total Senior Secured Indebtedness

                            on such
date                                         
                                                                    
$____________

 

                (2)       Consolidated EBITDA for the period of four

                            (4) consecutive fiscal quarters ending on or

                            immediately prior to such date3
                                                                            
           

 

                            (A)      Consolidated Net Income for such
period                                                $____________

 

                            (B)       The sum of the following to the extent

                                        deducted in determining Consolidated

                                         Net Income for such period:
                                                                     

 

(i)      income taxes for such period (or

          minus, to the extent added in

          determining Consolidated Net

          Income for such period, income

          tax benefit for such period)                                        
                      $____________

 

(ii)      amortization, depreciation, depletion

          and other non-cash charges for

          such period                                        
                                                  $____________

 

(iii)     Consolidated Interest Expense for

          such period                                        
                                                  $____________

 

(iv)    any extraordinary charges for such

          period                                          
                                                          $____________

 

 

 

 

 

 

 

 

________________________

3        Consolidated EBITDA shall be adjusted on a pro forma basis, in a manner
consistent with Regulation S-X of the SEC or otherwise reasonably acceptable to
the Administrative Agent, to include or exclude, as applicable, as of the first
day of any applicable period, (A) any Permitted Acquisition closed during such
period or (B) any permitted Asset Disposition closed during such period (other
than Asset Dispositions permitted pursuant to Section 10.5(a)-(g)) of assets
having an aggregate fair market value (at the time of the closing of such Asset
Disposition) in excess of $50,000,000.

 

2

 

--------------------------------------------------------------------------------

 

(v)     any unusual or non-recurring charges

          for such period up to an amount not

          to exceed five percent (5%) of the

          Consolidated EBITDA of the Borrower

          and its Subsidiaries (as calculated

          without giving effect to this clause

          (v) or clause (vi) below)                                          
                          $____________

 

(vi)    any cost savings and synergies associated

          with a Permitted Acquisition not to

          exceed five percent (5%) of the

          Consolidated EBITDA of the Borrower

          and its Subsidiaries (as calculated

          without giving effect to this clause (vi)

          or clause (v) above)                                          
                                 $____________

 

(vii)   any net loss on any Asset Disposition

          during such period                                          
                                  $____________

 

(viii)  Clause (i) plus (or minus) Clause (ii)

          plus Clause (iii) plus Clause (iv) plus

          Clause (v) plus Clause (vi) plus

          Clause (vii)                                          
                                                 $____________

 

(C)       The sum of the following to the extent included

            in determining Consolidated Net Income

            for such period                                          
                                                               

(i)      the aggregate amount of interest income

          for such period                                          
                                         $____________

(ii)     any extraordinary gains during such

          period                                          
                                                          $____________

 

(iii)     any unusual or non-recurring gains

          during such period                                          
                                  $____________

 

(iv)     any net gain on any Asset Disposition

          during such period                                          
                                  $____________

 

(v)      Clause (i) plus Clause (ii) plus Clause

          (iii) plus Clause (iv)                                          
                                  $____________

 

 

 

 

 

 

 

 

 

 

3

 

--------------------------------------------------------------------------------

 

 

(D)      Clause (A) plus (B)(viii) less Clause

(C)(v)                                       
                                         
                                          $____________              

(3)           Line A.(l) divided by Line A.(2)(D)
                                         
                                         _______to 1.0

 

                Maximum Consolidated Senior Secured Leverage

                Ratio                                          
                                                                    
                       1.25 to 1.0

 

In Compliance?                                                   YES/NO

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------

 


 

B.            Section 9.2 Interest Coverage Ratio.

 

                (l)        Consolidated Adjusted EBITDA for the period of

                            four (4) consecutive fiscal quarters ending on or

                            immediately prior to such date4

 

                            (A)    Consolidated EBITDA such period (Per Line

                                      A.(2)(D)
above)                                        
                                                       $____________

 

                            (B)     any net gain on any Asset Disposition during

                                      such
period                                        
                                                              $____________

 

                            (C)     any net loss on any Asset Disposition during

                                      such
period                                        
                                                              $____________

 

                            (D)    Clause (A) plus Clause (B) less Clause
(C)                                                 $____________

 

(2)       Consolidated Interest Expense paid or payable in

            cash for such period

 

(3)       Line B.(l )(D) divided Qy Line B.(2)
                                                                       $______
to 1.0

 

 

                            Minimum Interest Coverage Ratio
                                                                       2.00 to
1.0

               

 

           In Compliance?                                          
              YES/NO                        

 

 

 

 

 

 

 

 

___________________________

4        Consolidated Adjusted EBITDA shall be adjusted on a Pro forma basis, in
a manner consistent with Regulation S-X of the SEC or otherwise reasonably
acceptable to the Administrative Agent, to include or exclude, as applicable, as
of the first day of any applicable period, (A) any Permitted Acquisition closed
during such period or (B) any permitted Asset Disposition closed during such
period (other than Asset Dispositions permitted pursuant to Section10.5(a)-(g))
of assets having an aggregate fair market value (at the time of the closing of
such Asset Disposition) in excess of $50,000,000

 

5

 

--------------------------------------------------------------------------------

 

 

Schedule 2

to

Officer's Compliance Certificate

 

 

IMMATERIAL SUBSIDIARIES

 

 

                                                 Book Value of the
assets           Percentage of the total assets

Immaterial Subsidiaries                    Owned Thereby                  of the
Borrower and its Subs

 

 

 

 

 

6

 

--------------------------------------------------------------------------------

 

 

Schedule 3

to

Officer's Compliance Certificate

 

 

WAREHOUSE INVENTORYREPORT

 

 

[TO BE ATTACHED BY THE BORROWER]

 

 

 

 

 

7

 

--------------------------------------------------------------------------------

 

Schedule 4

to

Officer's Compliance Certificate

 

 

DEPOSIT ACCOUNTS (OTHER THAN EXCLUDED DEPOSIT ACCOUNTS)

 WITH RESPECTTO WHICH A CONTROL AGREEMENT HAS NOT BEEN EXECUTED

 

 

[TO BE ATTACHED BY THE BORROWER]

 

 

 

 

 

 

8

 

--------------------------------------------------------------------------------

 

EXHIBIT G

 

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Incorporated,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and each of the parties identified on the
Schedules hereto as an "Assignee" (collectively, the "Assignees" and each, an
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by each Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to each Assignee, and each Assignee hereby irrevocably purchases and assumes
from the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below:

 

(i)           all of the Assignor's rights and obligations in its capacity as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including any
letters of credit, guarantees, and  swingline loans included in such
facilities); and

 

(ii) to the extent permitted to be assigned under Applicable Law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above;

 

(the rights and obligations sold and assigned pursuant to clauses (i) and (ii)
above being referred to herein collectively as, the "Assigned Interests"). Such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.             Assignor:                            
_____________________________

 

2.             Assignee(s):                         See Schedules attached
hereto

 

3.             Borrower:                              Bowater Incorporated, a
Delaware corporation

 

4.             Administrative Agent:        Wachovia Bank, National Association,
as the administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------


 

5.             Credit Agreement:                The Credit Agreement dated as of
May 31, 2006 by and among Bowater Incorporated, as Borrower, the Lenders parties
thereto and Wachovia Bank, National Association, as Administrative Agent (as
amended, restated, supplemented or otherwise modified)

 

6.             Assigned Interest:              See Schedules attached hereto

 

[7. Trade Date:                                     ___________________]5

 

Effective Date:                                     ___________,   20____ [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

_________________________________

5        To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as oft he Trade Date.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

By: __________________________________

Name: ____________________________

Title:  _____________________________

 

 

 

ASSIGNEES

 

 

See Schedules attached hereto

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

To Assignment and Assumption

 

By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.

 

Assigned Interest:

 

 

Facility

Assigned6

Aggregate

Amount of

Commitment/

Loans for all

Lenders4

Amount of Commitment/ Loans Assigned7

 

Percentage Assigned of Commitment/ Loans8

CUSIP Number

 

$

$

%

 

 

$

$

%

 

 

$

$

%

 

 

 

 

 

[NAME OF ASSIGNEE]

[and is an Affiliate/Approved Fund of [identify Lender]9]

 

 

By: __________________________________

Name: ____________________________

Title:  _____________________________

 

 

   

 

____________________________

6        Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.
"Revolving Credit Commitment,")

7       Amount to be adjusted by the counterparties to take into account any
payments, commitment reductions or prepayments made between the Trade Date and
the Effective Date.

8       Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

9        Select as applicable.

 

--------------------------------------------------------------------------------

 

 

[Consented to and]10 Accepted:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent [and Swingline Lender]

 

 

By: __________________________________

Name: ____________________________

Title:  _____________________________

 

 

BOWATER INCORPORATED, as Borrower

 

 

By: __________________________________

Name: ____________________________

Title:  _____________________________

 

 

[Consented to:]11

 

[ISSUING LENDER]

 

 

By: __________________________________

Name: ____________________________

Title:  _____________________________

 

 

 

 

_______________________________

10      To be added only if the consent of the Administrative Agent and/or the
Borrower is required by the terms of the Credit Agreement.

11     To be added only if the consent of any Issuing Lender is required by the
terms of the Credit Agreement. Include signature blocks for other Issuing
Lenders, as applicable.

 

--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1          Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interests, (ii) the Assigned
Interests are free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.         Assignees. Each Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interests, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 7.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own individual credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interests on
the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (v) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations that by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all  payments in respect of the  Assigned Interests  (including
payments of  principal,  interest,  fees   and  other  amounts)  to   the
 Assignor  for   amounts  that   have  accrued   to   but   excluding

 

 

--------------------------------------------------------------------------------


 

the Effective Date and to the Assignees for amounts that have accrued from and
after the Effective Date.

 

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Incorporated,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

 

FORM OF SUBSIDIARY GUARANTY AGREEMENT


 

--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTY AGREEMENT

 

dated as of May 31, 2006

 

by and among

 

Certain Subsidiaries of

BOWATER INCORPORATED,

 

as Subsidiary Guarantors,

 

in favor of

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

                                         
                                         
                                         
                                                         

 

     

Page

ARTICLE I DEFINED TERMS 1   SECTION 1.1 Definitions 1   SECTION 1.2 Other
Definitional Provisions 2         ARTICLE II SUBSIDIARY GUARANTY 2   SECTION 2.1
Subsidiary Guaranty 2   SECTION 2.2 Bankruptcy Limitations on Subsidiary
Guarantors 2   SECTION 2.3 Agreements for Contribution 3   SECTION 2.4 Nature of
Subsidiary Guaranty 5   SECTION 2.5 Waivers 6   SECTION 2.6 Modification of Loan
Documents, etc 7   SECTION 2.7 Demand by the Administrative Agent 8   SECTION
2.8 Remedies 8   SECTION 2.9 Benefits of Subsidiary Guaranty 8   SECTION 2.10
Termination; Reinstatement 8   SECTION 2.11 Payments 9         ARTICLE III
REPRESENTATIONS AND WARRANTIES 9         ARTICLE IV MISCELLANEOUS 9   SECTION
4.1 Notices 9   SECTION 4.2 Amendments, Waivers and Consents 9   SECTION 4.3
Expenses, Indemnification, Waiver of Consequential Damages, etc. 10   SECTION
4.4 Right of Set-off 10   SECTION 4.5 Governing Law; Jurisdiction; Venue;
Service of Process 11   SECTION 4.6 Waiver of Jury Trial 11   SECTION 4.7
Injunctive Relief; Punitive Damages 12   SECTION 4.8 No Waiver by Course of
Conduct, Cumulative Remedies 12   SECTION 4.9 Successors and Assigns 13  
SECTION 4.10 Survival of Indemnities 13   SECTION 4.11 Titles and Captions 13  
SECTION 4.12 Severability of Provisions 13   SECTION 4.13 Counterparts 13  
SECTION 4.14 Integration 13   SECTION 4.15 Advice of Counsel, No Strict
Construction 13   SECTION 4.16 Acknowledgements 14   SECTION 4.17 Releases 14  
SECTION 4.18 Additional Subsidiary Guarantors 14   SECTION 4.19 All Powers
Coupled With Interest 14

 

                                        
                                             

 

--------------------------------------------------------------------------------

 


 

EXECUTION COPY

 

SUBSIDIARY GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this "Subsidiary Guaranty"), dated as of May 31,
2006, is made by certain Subsidiaries of BOWATER INCORPORATED, a Delaware
corporation (such Subsidiaries, collectively, the "Subsidiary Guarantors", each,
a "Subsidiary Guarantor"), in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent (in such capacity, the
"Administrative Agent") for the ratable benefit of the Secured Parties.

 

 

STATEMENT OF PURPOSE

 

Pursuant to the Credit Agreement dated of even date herewith by and among
Bowater Incorporated (the "Parent Borrower" and, together with any Subsidiary
that is designated as a Subsidiary Borrower pursuant to Section 4.14 of the
Credit Agreement, the "Borrower"), the banks and other financial institutions
from time to time party thereto (the "Lenders") and the Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), the Lenders have agreed to make Extensions of Credit to the
Borrower upon the terms and subject to the conditions set forth therein.

 

The Borrower and the Subsidiary Guarantors, though separate legal entities,
comprise one integrated financial enterprise, and all Extensions of Credit to
the Borrower will inure, directly or indirectly, to the benefit of each of the
Subsidiary Guarantors.

 

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Subsidiary Guarantors shall have executed and delivered this Subsidiary
Guaranty to the Administrative Agent, for the ratable benefit of itself and the
other Secured Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Subsidiary Guarantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Secured Parties, as follows:

 

ARTICLE I

 

DEFINED TERMS

 

SECTION 1.1        Definitions. The following terms when used III this
Subsidiary Guaranty shall have the meanings assigned to them below:

 

"Applicable Insolvency Laws" means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other "avoidance" provisions of Title 11 of the United States Code, as
amended or supplemented).

 

--------------------------------------------------------------------------------


 

"Guaranteed Obligations" has the meaning set forth in Section 2.1.

 

SECTION 1.2        Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Subsidiary Guaranty, including the preambles and
recitals hereof, shall have the meanings ascribed to them in the Credit
Agreement. In the event of a conflict between capitalized terms defined herein
and in the Credit Agreement, the Credit Agreement shall control. The words
"hereof," "herein", "hereto" and "hereunder" and words of similar import when
used in this Subsidiary Guaranty shall refer to this Subsidiary Guaranty as a
whole and not to any particular provision of this Subsidiary Guaranty, and
Section references are to this Subsidiary Guaranty unless otherwise specified.
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Subsidiary Guarantor, shall refer to such Subsidiary Guarantor's Collateral or
the relevant part thereof.

 

 

ARTICLE II

 

SUBSIDIARY GUARANTY

 

SECTION 2.1        Subsidiary Guaranty. Each Subsidiary Guarantor hereby,
jointly and severally with the other Subsidiary Guarantors, unconditionally
guarantees to the Administrative Agent for the ratable benefit of the Secured
Parties, and their respective permitted successors, endorsees, transferees and
assigns, the prompt payment and performance of all Obligations of the Borrower,
whether primary or secondary (whether by way of endorsement or otherwise),
whether now existing or hereafter arising, whether or not from time to time
reduced or extinguished (except by payment thereof) or hereafter increased or
incurred, whether enforceable or unenforceable as against the Borrower, whether
or not discharged, stayed or otherwise affected by any Applicable Insolvency Law
or proceeding thereunder, whether created directly with the Administrative Agent
or any other Secured Party or acquired by the Administrative Agent or any other
Secured Party through assignment or endorsement or otherwise, whether matured or
unmatured, whether joint or several, as and when the same become due and payable
(whether at maturity or earlier, by reason of acceleration, mandatory repayment
or otherwise), in accordance with the terms of any such instruments evidencing
any such obligations, including all renewals, extensions or modifications
thereof (all Obligations of the Borrower, including all of the foregoing being
hereafter collectively referred to as the "Guaranteed Obligations").

 

SECTION 2.2        Bankruptcy Limitations on Subsidiary Guarantors.
Notwithstanding anything to the contrary contained in Section 2.1, it is the
intention of each Subsidiary Guarantor and the Secured Parties that, in any
proceeding involving the bankruptcy, reorganization, arrangement, adjustment of
debts, relief of debtors, dissolution or insolvency or any similar proceeding
with respect to any Subsidiary Guarantor or its assets, the amount of such
Subsidiary Guarantor's obligations with respect to the Guaranteed Obligations
shall be equal to, but not in excess of, the maximum amount thereof not subject
to avoidance or recovery by operation of Applicable Insolvency Laws after giving
effect to Section 2.3(a). To that end, but only in the event and to the extent
that after giving effect to Section 2.3(a) such Subsidiary Guarantor's
obligations with respect to the Guaranteed Obligations or any payment made
pursuant to  such  Guaranteed  Obligations  would, but for  the  operation  of
 the first  sentence  of  this  Section  2.2, be

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

subject to avoidance or recovery in any such proceeding under Applicable
Insolvency Laws after giving effect to Section 2.3(a), the amount of such
Subsidiary Guarantor's obligations with respect to the Guaranteed Obligations
shall be limited to the largest amount which, after giving effect thereto, would
not, under Applicable Insolvency Laws, render such Subsidiary Guarantor's
obligations with respect to the Guaranteed Obligations unenforceable or
avoidable or otherwise subject to recovery under Applicable Insolvency Laws. To
the extent any payment actually made pursuant to the Guaranteed Obligations
exceeds the limitation of the first sentence of this Section 2.2 and is
otherwise subject to avoidance and recovery in any such proceeding under
Applicable Insolvency Laws, the amount subject to avoidance shall in all events
be limited to the amount by which such actual payment exceeds such limitation
and the Guaranteed Obligations as limited by the first sentence of this Section
2.2 shall in all events remain in full force and effect and be fully enforceable
against such Subsidiary Guarantor. The first sentence of this Section 2.2 is
intended solely to preserve the rights of the Administrative Agent hereunder
against such Subsidiary Guarantor in such proceeding to the maximum extent
permitted by Applicable Insolvency Laws and neither such Subsidiary Guarantor,
the Borrower, any other Subsidiary Guarantor nor any other Person shall have any
right or claim under such sentence that would not otherwise be available under
Applicable Insolvency Laws in such proceeding.

 

SECTION 2.3        Agreements for Contribution.

 

(a)           The Subsidiary Guarantors hereby agree among themselves that, if
any Subsidiary Guarantor shall make an Excess Payment (as defined below), such
Subsidiary Guarantor shall have a right of contribution from each other
Subsidiary Guarantor in an amount equal to such other Subsidiary Guarantor's
Contribution Share (as defined below) of such Excess Payment. The payment
obligations of any Subsidiary Guarantor under this Section 2.3(a) shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been paid in full, and none of the
Subsidiary Guarantors shall exercise any right or remedy under this Section
2.3(a) against any other Subsidiary Guarantor until such Guaranteed Obligations
have been paid in full. For purposes of this Section 2.3(a):

 

(i)           "Excess Payment" shall mean the amount paid by any Subsidiary
Guarantor in excess of its Ratable Share (as defined below) of any Guaranteed
Obligations;

 

(ii)          "Ratable Share" shall mean, for any Subsidiary Guarantor in
respect of any payment of Guaranteed Obligations, the ratio (expressed as a
percentage) as of the date of such payment of Guaranteed Obligations of (A) the
amount by which the aggregate present fair salable value of all of its assets
and properties exceeds the amount of all debts and liabilities of such
Subsidiary Guarantor (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder) to (B) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the Subsidiary
Guarantors exceeds the amount of all of the debts and liabilities (including
probable contingent, subordinated, unmatured, and unliquidated liabilities, but
excluding the obligations of the Subsidiary Guarantors hereunder) of the
Subsidiary Guarantors; provided, however, that, for purposes of calculating the
Ratable Shares of the Subsidiary Guarantors in  respect  of  any  payment  of
 Guaranteed  Obligations,  any  Subsidiary  Guarantor  that  became a

 

 

 

 

3

 

--------------------------------------------------------------------------------

 

Subsidiary Guarantor subsequent to the date of any such payment shall be deemed
to have been a Subsidiary Guarantor on the date of such payment and the
financial information for such Subsidiary Guarantor as of the date such
Subsidiary Guarantor became a Subsidiary Guarantor shall be utilized for such
Subsidiary Guarantor in connection with such payment; and

 

(iii)         "Contribution Share" shall mean, for any Subsidiary Guarantor in
respect of any Excess Payment made by any other Subsidiary Guarantor, the ratio
(expressed as a percentage) as of the date of such Excess Payment of (A) the
amount by which the aggregate present fair salable value of all of its assets
and properties exceeds the amount of all debts and liabilities of such
Subsidiary Guarantor (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder) to (B) the amount by which the aggregate present fair
salable value of all assets and other properties of the Subsidiary Guarantors
other than the maker of such Excess Payment exceeds the amount of all of the
debts and liabilities (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Subsidiary
Guarantors) of the Subsidiary Guarantors other than the maker of such Excess
Payment; provided, however, that, for purposes of calculating the Contribution
Shares of the Subsidiary Guarantors in respect of any Excess Payment, any
Subsidiary Guarantor that became a Subsidiary Guarantor subsequent to the date
of any such Excess Payment shall be deemed to have been a Subsidiary Guarantor
on the date of such Excess Payment and the financial information for such
Subsidiary Guarantor as of the date such Subsidiary Guarantor became a
Subsidiary Guarantor shall be utilized for such Subsidiary Guarantor in
connection with such Excess Payment.

 

Each of the Subsidiary Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. This Section 2.3 shall not be deemed to affect
any right of subrogation, indemnity, reimbursement or contribution that any
Subsidiary Guarantor may have under Applicable Law against the Borrower in
respect of any payment of Guaranteed Obligations.

 

(b)          No Subrogation. Notwithstanding any payment or payments by any of
the Subsidiary Guarantors hereunder, or any set-off or application of funds of
any of the Subsidiary Guarantors by the Administrative Agent or any other
Secured Party, or the receipt of any amounts by the Administrative Agent or any
other Secured Party with respect to any of the Guaranteed Obligations, none of
the Subsidiary Guarantors shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any other Secured Party against the
Borrower, the other Subsidiary Guarantors or any other guarantor or against any
collateral security held by the Administrative Agent or any other Secured Party
for the payment of the Guaranteed Obligations nor shall any of the Subsidiary
Guarantors seek any reimbursement from the Borrower, any of the other Subsidiary
Guarantors or any of the other guarantors in respect of payments made by such
Subsidiary Guarantor in connection with the Guaranteed Obligations, until all
amounts owing to the Administrative Agent and the other Secured Parties on
account of the Guaranteed Obligations are paid in full and the Commitments are
terminated. If any amount shall be paid to any Subsidiary Guarantor on account
of such subrogation rights at any time when all of the Guaranteed Obligations
shall not have been paid in full, such amount shall be held by

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

such Subsidiary Guarantor in trust for the Administrative Agent, segregated from
other funds of such Subsidiary Guarantor, and shall, forthwith upon receipt by
such Subsidiary Guarantor, be turned over to the Administrative Agent in the
exact form received by such Subsidiary Guarantor (duly endorsed by such
Subsidiary Guarantor to the Administrative Agent, if required) to be applied
against the Guaranteed Obligations, whether matured or unmatured, in such order
as set forth in the Credit Agreement.

 

SECTION 2.4        Nature of Subsidiary Guaranty.

 

(a)           Each Subsidiary Guarantor agrees that this Subsidiary Guaranty is
a continuing, unconditional guaranty of payment and performance and not of
collection, and that its obligations under this Subsidiary Guaranty shall be
primary, absolute and unconditional, irrespective of, and unaffected by:

 

(i)           the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, the Credit Agreement or any other Loan
Document or any other agreement, document or instrument to which the Borrower or
any Subsidiary Guarantor or any of their respective Subsidiaries or Affiliates
is or may become a party;

 

(ii)          the absence of any action to enforce this Subsidiary Guaranty, the
Credit Agreement, any other Loan Document or Hedging Agreement, or the waiver or
consent by the Administrative Agent or any other Secured Party with respect to
any of the provisions of this Subsidiary Guaranty, the Credit Agreement, any
other Loan Document or Hedging Agreement;

 

(iii)         the existence, value or condition of, or failure to perfect its
Lien against, any security for or other guaranty of the Guaranteed Obligations
or any action, or the absence of any action, by the Administrative Agent or any
other Secured Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty);

 

(iv)         any structural change in, restructuring of or other similar change
of the Borrower, any Subsidiary Guarantor or any of their respective
Subsidiaries; or

 

(v)          any other action or circumstances which might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor;

 

it being agreed by each Subsidiary Guarantor that, subject to the first sentence
of Section 2.2, its obligations under this Subsidiary Guaranty shall not be
discharged except as under the terms of Section 2.10 and Section 4.17 of this
Subsidiary Guaranty.

 

(b)          Each Subsidiary Guarantor represents, warrants and agrees that the
Guaranteed Obligations and its obligations under this Subsidiary Guaranty are
not and shall not be subject to any counterclaims, offsets or defenses of any
kind (other than the defense of payment) against the Administrative Agent, the
Secured Parties or the Borrower whether now existing or which may arise in the
future.

 

 

 

5

 

--------------------------------------------------------------------------------

 

 

(c)           Each Subsidiary Guarantor hereby agrees and acknowledges that the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Subsidiary Guaranty, and all dealings between the Borrower
and any of the Subsidiary Guarantors, on the one hand, and the Administrative
Agent and any other Secured Party, on the other hand, likewise shall be
conclusively presumed to have been had Of consummated in reliance upon this
Subsidiary Guaranty.

 

SECTION 2.5        Waivers. To the extent permitted by Applicable Law, each
Subsidiary Guarantor expressly waives the benefit of all provisions of
Applicable Law which are or might be in conflict with this Subsidiary Guaranty
and all of the following rights and defenses (and agrees not to take advantage
of or assert any such right or defense):

 

(a)           any rights it may now or in the future have under any statute, or
at law or in equity, or otherwise, to compel the Administrative Agent or any
other Secured Party to proceed in respect of the Guaranteed Obligations against
the Borrower or any other Person or against any security for or other guaranty
of the payment and performance of the Guaranteed Obligations before proceeding
against, or as a condition to proceeding against, such Subsidiary Guarantor;

 

(b)          any defense based upon the failure of the Administrative Agent or
any other Secured Party to commence an action in respect of the Guaranteed
Obligations against the Borrower, such Subsidiary Guarantor, any other guarantor
or any other Person or any security for the payment and performance of the
Guaranteed Obligations;

 

(c)           any right to insist upon, plead or in any manner whatever claim or
take the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption laws, or exemption, whether now or at any
time hereafter in force, which may delay, prevent or otherwise affect the
performance by such Subsidiary Guarantor of its obligations under, or the
enforcement by the Administrative Agent or the other Secured Parties of this
Subsidiary Guaranty;

 

(d)          any right of diligence, presentment, demand, protest and notice
(except as specifically required herein) of whatever kind or nature with respect
to any of the Guaranteed Obligations and waives, to the fullest extent permitted
by Applicable Laws, the benefit of all provisions of Applicable Law which are or
might be in conflict with the terms of this Subsidiary Guaranty; and

 

(e)           any and all right to notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by the Administrative Agent or any other Secured Party upon, or acceptance of,
this Subsidiary Guaranty.

 

Each Subsidiary Guarantor agrees that any notice or directive given at any time
to the Administrative Agent or any other Secured Party which is inconsistent
with any of the foregoing waivers shall be null and void and may be ignored by
the Administrative Agent or such other Secured Party, and, in addition,  may
 not  be  pleaded  or  introduced  as  evidence  in  any  litigation  relating
 to this Subsidiary Guaranty for the reason  that  such pleading  or
introduction  would  be  at  variance with  the  written  terms  of  this
 Subsidiary Guaranty, unless the Administrative Agent and

 

 

 

 

6

 

--------------------------------------------------------------------------------

 

the Required Agreement Lenders have specifically agreed otherwise in writing.
The foregoing waivers are of the essence of the transaction contemplated by the
Credit Agreement, the other Loan Documents and the Hedging Agreements and, but
for this Subsidiary Guaranty and such waivers, the Administrative Agent and
other Secured Parties would decline to enter into the Credit Agreement, the
other Loan Documents and the Hedging Agreements.

 

SECTION 2.6        Modification of Loan Documents, etc. Neither the
Administrative Agent nor any other Secured Party shall incur any liability to
any Subsidiary Guarantor as a result of any of the following, and none of the
following shall impair or release this Subsidiary Guaranty or any of the
obligations of any Subsidiary Guarantor under this Subsidiary Guaranty:

 

(a)           any change or extension of the manner, place or terms of payment
of, or renewal or alteration of all or any portion of, the Guaranteed
Obligations;

 

(b)          any action under or in respect of the Credit Agreement or the other
Loan Documents or Hedging Agreements in the exercise of any remedy, power or
privilege contained therein or available to any of them at law, in equity or
otherwise, or waiver or refraining from exercising any such remedies, powers or
privileges;

 

(c)           any amendment to, or modification of, m any manner whatsoever, the
Loan Documents or Hedging Agreements;

 

(d)          any extension or waiver of the time for performance by any
Subsidiary Guarantor, any other guarantor, the Borrower or any other Person of,
or compliance with, any term, covenant or agreement on its part to be performed
or observed under a Loan Document or Hedging Agreement, or waiver of such
performance or compliance or consent to a failure of, or departure from, such
performance or compliance;

 

(e)           the taking and holding of security or collateral for the payment
of the Guaranteed Obligations or the sale, exchange, release, disposal of, or
other dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of any Subsidiary Guarantor, any other guarantor or the
Borrower to the Administrative Agent or the other Secured Parties;

 

(f)           the release of anyone who may be liable in any manner for the
payment of any amounts owed by any Subsidiary Guarantor, any other guarantor or
the Borrower to the Administrative Agent or any other Secured Party;

 

(g)          any modification or termination of the terms of any intercreditor
or subordination agreement pursuant to which claims of other creditors of any
Subsidiary Guarantor, any other guarantor or the Borrower are subordinated to
the claims of the Administrative Agent or any other Secured Party; or

 

(h)          any application of any sums by whomever paid or however realized to
any Guaranteed Obligations owing by any Subsidiary Guarantor, any other
guarantor or the Borrower to the Administrative Agent or any other Secured Party
in such manner as the Administrative Agent or any other Secured Party shall
determine in its reasonable discretion.

 

 

 

7

 

--------------------------------------------------------------------------------

 


 

SECTION 2.7        Demand by the Administrative Agent. In addition to the terms
set forth in this Article II and in no manner imposing any limitation on such
terms, if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable, then the Subsidiary Guarantors
shall, upon demand in writing therefor by the Administrative Agent to the
Subsidiary Guarantors, pay all or such portion of the outstanding Guaranteed
Obligations due hereunder then declared due and payable.

 

SECTION 2.8        Remedies. Upon the occurrence and during the continuance of
any Event of Default, with the consent of the Required Agreement Lenders, the
Administrative Agent may, or upon the request of the Required Agreement Lenders,
the Administrative Agent shall, enforce against the Subsidiary Guarantors their
obligations and liabilities hereunder and exercise such other rights and
remedies as may be available to the Administrative Agent hereunder, under the
Credit Agreement or the other Loan Documents or otherwise.

 

SECTION 2.9        Benefits of Subsidiary Guaranty. The provisions of this
Subsidiary Guaranty are for the benefit of the Administrative Agent and the
other Secured Parties and their respective permitted successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between the
Borrower, the Administrative Agent and the other Secured Parties, the
obligations of the Borrower under the Loan Documents or Hedging Agreements. In
the event all or any part of the Guaranteed Obligations are transferred,
endorsed or assigned by the Administrative Agent or any other Secured Party to
any Person or Persons as permitted under the Credit Agreement, any reference to
an "Administrative Agent", "Lender" or "Secured Party" herein shall be deemed to
refer equally to such Person or Persons.

 

SECTION 2.10      Termination; Reinstatement.

 

(a)           Subject to clause (c) below, this Subsidiary Guaranty shall remain
in full force and effect until all the Guaranteed Obligations and all the
obligations of the Subsidiary Guarantors under this Subsidiary Guaranty shall
have been paid in full and the Commitments terminated.

 

(b)          No payment made by the Borrower, any Subsidiary Guarantor, or any
other Person received or collected by the Administrative Agent or any other
Secured Party from the Borrower, any Subsidiary Guarantor, or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Subsidiary Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Subsidiary Guarantor in respect of the obligations of the Subsidiary Guarantors
or any payment received or collected from such Subsidiary Guarantor in respect
of the obligations of the Subsidiary Guarantors), remain liable for the
obligations of the Subsidiary Guarantors up to the maximum liability of such
Subsidiary Guarantor hereunder until the Guaranteed Obligations and all the
obligations of the Subsidiary Guarantors shall have been paid in full and the
Commitments terminated.

 

(c)       Each  Subsidiary  Guarantor  agrees  that,  if any payment made by the
Borrower  or any  other  Person applied  to  the  Guaranteed  Obligations  is
 at  any  time  annulled,  set   aside, rescinded,  invalidated,  declared  to
 be  fraudulent  or  preferential  or  otherwise  required  to  be

 

   

 

 

8

 

--------------------------------------------------------------------------------

 

refunded or repaid, or is repaid in whole or in part pursuant to a good faith
settlement of a pending or threatened claim, or the proceeds of any Collateral
are required to be refunded by the Administrative Agent or any other Secured
Party to the Borrower, its estate, trustee, receiver or any other Person,
including, without limitation, any Subsidiary Guarantor, under any Applicable
Law or equitable cause, then, to the extent of such payment or repayment, each
Subsidiary Guarantor's liability hereunder (and any Lien or Collateral securing
such liability) shall be and remain in full force and effect, as fully as if
such payment had never been made, and, if prior thereto, this Subsidiary
Guaranty shall have been canceled or surrendered (and if any Lien or Collateral
securing such Subsidiary Guarantor's liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), this
Subsidiary Guaranty (and such Lien or Collateral) shall be reinstated in full
force and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of such
Subsidiary Guarantor in respect of the amount of such payment (or any Lien or
Collateral securing such obligation).

 

SECTION 2.11      Payments. Payments by the Subsidiary Guarantors shall be made
to the Administrative Agent, to be credited and applied to the Guaranteed
Obligations in accordance with Section 11.4 of the Credit Agreement, in
immediately available Dollars to an account designated by the Administrative
Agent or at the Administrative Agent's Office or at any other address that may
be specified in writing from time to time by the Administrative Agent.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Loan
Documents and to make any Extensions of Credit, each Subsidiary Guarantor hereby
represents and warrants that each representation and warranty contained in
Article VI of the Credit Agreement relating to such Subsidiary Guarantor is true
and correct as if made by such Subsidiary Guarantor herein.

 

ARTICLE IV

 

MISCELLANEOUS

 

SECTION 4.1        Notices. All notices and communications hereunder shall be
given to the addresses and otherwise made in accordance with Section 13.1 of the
Credit Agreement; provided that notices and communications to the Subsidiary
Guarantors shall be directed to the Subsidiary Guarantors at the address of the
Borrower set forth in Section 13.1 of the Credit Agreement.

 

SECTION 4.2        Amendments, Waivers and Consents. None of the terms or
provisions of this Subsidiary Guaranty may be amended, supplemented or otherwise
modified, nor may they be waived, nor may any consent be given, except in
accordance with Section 13.2 of the Credit Agreement.

 

 

 

9

 

--------------------------------------------------------------------------------

 


 

SECTION 4.3        Expenses, Indemnification, Waiver of Consequential Damages,
etc.

 

(a)           The Subsidiary Guarantors, jointly and severally, shall pay all
out-of-pocket expenses incurred by the Administrative Agent and each other
Secured Party to the extent the Borrower would be required to do so pursuant to
Section 13.3 of the Credit Agreement.

 

(b)          The Subsidiary Guarantors, jointly and severally, shall pay and
shall indemnify the Secured Parties against Indemnified Taxes and Other Taxes to
the extent the Borrower would be required to do so pursuant to Section 4.11 of
the Credit Agreement.

 

(c)           The Subsidiary Guarantors, jointly and severally, shall indemnify
each Indemnitee to the extent the Borrower would be required to do so pursuant
to Section 13.3 of the Credit Agreement.

 

(d)          Notwithstanding anything to the contrary contained in this
Subsidiary Guaranty, to the fullest extent permitted by Applicable Law, each
Subsidiary Guarantor shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Subsidiary Guaranty, any other Loan
Document, any Hedging Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Extension of Credit
or the use of the proceeds thereof.

 

(e)           No Indemnitee referred to in this Section 4.3 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Subsidiary
Guaranty, the other Loan Documents or any Hedging Agreements or the transactions
contemplated hereby or thereby.

 

(e)           All amounts due under this Section 4.3 shall be payable promptly
after demand therefor.

 

SECTION 4.4        Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Secured Party and each of its respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Secured Party or any such Affiliate to or for the credit or the account of such
Subsidiary Guarantor against any and all of the obligations of such Subsidiary
Guarantor now or hereafter existing under this Subsidiary Guaranty or any other
Loan Document to such Secured Party, irrespective of whether or not such Secured
Party shall have made any demand under this Subsidiary Guaranty or any other
Loan Document and although such obligations of such  Subsidiary Guarantor may be
contingent or unmatured or are owed to a branch or office of such Secured  Party
 different  from  the  branch  or  office  holding  such  deposit  or  obligated
 on  such  Indebtedness.  The rights of  each Secured Party and its respective
Affiliates under this Section are in addition to other rights and remedies
 (including  other rights of setoff) that such Secured Party  or  its
 respective  Affiliates  may  have.  Each  Secured Party agrees to notify such
Subsidiary

 

   

 

 

10

 

--------------------------------------------------------------------------------

 

Guarantor and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

SECTION 4.5        Governing Law; Jurisdiction; Venue; Service of Process.

 

(a)           Governing Law. This Subsidiary Guaranty shall be governed by, and
construed in accordance with, the law of the State of New York without reference
to the conflicts of law principles thereof.

 

(b)          Submission to Jurisdiction. Each Subsidiary Guarantor irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District, and any
appellate court thereof, in any action or proceeding arising out of or relating
to this Subsidiary Guaranty or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Applicable Law. Nothing in this
Subsidiary Guaranty or in any other Loan Document shall affect any right that
the Administrative Agent or any other Secured Party may otherwise have to bring
any action or proceeding relating to this Subsidiary Guaranty or any other Loan
Document against any Subsidiary Guarantor or its properties in the courts of any
jurisdiction.

 

(c)           Waiver of Venue. Each Subsidiary Guarantor irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Subsidiary Guaranty or any
other Loan Document in any court referred to in paragraph (b) of this Section.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)          Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 13.1 of the
Credit Agreement. Nothing in this Subsidiary Guaranty will affect the right of
any party hereto to serve process in any other manner permitted by Applicable
Law.

 

(e)           Appointment of the Borrower as Agent for the Subsidiary
Guarantors. Each Subsidiary Guarantor hereby irrevocably appoints and authorizes
the Borrower to act as its agent for service of process and notices required to
be delivered under this Subsidiary Guaranty or under the other Loan Documents,
it being understood and agreed that receipt by the Borrower of any summons,
notice or other similar item shall be deemed effective receipt by each
Subsidiary Guarantor and its Subsidiaries.

 

SECTION 4.6        Waiver of Jury Trial.           EACH  PARTY   HERETO   HEREBY
 IRREVOCABLY  WAIVES,  TO  THE  FULLEST  EXTENT  PERMITTED  BY    APPLICABLE

 

 

 

 

11

 

--------------------------------------------------------------------------------

 

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SUBSIDIARY
GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 4.7        Injunctive Relief; Punitive Damages.

 

(a)           Each Subsidiary Guarantor recognizes that, in the event such
Subsidiary Guarantor fails to perform, observe or discharge any of its
obligations or liabilities under this Subsidiary Guaranty or any other Loan
Document, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the other Secured Parties. Therefore, each Subsidiary
Guarantor agrees that the Administrative Agent and the other Secured Parties, at
the option of the Administrative Agent and the other Secured Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

 

(b)          The Administrative Agent, the other Secured Parties and each
Subsidiary Guarantor hereby agree that no such Person shall have a remedy of
punitive or exemplary damages against any other party to a Loan Document and
each such Person hereby waives any right or claim to punitive or exemplary
damages that they may now have or may arise in the future in connection with any
Dispute, whether such Dispute is resolved through arbitration or judicially.

 

SECTION 4.8        No Waiver by Course of Conduct, Cumulative Remedies. Neither
the Administrative Agent nor any other Secured Party shall by any act, delay,
indulgence, omission or otherwise (except by a written instrument pursuant to
Section 4.2) be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Administrative
Agent or any other Secured Party of any right or remedy hereunder on anyone
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The enumeration of the rights and remedies of the
Administrative Agent and the other Secured Parties set forth in this Subsidiary
Guaranty is not intended to be exhaustive and the exercise by the Administrative
Agent and the other Secured Parties of any right or remedy shall not preclude
the exercise of  any  other  rights  or  remedies, all of  which  shall be
cumulative, and shall be in addition to any other

 

 

 

 

12

 

--------------------------------------------------------------------------------

 

right or remedy given hereunder or under the other Loan Documents or that may
now or hereafter exist at law or in equity or by suit or otherwise.

 

SECTION 4.9        Successors and Assigns. The provisions of this Subsidiary
Guaranty shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; except that no Subsidiary Guarantor
may assign or otherwise transfer any of its rights or obligations under this
Subsidiary Guaranty without the prior written consent of the Administrative
Agent and the Lenders (in accordance with the Credit Agreement).

 

SECTION 4.10      Survival of Indemnities. Notwithstanding any termination of
this Subsidiary Guaranty, the indemnities to which the Administrative Agent and
the other Secured Parties are entitled under the provisions of Section 4.3 and
any other provision of this Subsidiary Guaranty and the other Loan Documents
shall continue in full force and effect and shall protect the Administrative
Agent and the other Secured Parties against events arising after such
termination as well as before.

 

SECTION 4.11      Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Subsidiary Guaranty are
for convenience only, and neither limit nor amplify the provisions of this
Subsidiary Guaranty.

 

SECTION 4.12      Severability of Provisions. Any provision of this Subsidiary
Guaranty or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 4.13      Counterparts. This Subsidiary Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns, and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Subsidiary Guaranty or any document or
instrument delivered in connection herewith by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Subsidiary Guaranty or such other document or instrument, as applicable.

 

SECTION 4.14      Integration. This Subsidiary Guaranty, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. In the event of any conflict between
the provisions of this Subsidiary Guaranty and those of any other Loan Document,
the provisions of the Credit Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the other Secured Parties in any other Loan Document shall not be
deemed a conflict with this Subsidiary Guaranty.

 

SECTION 4.15             Advice of  Counsel, No Strict Construction. Each  of
 the  parties represents  to  each  other  party  hereto  that  it  has
 discussed  this  Subsidiary  Guaranty  with      its  counsel.  The  parties
 hereto  have  participated  jointly  in  the  negotiation  and  drafting  of
this

 

 

 

 

13

 

--------------------------------------------------------------------------------

 

Subsidiary Guaranty. In the event an ambiguity or question of intent or
interpretation arises, this Subsidiary Guaranty shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Subsidiary Guaranty.

 

SECTION 4.16      Acknowledgements. Each Subsidiary Guarantor hereby
acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Subsidiary Guaranty and the other Loan Documents to which it is
a party;

 

(b)          it has received a copy of the Credit Agreement and has reviewed and
understands same;

 

(c)           neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Subsidiary Guarantor arising out
of or in connection with this Subsidiary Guaranty or any of the other Loan
Documents, and the relationship between the Subsidiary Guarantors, on the one
hand, and the Administrative Agent and the other Secured Parties, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(d)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Subsidiary Guarantors and the Secured Parties.

 

SECTION 4.17      Releases. At such time as the Guaranteed Obligations shall
have been paid in full and the Commitments have been terminated, this Subsidiary
Guaranty and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Subsidiary Guarantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party.

 

SECTION 4.18      Additional Subsidiary Guarantors. Each Subsidiary of the
Borrower that is required to become a party to this Subsidiary Guaranty pursuant
to Section 8.11 of the Credit Agreement shall become a Subsidiary Guarantor for
all purposes of this Subsidiary Guaranty upon execution and delivery by such
Subsidiary of a supplement in form and substance reasonably satisfactory to the
Administrative Agent.

 

SECTION 4.19      All Powers Coupled With Interest. All powers of attorney and
other authorizations granted to the Secured Parties, the Administrative Agent
and any Persons designated by the Administrative Agent or any other Secured
Party pursuant to any provisions of this Subsidiary Guaranty or any of the other
Loan Documents shall be deemed coupled with an interest and shall be irrevocable
so long as any of the Guaranteed Obligations remain unpaid or unsatisfied, any
of the Commitments remain in effect or the Credit Facility has not been
terminated.

 

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

14

 

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, each of the Subsidiary Guarantors has executed and delivered
this Subsidiary Guaranty under seal by its duly authorized officers, all as of
the day and year first above written.           

 

 

                                        
                                                         BOWATER MISSISSIPPI
HOLDINGS INC.,

                                        
                                                                       as
Subsidiary Guarantor

 

                                                               
                               By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________               

 

BOWATER MISSISSIPPI LLC, as Subsidiary

Guarantor

 

                                                               
                               By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

BOWATER AMERICA INC., as Subsidiary

Guarantor

 

                                                               
                               By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

BOWATER NUWAY INC., as Subsidiary

Guarantor

 

                                                               
                               By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

BOWATER NUWAY MIDSTATES INC.,

as Subsidiary Guarantor

 

                                                               
                               By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

 

 

 

[Signature Pages Continue]

 

 

--------------------------------------------------------------------------------

 


 

BOWATER ALABAMA INC., as Subsidiary

Guarantor

 

                                                               
                               By: ____________________________________

                                        
                                                         Name:
 _________________________________

                                        
                                                         Title:
 __________________________________

 

 

[Signature Pages Continue]

 

 

--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

                                                               
                               By: ____________________________________

                                        
                                                         Name:
 _________________________________

                                        
                                                         Title:
 __________________________________

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Incorporated,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

 

 

COLLATERAL AGREEMENT


 

 

 

 

--------------------------------------------------------------------------------

 

   

 

COLLATERAL AGREEMENT

 

dated as of May 31, 2006

 

by and among

 

BOWATER INCORPORATED,

and certain of its Subsidiaries,

as Grantors,

 

and acknowledged by

certain of its Subsidiaries,

as Issuers,

in favor of

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

--------------------------------------------------------------------------------

 


 

Table of Contents

 

     

Page

ARTICLE I DEFINED TERMS 1   SECTION 1.1 Terms Defined in the Uniform Commercial
Code 1   SECTION 1.2 Definitions 2   SECTION 1.3 Other Definitional Provisions 4
        ARTICLE II SECURITY INTEREST 5   SECTION 2.1 Grant of Security Interest
5   SECTION 2.2 Grantors Remain Liable 6         ARTICLE III REPRESENTATIONS AND
WARRANTIES 7   SECTION 3.1 Existence 7   SECTION 3.2 Authorization of Agreement;
No Conflict 7   SECTION 3.3 Consents 7   SECTION 3.4 Perfected First Priority
Liens 7   SECTION 3.5 Title, No Other Liens 8   SECTION 3.6 State of
Organization; Location of Inventory; other Information 8   SECTION 3.7 Accounts
9   SECTION 3.8 Chattel Paper 9   SECTION 3.9 Deposit Accounts 9   SECTION 3.10
Inventory 9   SECTION 3.11 Investment Property; Partnership/LLC Interests 9  
SECTION 3.12 Instruments 10   SECTION 3.13 Government Contracts 10        
ARTICLE IV COVENANTS 10   SECTION 4.1 Maintenance of Perfected Security
Interest; Further Information 10   SECTION 4.2 Maintenance of Insurance 11  
SECTION 4.3 Changes in Locations; Changes in Name or Structure 11   SECTION 4.4
Required Notifications 12   SECTION 4.5 Delivery Covenants 12   SECTION 4.6
Control Covenants 12   SECTION 4.7 Filing Covenants 13   SECTION 4.8 Accounts 13
  SECTION 4.9 Investment Property; Partnership/LLC Interests 14   SECTION 4.10
Further Assurances 15         ARTICLE V REMEDIAL PROVISIONS 15   SECTION 5.1
General Remedies 15   SECTION 5.2 Specific Remedies 16   SECTION 5.3
Registration Rights 18   SECTION 5.4 Application of Proceeds 19   SECTION 5.5
Waiver, Deficiency 19         ARTICLE VI THE ADMINISTRATIVE AGENT 19

 

    

--------------------------------------------------------------------------------

 

 

  SECTION 6.1 Administrative Agent's Appointment as Attorney-In-Fact 19  
SECTION 6.2 Duty of Administrative Agent 21   SECTION 6.3 Authority of
Administrative Agent 21         ARTICLE VII MISCELLANEOUS 21   SECTION 7.1
Notices 21   SECTION 7.2 Amendments, Waivers and Consents 22   SECTION 7.3
Expenses, Indemnification, Waiver of Consequential Damages, etc 22   SECTION 7.4
Right of Set Off. 22   SECTION 7.5 Governing Law; Jurisdiction; Venue; Service
of Process 23   SECTION 7.6 Waiver of Jury Trial 24   SECTION 7.7 Injunctive
Relief 24   SECTION 7.8 No Waiver by Course of Conduct, Cumulative Remedies 24  
SECTION 7.9 Successors and Assigns 25   SECTION 7.10 Survival of Indemnities 25
  SECTION 7.11 Titles and Captions 25   SECTION 7.12 Severability of Provisions
25   SECTION 7.13 Counterparts 25   SECTION 7.14 Integration 25   SECTION 7.15
Advice of Counsel; No Strict Construction 25   SECTION 7.16 Acknowledgements 26
  SECTION 7.17 Releases 26   SECTION 7.18 Additional Grantors 27   SECTION 7.19
All Powers Coupled with Interest 27

 

 

   

 

ii

 

--------------------------------------------------------------------------------


 

SCHEDULES :

 

Schedule 3.6                 Exact Legal Name; Jurisdiction of Organization;
Taxpayer Identification Number; Registered Organization Number; Mailing Address;
Chief Executive Office and other Locations

Schedule 3.9                 Deposit Accounts

Schedule 3.11               Investment Property and Partnership/LLC Interests


 

iii

 

--------------------------------------------------------------------------------

 

COLLATERAL AGREEMENT (this "Agreement"), dated as of May 31,2006, by and among
BOWATER INCORPORATED, a Delaware corporation (the "Parent Borrower" and together
with any Subsidiary designated as a Subsidiary Borrower pursuant to Section 4.14
of the Credit Agreement (defined below), the "Borrower"), certain of its
Subsidiaries as identified on the signature pages hereto, as grantors, and any
Additional Grantor (as defined below) who may become party to this Agreement
(such Subsidiaries and Additional Grantors, collectively, with the Borrower, the
"Grantors") and acknowledged by certain of its Subsidiaries as identified on the
signature pages hereto, as issuers, in favor of WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent (in such
capacity, the "Administrative Agent") for the ratable benefit of the Secured
Parties.

 

STATEMENT OF PURPOSE

 

Pursuant to the Credit Agreement dated of even date herewith by and among the
Borrower, the banks and other financial institutions from time to time party
thereto (the "Lenders") and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
the Lenders have agreed to make Extensions of Credit to the Borrower upon the
terms and subject to the conditions set forth therein.

 

Pursuant to the terms of the Subsidiary Guaranty Agreement of even date
herewith, certain Subsidiaries of the Borrower who are parties hereto have
guaranteed the payment and performance of the Obligations.

 

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

ARTICLE I

 

DEFINED TERMS

 

SECTION 1.1                 Terms Defined in the Uniform Commercial Code.

 

(a)           The following terms when used in this Agreement shall have the
meanings assigned to them in the UCC (as defined in the Credit Agreement) as in
effect from time to time: "Account", "Account Debtor", "Authenticate",
"Certificated Security", "Chattel Paper", "Deposit Account", "Documents",
"Electronic Chattel Paper", "General Intangible", "Instrument", "Inventory",
"Investment Company Security", "Investment Property", "Letter-of-Credit Rights",
"Proceeds", "Record", "Registered Organization", "Securities Entitlement",

 

--------------------------------------------------------------------------------


 

"Securities Intermediary", "Securities Account", "Security", "Supporting
Obligation", "Tangible Chattel Paper", and "Uncertificated Security".

 

(b)          Terms defined in the UCC and not otherwise defined herein or in the
Credit Agreement shall have the meaning assigned in the UCC as in effect from
time to time.

 

SECTION 1.2                 Definitions. The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

"Additional Grantor" means each Subsidiary of the Borrower which hereafter
becomes a Grantor pursuant to Section 7.18 (as required pursuant to Section 8.11
of the Credit Agreement).

 

"Agreement" means this Collateral Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

 

"Applicable Insolvency Laws" means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other "avoidance" provisions of Title 11 of the United States Code).

 

"Assignment of Claims Act" means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

 

"Collateral" has the meaning assigned thereto in Section 2.1.

 

"Collateral Account" means any collateral account established by the
Administrative Agent as provided in Section 5.2.

 

"Control" means the manner in which "control" is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
"control".

 

"Controlled Depository" has the meaning assigned thereto in Section 4.6.

 

"Controlled Intermediary" has the meaning assigned thereto in Section 4.6.

 

"Effective Endorsement and Assignment" means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance satisfactory to the Administrative Agent.

 

"Excluded Deposit Account" means, collectively, (a) Deposit Accounts established
solely for the purpose of funding payroll, payroll taxes and other compensation
and benefits to employees or other similar items and any other Deposit Account
in which a security interest would be unlawful under Applicable Law or in
violation of any employee benefit plan or employee benefit  agreement  and  (b)
 except  as  otherwise required by the  Administrative  Agent following  the
 occurrence  and  during   the  continuance of a Default or Event of Default,
Deposit

 

 

 

2

 

--------------------------------------------------------------------------------


 

Accounts (other than the Collateral Account) with amounts on deposit that as of
the close of business on any day, when aggregated with (i) the amounts on
deposit in all other Deposit Accounts for which a control agreement has not been
obtained (other than those specified in clause (a)) and (ii) the aggregate fair
market value of all Excluded Investment Property, do not exceed $2,000,000;
provided that notwithstanding anything to the contrary contained in this
Agreement, any Deposit Account of a Grantor which is a concentration account or
collection account shall not be deemed to be an Excluded Deposit Account at any
time.

 

"Excluded Investment Property" means, collectively, (a) Investment Property held
in a Securities Account established solely for the purpose of funding payroll,
payroll taxes and other compensation and benefits to employees or other similar
items and any other Investment Property held in a Securities Account in which a
security interest would be unlawful under Applicable Law or in violation of any
employee benefit plan or employee benefit agreement, and (b) except as otherwise
required by the Administrative Agent following the occurrence and during the
continuance of a Default or Event of Default, Investment Property with an
aggregate fair market value that as of the close of any business day, when
aggregated with (a) the fair market value of all other Investment Property held
in a Securities Account for which a control agreement has not been obtained and
(b) the aggregate amounts on deposit in all Excluded Deposit Accounts, does not
exceed $2,000,000 at any time; provided that notwithstanding anything to the
contrary contained in this Agreement, any Investment Property held in a
Securities Account of a Grantor which is a concentration account or collection
account shall not be deemed to be Excluded Investment Property at any time.

 

"Government Contract" means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as account debtor, to any Grantor.

 

"Grantors" has the meaning set forth in the Preamble of this Agreement.

 

"Issuer" means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).

 

"Material Government Contract" means any Government Contract involving monetary
liability of an agency, department or instrumentality of the United States or
any state, municipal or local Governmental Authority located in the United
States in excess of $10,000,000 per annum (calculated based on the portion of
the revenues from any such contract that are for the account of the applicable
Grantor with any such revenues that have been assigned by such Grantor to a
third person being disregarded for the purposes of such calculation).

 

"Obligations" means with respect to the Borrower, the meaning assigned thereto
in the Credit Agreement, and with respect to each Subsidiary Guarantor, the
obligations of such Subsidiary Guarantor under the Subsidiary Guaranty Agreement
executed by such Subsidiary Guarantor and with respect to all Grantors, all
liabilities and obligations of the Grantors hereunder and all liabilities and
obligations of the Grantors with respect to overdrafts, returned items and
related  liabilities  and  all  indemnification  obligations  under  the  Loan
 Documents  now

 

 

 

 

3

 

--------------------------------------------------------------------------------


 

or hereafter owing by any Grantor to Wachovia Bank, National Association, any
Affiliate thereof or the Administrative Agent arising from or in connection with
treasury, depositary or cash management services or in connection with any
automated clearinghouse transfer of funds for the benefit of such Grantor.

 

"Partnership/LLC Interests" means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each partnership, limited partnership or limited
liability company owned thereby, including, without limitation, such Grantor's
capital account, its interest as a partner or member, as applicable, in the net
cash flow, net profit and net loss, and items of income, gain, loss, deduction
and credit of any such partnership, limited partnership or limited liability
company, as applicable, such Grantor's interest in all distributions made or to
be made by any such partnership, limited partnership or limited liability
company, as applicable, to such Grantor and all of the other economic rights,
titles and interests of such Grantor as a partner or member, as applicable, of
any such partnership, limited partnership or limited liability company, as
applicable, whether set forth in the partnership agreement or membership
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.

 

"Restricted Securities Collateral" has the meaning assigned thereto in Section
5.3.

 

"Securities Act" means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

"Security Interests" means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for the Obligations pursuant to the provisions of the Credit Agreement.

 

"ULC" means an unlimited company under the Companies Act (Nova Scotia).

 

"ULC Shares" means shares of stock issued by a ULC.

 

SECTION 1.3                 Other Definitional Provisions. Terms defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
assigned thereto in the Credit Agreement. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words "include", "includes" and "including" shall be
deemed to be followed by the phrase "without limitation", (d) the word "will"
shall be construed to have the same meaning and effect as the word "shall", (e)
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document, as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person's permitted successors and assigns, (g) the words "herein",
"hereof" and "hereunder", and words  of  similar  import,  shall  be  construed
 to  refer  to  this  Agreement  in  its  entirety  and  not   to   any

  

 

 

 

4

 

--------------------------------------------------------------------------------

 

particular provision hereof, (h) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (i) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, G) the term "documents" includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form, (k) in the computation of periods of time from a specified
date to a later specified date, the word "from" means "from and including;" the
words "to" and "until" each mean "to but excluding;" and the word "through"
means "to and including", (1) Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document and (k) where
the context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor's Collateral or the
relevant part thereof.

 

 

ARTICLE II

 

SECURITY INTEREST

 

SECTION 2.1                 Grant of Security Interest. Each Grantor hereby
grants, pledges and collaterally assigns to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in, all of such
Grantor's right, title and interest in the following property, now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest, and wherever
located or deemed located (collectively, the "Collateral"), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations:

 

(a)           all Accounts;

 

(b)          all cash and currency;

 

(c)           all Chattel Paper;

 

(d)          all Deposit Accounts;

 

(e)           all Documents;

 

(f)           all General Intangibles;

 

(g)          all Instruments;

 

(h)          all Inventory;

 

(i)            all Investment Property;

 

(j)            all Letter-of-Credit Rights;

 

 

 

 

5

 

--------------------------------------------------------------------------------

 

(k)           all books and records pertaining to the Collateral; and

 

(1)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and Supporting
Obligations (as now or hereafter defined in the DCC) given by any Person with
respect to any of the foregoing;

 

provided , that (i) the Collateral shall in no event include any shares of
"capital stock" or "Debt" of any "Restricted Subsidiary" (as such terms are
defined in the Existing Notes), (ii) any Security Interest on any Capital Stock
or other ownership interests issued by any Foreign Subsidiary shall be limited
to 65% of all issued and outstanding shares of all classes of Capital Stock of
such Foreign Subsidiary, and (iii) the Security Interests granted herein shall
not extend to, and the term "Collateral" shall not include, any rights under any
lease, contract or agreement to the extent that the granting of a security
interest therein is specifically prohibited in writing by, or would constitute
an event of default under or would grant a party a termination right under any
agreement governing such right unless such prohibition is not enforceable or is
otherwise ineffective under Applicable Law. Notwithstanding anything in clause
(iii) above to the contrary, such proviso shall not affect, limit, restrict or
impair the grant by any Grantor of a Security Interest in any Account or any
money or other amounts due and payable to any Grantor or to become due and
payable to any Grantor under such lease, contract or agreement unless such
Security Interest in such Account, money or other amount due and payable is also
specifically prohibited by the terms of such lease, contract or agreement or
such Security Interest in such Account, money or other amount due and payable or
would expressly constitute an event of default under or would expressly grant a
party a termination right under any such lease contract or agreement, in each
case unless such prohibition is not enforceable or is otherwise ineffective
under Applicable Law; provided further that notwithstanding anything to the
contrary contained in the foregoing proviso, the Security Interests granted
herein shall immediately attach to and the term "Collateral" shall immediately
include the rights under any such lease, contract, or agreement and in such
Account, money, or other amounts due and payable to any Grantor at such time as
such prohibition, event of default or termination right shall terminate or shall
be waived.

 

Notwithstanding the foregoing, the payment and performance of the Obligations
shall not be secured by any Hedging Agreement between any Grantor and any
Secured Party.

 

SECTION 2.2                 Grantors Remain Liable. Anything herein to the
contrary notwithstanding: (a) each Grantor shall remain liable to perform all of
its duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed, (b)
the exercise by the Administrative Agent of any of the rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral, (c) neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement, nor shall the Administrative Agent or any other
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder, and (d) neither the Administrative Agent nor any
other Secured Party shall have any liability in contract or tort for any
Grantor's acts or omissions.

 

 

 

 

 

 

6

 

--------------------------------------------------------------------------------

 


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Extensions of
Credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:

 

SECTION 3.1                 Existence. Each Grantor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, has the power and authority to own its properties
and to carry on its business as now being and hereafter proposed to be conducted
and is duly qualified and authorized to do business in each jurisdiction in
which the character of its properties or the nature of its business requires
such qualification and authorization except in jurisdictions where the failure
to be so qualified or in good standing could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.2                 Authorization of Agreement; No Conflict. Each
Grantor has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of, this
Agreement. This Agreement has been duly executed and delivered by the duly
authorized officers of each Grantor and this Agreement constitutes the legal,
valid and binding obligation of such Grantor, enforceable in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar state or federal laws from
time to time in effect which affect the enforcement of creditors' rights in
general and (ii) application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
The execution, delivery and performance by the Grantors of this Agreement does
not and will not, by the passage of time, the giving of notice or otherwise, (i)
require any Governmental Approval or violate any Applicable Law relating to any
Grantor, (ii) conflict with, result in a breach of or constitute a default under
the articles of incorporation, bylaws or other organizational documents of any
Grantor, (iii) conflict with, result in a breach of or constitute a default
under any indenture, agreement or other instrument to which any Grantor is a
party or by which any of its properties may be bound or any Governmental
Approval relating to such Grantor which could reasonably be expected to result
in a Material Adverse Effect or (iv) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Grantor other than Liens arising under the Loan
Documents.

 

SECTION 3.3                 Consents. No approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by, or enforcement against any Grantor or any
Issuer of this Agreement, except (a) as may be required by laws affecting the
offering and sale of securities generally and (b) filings under the DCC and/or
the Assignment of Claims Act.

 

SECTION 3.4                 Perfected First Priority Liens. Each financing
statement naming any Grantor as a debtor is in appropriate form for filing in
the appropriate filing offices. The Security  Interests  granted  pursuant  to
 this  Agreement constitute valid security interests in all of

 

 

 

 

7

 

--------------------------------------------------------------------------------

 


 

the Collateral in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, as collateral security for the Obligations. When DCC
financing statements containing an adequate description of the Collateral shall
have been filed in the offices specified in Schedule 3.6, the Security Interests
will constitute perfected security interests in all right, title and interest of
such Grantor in the Collateral to the extent that a security interest therein
may be perfected by filing pursuant to the DCC, prior to all other Liens and
rights of others therein except for Permitted Liens. When each control agreement
has been executed and delivered to the Administrative Agent, the Security
Interests will constitute perfected security interests in all right, title and
interest of the Grantors in the Deposit Accounts and Securities Accounts, as
applicable, subject thereto, prior to all other Liens and rights of others
therein except for Permitted Liens.

 

SECTION 3.5                 Title, No Other Liens. Except for the Security
Interests, each Grantor owns each item of the Collateral free and clear of any
and all Liens or claims other than Permitted Liens. No financing statement under
the DCC of any state which names a Grantor as debtor or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement or in connection with Permitted Liens. No Collateral is in the
possession or Control of any Person asserting any claim thereto or security
interest therein, except that (a) the Administrative Agent or its designee may
have possession or Control of Collateral as contemplated hereby, (b) a
depositary bank may have Control of a Deposit Account owned by a Grantor at such
depositary bank and a Securities Intermediary may have Control over a Securities
Account owned by a Grantor at such Securities Intermediary, in each case subject
to the terms of any Deposit Account control agreement or Securities Account
control agreement, as applicable and to the extent required by Section 4.6(a),
in favor of the Administrative Agent, and (c) a bailee, consignee or other
Person may have possession of the Collateral as contemplated by, and so long as
the applicable Grantors have complied to the satisfaction of the Administrative
Agent with the applicable provisions of Section 4.6(b).

 

SECTION 3.6                 State of Organization; Location of Inventory; other
Information.

 

(a)           The exact legal name of each Grantor is set forth on Schedule 3.6
(as such schedule may be updated from time to time pursuant to Section 4.3).

 

(b)          Each Grantor is a Registered Organization organized under the laws
of the state identified on Schedule 3.6 under such Grantor's name (as such
schedule may be updated from time to time pursuant to Section 4.3). The taxpayer
identification number and Registered Organization number of each Grantor is set
forth on Schedule 3.6 under such Grantor's name (as such schedule may be updated
from time to time pursuant to Section 4.3).

 

(c)           All Collateral consisting of Inventory (whether now owned or
hereafter acquired) is (or will be) located at the locations specified on
Schedule 3.6, except as otherwise permitted hereunder.

 

(d)          The mailing address, chief place of business, chief executive
office and office where  each  Grantor  keeps  its  books  and  records relating
to the Accounts, Documents, General

 

 

 

 

 

8

 

--------------------------------------------------------------------------------

 


 

Intangibles, Instruments and the Investment Property in which it has any
interest is located at the locations specified on Schedule 3.6 under such
Grantor's name. No Grantor has any other places of business at which Collateral
is located except those separately set forth on Schedule 3.6 under such
Grantor's name. No Grantor does business nor has done business during the past
five years under any trade name or fictitious business name except as disclosed
on Schedule 3.6 under such Grantor's name. Except as disclosed on Schedule 3.6
under such Grantor's name, no Grantor has acquired assets from any Person, other
than assets acquired in the ordinary course of such Grantor's business, during
the past five years.

 

SECTION 3.7                 Accounts. To the knowledge of each Grantor, (i) each
existing Account constitutes, and each hereafter arising Account will
constitute, the legally valid and binding obligation of the applicable Account
Debtor, (ii) the amount represented by each Grantor to the Administrative Agent
as owing by each Account Debtor is, or will be, the correct amount actually and
unconditionally owing, except for ordinary course cash discounts and allowances
where applicable (such amount to be determined in accordance with GAAP and
reported in the financial statements of such Grantor) and (iii) no Account
Debtor has any defense, set-off, claim or counterclaim against any Grantor that
can be asserted against the Administrative Agent, whether in any proceeding to
enforce the Administrative Agent's rights in the Collateral or otherwise except
(A) as are reflected in the reported amounts of such accounts or (B) are not, in
the aggregate, material to the value of the Accounts taken as a whole. None of
the Accounts is, nor will any hereafter arising Account be, evidenced by a
promissory note or other Instrument (other than a check) that has not been
pledged to the Administrative Agent in accordance with the terms hereof.

 

SECTION 3.8                 Chattel Paper. As of the date hereof, no Grantor
holds any Chattel Paper in the ordinary course of its business.

 

SECTION 3.9                 Deposit Accounts. As of the date hereof, all Deposit
Accounts (including, without limitation, cash management accounts that are
Deposit Accounts), securities accounts and lockboxes (including the: (a) owner
of such accounts, (b) name and address of financial institution or securities
broker where such accounts are located, (c) account numbers and (d) purpose or
use of such account) owned by any Grantor are listed on Schedule 3.9.

 

SECTION 3.10               Inventory. Except as could not reasonably be expected
to have a Material Adverse Effect, Collateral consisting of Inventory is of good
and merchantable quality, free from any material defects. To the knowledge of
each Grantor, none of such Inventory is subject to any licensing, patent,
trademark, trade name or copyright with any Person that restricts any Grantor's
ability to manufacture and/or sell such Inventory. The completion of the
manufacturing process of such Inventory by a Person other than the applicable
Grantor would be permitted under any contract to which such Grantor is a party
or to which the Inventory is subject.

 

SECTION 3.11               Investment Property; Partnership/LLC Interests.

 

(a)           As of the date hereof, all Investment Property (including, without
limitation, Securities  Accounts  and  cash  management  accounts  that  are
 Investment  Property)    and    all

 

 

 

 

 

 

9

 

--------------------------------------------------------------------------------

 

 

Partnership/LLC Interests owned by any Grantor and included in the Collateral
are listed on Schedule 3.11 (as such schedule may be updated from time to time
pursuant to Section 4.3).

 

(b)          All Investment Property and all Partnership/LLC Interests issued by
any Issuer to any Grantor and included in the Collateral (i) have been duly and
validly issued and, if applicable, are fully paid and nonassessable, (ii) are
beneficially owned as of record by such Grantor and (iii) constitute all the
issued and outstanding shares of all classes of the Capital Stock or all of the
Partnership/LLC Interests of such Issuer issued to such Grantor (provided, that
the Capital Stock or Partnership/LLC Interests which is issued by any Foreign
Subsidiary and which is pledged to the Administrative Agent, for the benefit of
the Secured Parties, pursuant to this Agreement constitutes 65% of the issued
and outstanding Capital Stock or Partnership/LLC Interests, as applicable, of
such Issuer).

 

(c)           Except as set forth on Schedule 3.11, none of the Partnership/LLC
Interests (i) are traded on a Securities exchange or in Securities markets, (ii)
by their terms expressly provide that they are Securities governed by Article 8
of the UCC, (iii) are Investment Company Securities or (iv) are held in a
Securities Account.

 

SECTION 3.12               Instruments. As of the date hereof, no Grantor holds
any Instruments constituting Collateral or is named a payee of any promissory
note, in either case, having a value in excess of $1 ,000,000 except as are
being delivered to the Administrative Agent (other than the intercompany note
payable to the Borrower by Calhoun Newsprint Company pursuant to the
Bowater-Calhoun Arrangement).

 

SECTION 3.13               Government Contracts. As of the date hereof, no
Grantor is party to any Material Government Contract.

 

ARTICLE IV

 

COVENANTS

 

Until the Obligations shall have been paid in full and the Commitments
terminated, unless consent has been obtained in the manner provided for in
Section 7.1, each Grantor covenants and agrees that:

 

SECTION 4.1                 Maintenance of Perfected Security Interest; Further
Information.

 

(a)           Each Grantor shall maintain the Security Interest created by this
Agreement as a first priority perfected Security Interest (subject only to
Permitted Liens) and shall defend such Security Interest against the claims and
demands of all Persons whomsoever (other than holders of Permitted Liens).

 

(b)          Each Grantor will furnish to the Administrative Agent upon the
Administrative Agent's reasonable request statements and schedules further
identifying and describing the assets and property of such Grantor and such
other reports in connection therewith as the Administrative Agent may reasonably
request, all in reasonable detail.

 

 

 

 

 

10

 

--------------------------------------------------------------------------------

 

 

SECTION 4.2                 Maintenance of Insurance.

 

(a)           Each Grantor will maintain, with financially sound and reputable
companies, insurance policies (i) insuring the Collateral against loss by fire,
explosion, theft, fraud and such other casualties, including business
interruption, in amounts and with deductibles at least as favorable as those
generally maintained by businesses of similar size engaged in similar activities
and (ii) insuring such Grantor and the Administrative Agent, for the ratable
benefit of the Secured Parties, against liability for hazards, risks and
liability to persons and property relating to the Collateral, in amounts and
with deductibles at least as favorable as those generally maintained by
businesses of similar size engaged in similar activities, such policies to be in
such form and having such coverage as may be reasonably satisfactory to the
Administrative Agent.

 

(b)          All insurance referred to in subsection (a) above shall (i) name
the Administrative Agent, for the ratable benefit of the Secured Parties, as an
additional insured as its interests may appear (to the extent covering any other
risk) and (ii) provide that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by the Administrative Agent of written notice thereof
and (iii) be reasonably satisfactory in all other respects to the Administrative
Agent.

 

(c)           Upon the reasonable request of the Administrative Agent from time
to time, each Grantor shall deliver to the Administrative Agent periodic
information (including certificates of insurance) from a reputable insurance
broker with respect to the insurance referred to in this Section 4.2.

 

SECTION 4.3                 Changes in Locations; Changes in Name or Structure.
No Grantor will, except upon thirty (30) days' prior written notice to the
Administrative Agent and delivery to the Administrative Agent of (a) all
additional financing statements (executed if necessary for any particular filing
jurisdiction) and other instruments and documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
Security Interests and (b) if applicable, a written supplement to the Schedules
of this Agreement:

 

(i)            permit any Deposit Account (other than Excluded Deposit Accounts)
to be held by or at a depositary bank other than the depositary bank that held
such Deposit Account as of the date hereof as set forth on Schedule 3.8;

 

(ii)           permit any Investment Property (other than (A) Certificated
Securities delivered to the Administrative Agent pursuant to Section 4.5 and (B)
Excluded Investment Property) to be held by a Securities Intermediary other than
the Securities Intermediary that held such Investment Property as of the date
hereof as set forth on Schedule 3.11;

 

(iii)          change its jurisdiction of organization or the location of its
chief executive office from that identified on Schedule 3.6; or

 

(iv)         change its name, identity or corporate or organizational structure
to such an extent that any financing statement filed by the Administrative Agent
in connection with this Agreement would become misleading.

 

 

 

 

 

11

 

--------------------------------------------------------------------------------

 

 

SECTION 4.4                 Required Notifications. Each Grantor shall promptly
notify the Administrative Agent, in writing, of: (a) any Lien (other than the
Permitted Liens) on any of the Collateral which would adversely affect the
ability of the Administrative Agent to exercise any of its remedies hereunder,
(b) the occurrence of any other event which could reasonably be expected to have
a Material Adverse Effect on the aggregate value of the Collateral or on the
Security Interests, (c) any Collateral which, to the knowledge of such Grantor,
constitutes a Government Contract, and (d) the acquisition or ownership by such
Grantor of any (i) Deposit Account (other than Excluded Deposit Accounts) or
(ii) Investment Property (other than Excluded Investment Property) after the
date hereof.

 

SECTION 4.5                 Delivery Covenants. Each Grantor will deliver and
pledge to the Administrative Agent, for the ratable benefit of itself and the
Secured Parties, all Certificated Securities, Partnership/LLC Interests
evidenced by a certificate, negotiable Documents, Instruments, and Tangible
Chattel Paper owned or held by such Grantor, in each case, together with an
Effective Endorsement and Assignment and all Supporting Obligations, as
applicable, unless such delivery and pledge has been waived in writing by the
Administrative Agent.

 

SECTION 4.6                 Control Covenants.

 

(a)           Each Grantor shall instruct (and otherwise use its commercially
reasonable efforts) to cause (i) each depositary bank (other than the
Administrative Agent) holding a Deposit Account (other than Excluded Deposit
Accounts) owned by such Grantor and (ii) each Securities Intermediary holding
any Investment Property (other than Excluded Investment Property) owned by such
Grantor, to execute and deliver a control agreement, sufficient to provide the
Administrative Agent with Control of such Deposit Account and otherwise in form
and substance satisfactory to the Administrative Agent (any such depositary bank
executing and delivering any such control agreement, a "Controlled Depositary",
and any such Securities Intermediary executing and delivering any such control
agreement, a "Controlled Intermediary"). In the event any such depositary bank
or Securities Intermediary refuses to execute and deliver such control
agreement, the Administrative Agent, in its sole discretion, may require the
applicable Deposit Account and Investment Property to be transferred to the
Administrative Agent or a Controlled Depositary or Controlled Intermediary, as
applicable. After the date hereof, all Deposit Accounts (other than Excluded
Deposit Accounts) and all Investment Property will be maintained with the
Administrative Agent or with a Controlled Depository or a Controlled
Intermediary, as applicable.

 

(b)          If any Collateral (other than Collateral specifically subject to
the provisions of Section 4.6(a)) exceeding in value $1,000,000 in the
aggregate, as determined on the Closing Date and on each fiscal quarter end
thereafter (such Collateral exceeding such amount, the "Excess Collateral"), is
at any time in the possession or control of any consignee, warehouseman, bailee
(other than a carrier transporting Inventory to a purchaser in the ordinary
course of business), processor, or any other third party, such Grantor shall
notify in writing such Person of the Security Interests created hereby, shall
use its commercially reasonable efforts to obtain such Person's written
agreement in writing to hold all such Collateral for the Administrative Agent's
account subject to the Administrative Agent's instructions, and shall cause such
Person to issue and deliver to the Administrative Agent warehouse receipts,
bills of lading or any similar documents relating to such Collateral to the
Administrative Agent's office

 

 

 

 

 

12

 

--------------------------------------------------------------------------------

 

 

together with an Effective Endorsement and Assignment; provided that if such
Grantor is not able to obtain such agreement and cause the delivery of such
items, the Administrative Agent, in its sole discretion, may require such Excess
Collateral to be moved to another location specified thereby. Further, each
Grantor shall perfect and protect such Grantor's ownership interests in such
Inventory stored with a consignee against creditors of the consignee by filing
and maintaining financing statements against the consignee reflecting the
consignment arrangement filed in all appropriate filing offices, providing any
written notices required to notify any prior creditors of the consignee of the
consignment arrangement, and taking such other actions as may be appropriate to
perfect and protect such Grantor's interests in such inventory under Section
2-326, Section 9-103, Section 9-324 and Section 9-505 of the DCC or otherwise.
All such financing statements filed pursuant to this Section 4.6(b) shall be
assigned, on the face thereof, to the Administrative Agent, for the ratable
benefit of the Secured Parties.

 

SECTION 4.7                 Filing Covenants. Pursuant to Section 9-509 of the
DCC and any other Applicable Law, each Grantor authorizes the Administrative
Agent to file or record financing statements and other filing or recording
documents or instruments with respect to the Collateral without the signature of
such Grantor in such form and in such offices as the Administrative Agent
determines appropriate to perfect the Security Interests of the Administrative
Agent under this Agreement. Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of Collateral that describes such property in any other manner as
the Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the Security Interest in the
Collateral granted herein, including, without limitation, describing such
property as "all assets" or "all personal property." Further, a photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction. Each Grantor hereby authorizes, ratifies and
confirms all financing statements and other filing or recording documents or
instruments filed by Administrative Agent prior to the date of this Agreement.

 

SECTION 4.8                 Accounts.

 

(a)           Other than in the ordinary course of business consistent with its
past practice, no Grantor will (i) grant any extension of the time of payment of
any Account, (ii) compromise or settle any Account for less than the full amount
thereof, (iii) release, wholly or partially, any Account Debtor, (iv) allow any
credit or discount whatsoever on any Account or (v) amend, supplement or modify
any Account in any manner that could reasonably be likely to adversely affect
the value thereof.

 

(b)          Each Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of any material Account.

 

(c)           The Administrative Agent shall have the right to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications. At any time and from time to time, upon the
Administrative  Agent's  request  and  at  the  expense  of  the  relevant
Grantor, such Grantor shall

 

 

 

 

13

 

--------------------------------------------------------------------------------

 

 

cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts.

 

SECTION 4.9                 Investment Property; Partnership/LLC Interests.

 

(a)           Without the prior written consent of the Administrative Agent, no
Grantor will (i) vote to enable, or take any other action to permit, any
applicable Issuer to issue any Investment Property or Partnership/LLC Interests,
except for additional Investment Property or Partnership/LLC Interests that will
be subject to the Security Interest granted herein in favor of the Secured
Parties, or (ii) enter into any agreement or undertaking restricting the right
or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any Investment Property or Partnership/LLC Interests or Proceeds
thereof. The Grantors will defend the right, title and interest of the
Administrative Agent in and to any Investment Property and Partnership/LLC
Interests against the claims and demands of all Persons whomsoever.

 

(b)          If any Grantor shall become entitled to receive or shall receive
(i) any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Administrative Agent, on behalf of the Secured Parties,
in accordance with the terms hereof.

 

(c)           Anything herein or in any other Loan Document, to the contrary
notwithstanding, each Grantor pledging ULC Shares under this Agreement is the
sole registered and beneficial owner of all of the Collateral pledged by it
which are ULC Shares and will remain so until such time as such ULC Shares are
effectively transferred into the name of the Administrative Agent, any other
Secured Party or any other Person on the books and records of such ULC.
Accordingly, such Grantor shall be entitled to receive and retain for its own
account any dividend on or other distribution, if any, in respect of such
Collateral (except insofar as such Grantor has granted a Security Interest in
such dividend on or other distribution, and any shares which are Collateral
shall be delivered to the Administrative Agent to hold as Collateral hereunder)
and shall have the right to vote such Collateral and to control the direction,
management and policies of the issuer of such ULC Shares to the same extent as
such Grantor would if such Collateral were not pledged to the Administrative
Agent (for its own benefit and for the benefit of the Secured Parties) pursuant
hereto. Nothing in this Agreement or any other document or agreement among all
or some of the parties hereto is intended to, and nothing in this Agreement or
any other Loan Document, shall, constitute the Administrative Agent, any other
Secured Party or any other Person, a member of a ULC for the purposes of the
Companies Act (Nova Scotia) until such time as notice is given to such Grantor
and further steps are taken pursuant hereto or thereto so as to register the
Administrative Agent, any other Secured Party or such  other  Person  as  the
 holder  of  the  ULC  Shares.  To  the  extent  that any provision hereof

 

 

 

 

 

14

 

--------------------------------------------------------------------------------

 

 

would have the effect of constituting the Administrative Agent or any other
Secured Party as a member of any ULC prior to such time, such provision shall be
severed here from and shall be ineffective with respect to the Collateral which
are ULC Shares without otherwise invalidating or rendering unenforceable this
Agreement or invalidating or rendering unenforceable such provision insofar as
it relates to Collateral which are not ULC Shares.

 

SECTION 4.10               Further Assurances. Upon the request of the
Administrative Agent and at the sole expense of the Grantors, each Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) with respect to Government Contracts,
assignment agreements and notices of assignment, in form and substance
satisfactory to the Administrative Agent, duly executed by any Grantors party to
such Government Contract in compliance with the Assignment of Claims Act (or
analogous state Applicable Law), and (ii) all applications, certificates,
instruments, registration statements, and all other documents and papers the
Administrative Agent may reasonably request and as may be required by law in
connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement.

 

ARTICLE V

 

REMEDIAL PROVISIONS

 

SECTION 5.1                 General Remedies. If an Event of Default shall occur
and be continuing, the Administrative Agent, on behalf of the Secured Parties,
may exercise, in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC or any other Applicable Law. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by Applicable Law as referred to below) to or upon any Grantor
or any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker's board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Administrative
Agent may disclaim any warranties in connection with any sale or other
disposition of the Collateral, including, without limitation, any warranties of
title, possession, quiet enjoyment and the like. The Administrative Agent or any
other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further  agrees, at the  Administrative  Agent's
 request, to assemble the Collateral and make it available to the

 

 

 

 

 

 

15

 

--------------------------------------------------------------------------------

 

Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor's premises or elsewhere. To the extent permitted
by Applicable Law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by them of any rights hereunder except to the extent any such
claims, damages, or demands result solely from the gross negligence or willful
misconduct of the Administrative Agent or any other Secured Party, in each case
against whom such claim is asserted. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.

 

SECTION 5.2                 Specific Remedies.

 

(a)           The Administrative Agent hereby authorizes each Grantor to collect
such Grantor's Accounts; provided that, the Administrative Agent may curtail or
terminate such authority at any time after the occurrence and during the
continuance of an Event of Default.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default:

 

(i)           the Administrative Agent may communicate with Account Debtors of
any Account subject to a Security Interest and upon the request of the
Administrative Agent, each Grantor shall notify (such notice to be in form and
substance satisfactory to the Administrative Agent) its Account Debtors that
such Accounts have been assigned to the Administrative Agent, for the ratable
benefit of the Secured Parties;

 

(ii)          each Grantor shall forward to the Administrative Agent, on the
last Business Day of each week, deposit slips related to all cash, money, checks
or any other similar items of payment received by the Grantor during such week,
and, if requested by the Administrative Agent, copies of such checks or any
other similar items of payment, together with a statement showing the
application of all payments on the Collateral during such week and a collection
report with regard thereto, in form and substance satisfactory to the
Administrative Agent;

 

(iii)         whenever any Grantor shall receive any cash, money, checks or any
other similar items of payment relating to any Collateral (including any
Proceeds of any Collateral), subject to the terms of any Permitted Liens, such
Grantor agrees that it will, within one (1) Business Day of such receipt,
deposit all such items of payment into the Collateral Account or in a Deposit
Account (other than an Excluded Deposit Account) at a Controlled Depositary,
until such Grantor shall deposit such cash, money, checks or any other similar
items of payment in the Collateral Account or in a Deposit Account (other than
an Excluded Deposit Account) at a Controlled Depositary, such Grantor shall hold
such cash, money, checks or any other similar items of payment in trust for the
Secured Parties and as property of the Secured Parties, separate from the other
funds of such Grantor, and the Administrative Agent shall have the right in to
transfer or direct the transfer of the balance of each Deposit Account (other
than an Excluded Deposit Account) to the Collateral Account. All such Collateral
and Proceeds of Collateral received  by  the  Administrative  Agent  hereunder
 shall  be  held  by the Administrative

 

 

 

 

 

16

 

--------------------------------------------------------------------------------

 

Agent in the Collateral Account as collateral security for all the Obligations
and shall not constitute payment thereof until applied as provided in Section
5.4;

 

(iv)         the Administrative Agent shall have the right to receive any and
all cash dividends, payments or distributions made in respect of any Investment
Property, any Partnership/LLC Interests or any Proceeds paid in respect of any
Investment Property, any Partnership/LLC Interests, and any or all of any
Investment Property or any Partnership/LLC Interests shall be registered in the
name of the Administrative Agent or its nominee, and the Administrative Agent or
its nominee may thereafter exercise (A) all voting, corporate and other rights
pertaining to such Investment Property or such Partnership/LLC Interests at any
meeting of shareholders, partners or members of the relevant Issuers and (B) any
and all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property or such
Partnership/LLC Interests as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of the
Investment Property or any and all of the Partnership/LLC Interests upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate, partnership or company structure of any Issuer or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Investment Property or such Partnership/LLC
Interests, and in connection therewith, the right to deposit and deliver any and
all of the Investment Property or any and all of the Partnership/LLC Interests
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it; but the Administrative Agent shall have no duty to any Grantor
to exercise any such right, privilege or option and the Administrative Agent and
the other Secured Parties shall not be responsible for any failure to do so or
delay in so doing. In furtherance thereof, each Grantor hereby authorizes and
instructs each Issuer with respect to any Collateral consisting of Investment
Property and Partnership/LLC Interests to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying following receipt of such notice and prior to
notice that such Event of Default is no longer continuing, and (ii) except as
otherwise expressly permitted hereby, pay any dividends, distributions or other
payments with respect to any Investment Property or any Partnership/LLC
Interests directly to the Administrative Agent.

 

(c)           Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent's intent to exercise its corresponding rights pursuant
to Section 5.2(b), each Grantor shall be permitted to receive all cash
dividends, payments or other distributions made in respect of any Investment
Property and any Partnership/LLC Interests, in each case to the extent permitted
in the Credit Agreement, and to exercise all voting and other corporate, company
and partnership rights with respect to any Investment Property and any
Partnership/LLC Interests; provided that, no vote shall be  cast  or  other
 corporate,  company and partnership right exercised or other action taken
which, in the   Administrative  Agent's  reasonable  judgment,  would    impair
  the   Collateral   in

 

 

 

 

17

 

--------------------------------------------------------------------------------

 

 

 

any material respect or which would result in a Default or Event of Default
under any provision of the Credit Agreement, this Agreement or any other Loan
Document.

 

SECTION 5.3                 Registration Rights.

 

(a)           If the Administrative Agent shall determine that in order to
exercise its right to sell any or all of the Collateral it is necessary or
advisable to have such Collateral registered under the provisions of the
Securities Act (any such Collateral, the "Restricted Securities Collateral"),
the relevant Grantor will cause each applicable Issuer (and the officers and
directors thereof) to (i) execute and deliver all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register such
Restricted Securities Collateral, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its commercially reasonable efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of such Restricted Securities Collateral, or that portion thereof to be
sold, and (iii) make all amendments thereto and/or to the related prospectus
which, in the opinion of the Administrative Agent, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause each applicable Issuer (and the officers and directors
thereof) to comply with the provisions of the securities or "Blue Sky" laws of
any and all jurisdictions which the Administrative Agent shall designate and to
make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) which will satisfy the provisions of
Section II (a) of the Securities Act.

 

(b)          Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Restricted Securities Collateral, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Restricted Securities Collateral for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.

 

(c)           Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other Applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this Section
5.3 will cause irreparable injury to the Administrative Agent and the other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 5.3           shall be
specifically enforceable against such Grantor, and such Grantor hereby

 

 

 

 

18

 

--------------------------------------------------------------------------------

 

 

waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred under the Credit Agreement.

 

SECTION 5.4        Application of Proceeds. If an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent's election,
the Administrative Agent may apply all or any part of the Collateral or any
Proceeds of the Collateral in payment in whole or in part of the Obligations
(after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys' fees and disbursements) in accordance with
Section 11.4 of the Credit Agreement. Only after (i) the payment by the
Administrative Agent of any other amount required by any provision of Applicable
Law, including, without limitation, Section 9-610 and Section 9-615 of the DCC
and (ii) the payment in full of the Obligations and the termination of the
Commitments, shall the Administrative Agent account for the surplus, if any, to
any Grantor, or to whomever may be lawfully entitled to receive the same (if
such Person is not a Grantor).

 

SECTION 5.5                 Waiver, Deficiency. Each Grantor hereby waives, to
the extent permitted by Applicable Law, all rights of redemption, appraisement,
valuation, stay, extension or moratorium now or hereafter in force under any
Applicable Law in order to prevent or delay the enforcement of this Agreement or
the absolute sale of the Collateral or any portion thereof. Each Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any other Secured Party to collect such deficiency.

 

ARTICLE VI

 

THE ADMINISTRATIVE AGENT

 

SECTION 6.1                 Administrative Agent's Appointment as
Attorney-In-Fact.

 

(a)           Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, effective upon the occurrence and during the continuation of an
Event of Default, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following upon the occurrence and during the
continuation of an Event of Default:

 

(i)           in the name of such Grantor or its own name, or otherwise, take
possession  of  and  indorse and collect any  checks,  drafts,  notes,
 acceptances  or  other

 

 

 

 

 

 

 

19

 

--------------------------------------------------------------------------------

 

 

instruments for the payment of moneys due under any Account subject to a
Security Interest or with respect to any other Collateral and file any claim or
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Administrative Agent for the purpose of collecting any
and all such moneys due under any Account subject to a Security Interest or with
respect to any other Collateral whenever payable;

 

(ii)          payor discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(iii)         execute, in connection with any sale provided for in this
Agreement, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(iv)         (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (C) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (F)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; and (G) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent's option and such
Grantor's expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Security Interests of the Secured Parties therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement in accordance with the provisions
of Section 6.1 (a).

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions taken pursuant to the terms of this Agreement, together with
interest thereon at a rate per annum equal to the  highest  rate  per  annum  at
 which  interest  would  then  be  payable  on  any  category of  past  due
 Base  Rate  Loans  under the Credit Agreement, from the date of payment by the

 

 

 

 

20

 

--------------------------------------------------------------------------------

 

Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.

 

(d)          Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof in accordance with Section 6.1 (a). All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
Security Interests created hereby are released.

 

SECTION 6.2                 Duty of Administrative Agent. The Administrative
Agent's sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the interests of the Administrative Agent and the other
Secured Parties in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

 

SECTION 6.3                 Authority of Administrative Agent. Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Lenders, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement to make any inquiry respecting
such authority.

 

ARTICLE VII

 

MISCELLANEOUS

 

SECTION 7.1                 Notices. All notices and communications hereunder
shall be given to the addresses and otherwise made in accordance with Section
13.1 of the Credit Agreement; provided that notices and communications to the
Grantors shall be directed to the Grantors, at the address of the Borrower set
forth in Section 13.1 of the Credit Agreement.

 

 

 

 

 

 

21

 

--------------------------------------------------------------------------------

 

 

SECTION 7.2                 Amendments, Waivers and Consents. None of the terms
or provisions of this Agreement may be amended, supplemented or otherwise
modified, nor may they be waived, nor may any consent be given, except in
accordance with Section 13.2 of the Credit Agreement.

 

SECTION 7.3                 Expenses, Indemnification, Waiver of Consequential
Damages, etc.

 

(a)           The Grantors, jointly and severally, shall pay all out-of-pocket
expenses incurred by the Administrative Agent and each other Secured Party to
the extent the Borrower would be required to do so pursuant to Section 13.3 of
the Credit Agreement.

 

(b)          The Grantors, jointly and severally, shall pay and shall indemnify
the Secured Parties against Indemnified Taxes and Other Taxes to the extent the
Borrower would be required to do so pursuant to Section 4.11 of the Credit
Agreement.

 

(c)           The Grantors, jointly and severally, shall indemnify each
Indemnitee to the extent the Borrower would be required to do so pursuant to
Section 13.3 of the Credit Agreement.

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, to the fullest extent permitted by Applicable Law, each Grantor shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document, any Hedging Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Extension of Credit or the use of the proceeds thereof.

 

(e)           No Indemnitee referred to in this Section 7.3 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement, any
other Loan Document, any Hedging Agreement or the transactions contemplated
hereby or thereby.

 

(f)           All amounts due under this Section 7.3 shall be payable promptly
after demand therefor.

 

SECTION 7.4                 Right of Set Off. If an Event of Default shall have
occurred and be continuing, each Secured Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Secured Party or any such Affiliate to or for the credit or
the account of such Grantor against any and all of the obligations of such
Grantor now or hereafter existing under this Agreement or any other Loan
Document to such Secured Party irrespective of whether or not such Secured Party
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of such Grantor may be contingent or unmatured or are
owed to a branch or office of  such  Secured  Party  different  from  the
 branch  or  office  holding  such  deposit or  obligated  on  such
 indebtedness.  The  rights  of  each  Secured  Party  and  its  respective

 

 

 

22

 

--------------------------------------------------------------------------------

 

Affiliates under this Section are in addition to other rights and remedies
(including other rights of set off) that such Secured Party or its respective
Affiliates may have. Each Secured Party agrees to notify such Grantor and the
Administrative Agent promptly after any such set off and application; provided
that the failure to give such notice shall not affect the validity of such set
off and application.

 

SECTION 7.5                 Governing Law; Jurisdiction; Venue; Service of
Process.

 

(a)           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without reference to the
conflicts of law principles thereof.

 

(b)          Submission to Jurisdiction. Each Grantor irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the state and federal courts of the State of New York sitting in
New York County and the United States District Court of the Southern District
and any appellate court thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Applicable Law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Grantor or its properties in the courts of any jurisdiction.

 

(c)           Waiver of Venue. Each Grantor irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)          Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 13 .1 of the
Credit Agreement. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

(e)           Appointment of the Borrower as Agent for the Grantors. Each
Grantor hereby irrevocably appoints and authorizes the Borrower to act as its
agent for service of process and notices required to be delivered under this
Agreement or under the other Loan Documents, it being understood and agreed that
receipt by the Borrower of any summons, notice or other similar item shall be
deemed effective receipt by each Grantor and its Subsidiaries.

 

 

 

 

 

 

 

23

 

--------------------------------------------------------------------------------

 

 

SECTION 7.6                 Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 7.7                 Injunctive Relief.

 

(a)           Each Grantor recognizes that, in the event such Grantor fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement or any other Loan Document, any remedy of law may prove to be
inadequate relief to the Administrative Agent and the other Secured Parties.
Therefore, each Grantor agrees that the Administrative Agent and the other
Secured Parties, at the option of the Administrative Agent and the other Secured
Parties, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

 

(b)          The Administrative Agent, the other Secured Parties and each
Grantor hereby agree that no such Person shall have a remedy of punitive or
exemplary damages against any other party to a Loan Document and each such
Person hereby waives any right or claim to punitive or exemplary damages that
they may now have or may arise in the future in connection with any Dispute,
whether such Dispute is resolved through arbitration or judicially.

 

SECTION 7.8                 No Waiver by Course of Conduct, Cumulative Remedies.
Neither the Administrative Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.2), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No delay or failure to
take action on the part of the Administrative Agent or any other Secured Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Administrative
Agent or any other Secured Party of any right or remedy hereunder on anyone
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The enumeration of the rights and remedies of the
Administrative Agent and the other Secured Parties set forth in this Agreement
is not intended to be exhaustive and the exercise by the Administrative Agent
and the other Secured Parties of any right or remedy shall not preclude the
exercise  of  any other rights or remedies, all of which shall be cumulative,
and shall be in addition

 

 

 

 

 

24

 

--------------------------------------------------------------------------------

 

 

to any other right or remedy given hereunder or under the other Loan Documents
or that may now or hereafter exist at law or in equity or by suit or otherwise..

 

SECTION 7.9                 Successors and Assigns. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns; except that no Grantor
may assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and the
other Lenders (except as otherwise provided by the Credit Agreement).

 

SECTION 7.10               Survival of Indemnities. Notwithstanding any
termination of this Agreement, the indemnities to which the Administrative Agent
and the other Secured Parties are entitled under the provisions of Section 7.3
and any other provision of this Agreement and the other Loan Documents shall
continue in full force and effect and shall protect the Administrative Agent and
the other Secured Parties against events arising after such termination as well
as before.

 

SECTION 7.11               Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

SECTION 7.12               Severability of Provisions. Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 7.13               Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns, and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement or any document or instrument
delivered in connection herewith by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other document or instrument, as applicable.

 

SECTION 7.14               Integration. This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of the Credit Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
other Secured Parties in any other Loan Document shall not be deemed a conflict
with this Agreement.

 

SECTION 7.15               Advice of Counsel; No Strict Construction. Each of
the parties represents to each other party hereto that it has discussed this
Agreement with its counsel. The parties hereto have participated jointly in the
 negotiation  and  drafting  of  this  Agreement.  In the event  an  ambiguity
 or  question  of  intent or interpretation  arises,  this  Agreement  shall  be

 

 

 

 

 

25

 

--------------------------------------------------------------------------------

 

 

construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

SECTION 7.16               Acknowledgements.

 

(a)           Each Grantor hereby acknowledges that:

 

(i)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(ii)          it has received a copy of the Credit Agreement and has reviewed
and understands same;

 

(iii)         neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(iv)         no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Grantors and the Secured Parties.

 

(b)          Each Issuer party to this Agreement acknowledges receipt of a copy
of this Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it. Each Issuer agrees to
provide such notices to the Administrative Agent as may be necessary to give
full effect to the provisions of this Agreement.

 

SECTION 7.17               Releases.

 

(a)           At such time as the Obligations shall have been paid in full in
cash and the Commitments have been terminated, the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.

 

(b)          If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable to evidence the release of the Liens created
hereby on such Collateral. In the event that all the Capital Stock of any
Grantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement, then, at the  request of  the  Borrower  and
 at  the  expense  of  the Grantors, such Grantor shall be released  from its
 obligations  hereunder;  provided  that  the  Borrower  shall  have  delivered
to the Administrative  Agent,  at  least  ten  (l0)  Business  Days  prior  to
 the  date  of  the  proposed

 

 

 

26

 

--------------------------------------------------------------------------------

 

 

release, a written request for release identifying the relevant Grantor and a
description of the sale or other disposition in reasonable detail, together with
a certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.

 

SECTION 7.18               Additional Grantors. Each Subsidiary of the Borrower
that is required to become a party to this Agreement pursuant to Section 8.11 of
the Credit Agreement shall become a Grantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of a joinder agreement in form
and substance reasonably satisfactory to the Administrative Agent.

 

SECTION 7.19               All Powers Coupled with Interest. All powers of
attorney and other authorizations granted to the Secured Parties, the
Administrative Agent and any Persons designated by the Administrative Agent or
any other Secured Party pursuant to any provisions of this Agreement or any of
the other Loan Documents shall be deemed coupled with an interest and shall be
irrevocable so long as any of the Obligations remain unpaid or unsatisfied, any
of the Commitments remain in effect or the Credit Facility has not been
terminated.

 

[Signature Pages Follow]

 

 

 

 

 

27

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agreement to
be executed under seal by their duly authorized officers, all as of the day and
year first written above.

 

 

BOWATER INCORPORATED, as Grantor

 

By: ________________________________

                                        
                                                                 Name:
 __________________________

                                        
                                                                 Title:
 ___________________________

 

 

BOWATER MISSISSIPPI HOLDINGS

INC., as Grantor

 

By: ________________________________

                                        
                                                                 Name:
 __________________________

                                        
                                                                 Title:
 ___________________________

 

 

BOWATER MISSISSIPPI LLC, as Grantor

 

By: ________________________________

                                        
                                                                 Name:
 __________________________

                                        
                                                                 Title:
 ___________________________

 

 

BOWATER AMERICA INC., as Grantor

 

By: ________________________________

                                        
                                                                 Name:
 __________________________

                                        
                                                                 Title:
 ___________________________

 

 

BOWATER NUWAY INC., as Grantor

 

By: ________________________________

                                        
                                                                 Name:
 __________________________

                                        
                                                                 Title:
 ___________________________

 

 

BOWATER NUWAY MID-STATES INC.,

as Grantor

 

By: ________________________________

                                        
                                                                 Name:
 __________________________

                                        
                                                                 Title:
 ___________________________

 

 

--------------------------------------------------------------------------------


 

BOWATER ALABAMA INC., as Grantor

 

By: ________________________________

                                        
                                                                 Name:
 __________________________

                                        
                                                                 Title:
 ___________________________

 


 

--------------------------------------------------------------------------------

 

Each of the undersigned Issuers acknowledge receipt of a copy of this Collateral
Agreement and agrees to honor any instructions received from the Administrative
Agent in accordance with Section 5.2(b)(iv) of this Collateral Agreement.

 

BOWATER CANADA FINANCE

CORPORATION, as Issuer

By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

BOWATER CANADIAN HOLDINGS

INCORPORATED, as Issuer

 

By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

BOWATER PULP AND PAPER CANADA

HOLDINGS LIMITED PARTNERSHIP, as Issuer

 

By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

BOWATER CANADIAN LIMITED, as Issuer

 

By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

[BOWATER-KOREA CO., LTD, as Issuer]

 

By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

BOWATER MISSISSIPPI HOLDINGS INC., as

Issuer

 

By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

--------------------------------------------------------------------------------


 

BOWATER SOUTH AMERICAN HOLDINGS

 

By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

BOWATER NEWSPRINT SOUTH LLC, as Issuer

               

By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

BOWATER AMERICA INC., as Issuer

 

By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

LAKE SUPERIOR FOREST PRODUCTS INC., as

Issuer

 

By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

BOWATER ALABAMA INC., as Issuer

 

By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

--------------------------------------------------------------------------------


 

COOSA PINES GOLF CLUB, INCORPORATED,

as Issuer

 

By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

 

BOWATER VENTURES INC., as Issuer

 

By: ____________________________________

                                        
                                                                 Name:
 ______________________________

                                        
                                                                 Title:
 _______________________________

 

 

 

[Signature Pages Continue]

 

--------------------------------------------------------------------------------

 


 

WACHOVIA BANK, NATIONAL ASSOCIATION

as Administrative Agent

 

By: _______________________________________

                                                                                
Name:  ____________________________________

Title:  _____________________________________

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.6

to

Collateral Agreement

 

 

Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.9

to

Collateral Agreement

 

Deposit Accounts

 

 

Grantor

Financial

Institution

Account Number

Address of

Financial

Institution

Account Purpose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.11

to

Collateral Agreement

 

Investment Property and Partnership/LLC Interests

 

Certificated Securities:

 

[Grantor]:

 

Name of Issuer

 

Class and Series

Par Value

Certificate

Number

Percentage of Ownership Interests of such Class and Series

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Securities Accounts (including cash management accounts that are Investment
Property) and Uncertificated Securities:

 

[Grantor]:

 

Financial Institution

 

Account Number

Address of Financial

Institution

Account Purpose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Issuer

Class and Series

Par Value

Percentage of Ownership Interests of

such Class and Series

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Partnerships/LLC Interests:

 

[Grantor]:


 

--------------------------------------------------------------------------------

 

 

Name of Issuer

(including

identification of

type of entity)

Type of Ownership

Interest

Certificate Number

(if any)

Percentage of

Ownership Interests

of such Type

 

 

 

 

 

37

 

--------------------------------------------------------------------------------

 

EXHIBIT J

to

 Credit Agreement

dated as of May 31, 2006

by and among

Bowater Incorporated,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

 

U.S. INTERCOMPANY SUBORDINATION AGREEMENT

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

U.S. INTERCOMPANY SUBORDINATION AGREEMENT

 

U.S.. INTERCOMPANY SUBORDINATION AGREEMENT (this "Agreement"), dated as of May
31, 2006, by and among BOWATER INCORPORATED, a Delaware corporation (the "U.S.
Borrower"), certain Subsidiaries of the U.S. Borrower identified on the
signature pages hereto as a U.S. Subsidiary Guarantor (and each U.S. Subsidiary
Guarantor party hereto by execution of a joinder agreement in the form attached
hereto as Exhibit A) (collectively, the "U.S. Subsidiary Guarantors" and,
together with the U.S. Borrower, the "U.S. Credit Parties"), certain
Subsidiaries of the U.S. Borrower identified on the signature pages hereto as a
Canadian Credit Party (and each Canadian Credit Party party hereto by execution
of joinder agreement in the form attached hereto as Exhibit A) (collectively,
the "Canadian Credit Parties"), certain Subsidiaries of the U.S. Borrower that
are not U.S. Credit Parties or Canadian Credit Parties and that are identified
on the signature pages hereto as a Non-Credit Party (and each Non-Credit Party
party hereto by execution of a joinder agreement in the form attached hereto as
Exhibit A) (collectively, the "Non-Credit Parties"), and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent (in such
capacity, the "Administrative Agent") for the ratable benefit of the Secured
Parties.

 

STATEMENT OF PURPOSE

 

Pursuant to the Credit Agreement dated of even date herewith by and among the
U.S. Borrower, the Lenders party thereto and the Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), the Lenders have agreed to make Extensions of Credit to the
U.S. Borrower upon the terms and subject to the conditions set forth therein.

 

Pursuant to the terms of the Subsidiary Guaranty Agreement dated of even date
herewith made by the U.S. Subsidiary Guarantors in favor of the Administrative
Agent for the ratable benefit of the Secured Parties (as amended, restated,
supplemented or otherwise modified from time to time, the "Subsidiary Guaranty
Agreement"), the U.S. Subsidiary Guarantors have guaranteed the payment and
performance of the Obligations of the U.S. Borrower under the Credit Agreement.

 

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the U.S. Borrower under the Credit Agreement
that the U.S. Credit Parties, the Canadian Credit Parties and the Non-Credit
Parties shall have executed and delivered this Agreement to the Administrative
Agent, for the ratable benefit of itself and the other Secured Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the  Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the U.S.
Borrower thereunder, each U.S. Credit Party, each

 

--------------------------------------------------------------------------------


 

 Canadian Credit Party and each Non-Credit Party hereby agrees with the
Administrative Agent, for the ratable benefit of itself and the other Lenders,
as follows:

 

Section 1.       Definitions. Terms defined in the Credit Agreement are used
herein as defined therein. In addition, as used herein: All references herein to
the Administrative Agent, the Lenders, the U.S. Borrower, the U.S. Subsidiary
Guarantors, the U.S. Credit Parties, the Canadian Credit Parties and the Non
Credit Parties shall be deemed to include such Person's successors or assigns.

 

"Demand Indebtedness" shall mean, any intercompany indebtedness or intercompany
accounts payable or other intercompany obligations of any Non-Credit Party or
any Canadian Credit Party owing to any U.S. Credit Party (other than any
intercompany indebtedness or intercompany accounts payable or other intercompany
obligations described on Schedule A attached hereto).

 

"Demand Indebtedness Document" shall mean individually and "Demand Indebtedness
Documents" shall mean collectively, any credit agreement, promissory note,
indenture or other agreement or instrument evidencing any Demand Indebtedness.

 

"Senior Indebtedness" shall mean the following indebtedness and obligations,
whether now in existence or hereafter arising:

 

(a)          the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans,

 

(b)          the L/C Obligations,

 

(c)          all Hedging Obligations,

 

(d)          all other fees and commissions (including reasonable attorneys'
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the U.S. Borrower or any of its
Subsidiaries (including each U.S. Credit Party) to the Lenders or the
Administrative Agent, in each case under any Loan Document, with respect to any
Loan or Letter of Credit, of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.

 

(e)          all interest accruing after the commencement of any proceedings
referred to in Section 2.0lCb) below, whether or not such interest is an allowed
claim in such proceeding.

 

"Subordinated Indebtedness" shall mean any intercompany indebtedness or
intercompany accounts payable or other intercompany obligations of any U.S.
Credit Party owing to any Non-Credit Party other than the intercompany
indebtedness or intercompany accounts payable or other intercompany obligations
in existence as of the Closing Date and incurred pursuant to the Bowater-Calhoun
Arrangement.

 

--------------------------------------------------------------------------------


 

"Subordinated Indebtedness Document" shall mean individually and "Subordinated
Indebtedness Documents" shall mean collectively, any credit agreement,
promissory note, indenture or other agreement or instrument evidencing any
Subordinated Indebtedness.

 

Section 2.       Subordination and Demand.

 

2.01        Subordination of Subordinated Indebtedness. Anything in any
Subordinated Indebtedness Document to the contrary notwithstanding, each
Non-Credit Party covenants and agrees that, to the extent and in the manner
hereinafter set forth, all Subordinated Indebtedness held by such Non-Credit
Party, and the payment from whatever source of the principal of, and interest
and premium (if any) on, such Subordinated Indebtedness, are hereby expressly
made subordinate and subject in right of payment to the prior payment in full in
cash of all Senior Indebtedness and that:

 

(a)          The holders of Senior Indebtedness shall (i) be entitled to receive
permanent payment in full in cash of all amounts constituting Senior
Indebtedness and (ii) terminate any obligation to extend credit under any Senior
Indebtedness, before any Non-Credit Party is entitled to receive any payment on
account of the Subordinated Indebtedness held by it (and unless and until all
Senior Indebtedness has been so paid and such obligations terminated, each
Non-Credit Party will not (i) ask, demand, sue for, take or receive from any
U.S. Credit Party, by set-off or in any other manner, or (ii) seek any other
remedy allowed at law or in equity against any U.S. Credit Party for breach of
such U.S. Credit Party's obligations under any Subordinated Indebtedness
Document or otherwise); provided that, so long as at the time thereof and after
giving effect thereto no Event of Default shall have occurred and be continuing,
unremedied and unwaived, under the Credit Agreement, each U.S. Credit Party may
make, and each Non-Credit Party shall be entitled to receive and retain,
payments in respect of the Subordinated Indebtedness.

 

(b)          In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any U.S. Credit Party or to its creditors, as
such, or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of such U.S. Credit Party, whether
or not involving insolvency or bankruptcy, then the holders of Senior
Indebtedness shall (i) be entitled to receive permanent payment in full of all
amounts constituting Senior Indebtedness and (ii) terminate any obligations to
extend credit under such Senior Indebtedness, before a Non-Credit Party is
entitled to receive, or make any demand for, any payment on account of the
Subordinated Indebtedness, and to that end the holders of Senior Indebtedness
shall be entitled to receive for application in payment thereof any payment or
distribution of any kind or character, whether in cash or property or
securities.

 

(c)          If any payment or distribution of any character, whether in cash,
securities or other property, in respect of any Subordinated Indebtedness shall
(in contravention of these subordination provisions) be received by any
Non-Credit Party before (i) all Senior Indebtedness  shall  have  been
 permanently  paid  in  full  in  cash and (ii) all obligations to

 

--------------------------------------------------------------------------------


 

extend credit under such Senior Indebtedness have been terminated, such payment
or distribution shall be held in trust for the benefit of, and shall be paid
over or delivered to, the holders of Senior Indebtedness (or their
representatives), and to holders of any other Indebtedness to which the
Subordinated Indebtedness is similarly subordinated, ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness, and all such other Indebtedness, in full.

 

2.02        Subrogation. Subject to the permanent payment in full in cash of all
Senior Indebtedness and the termination of all obligations to extend credit
under such Senior Indebtedness, each Non-Credit Party shall be subrogated to the
rights of the holders of such Senior Indebtedness to receive payments and
distributions of cash, property and securities applicable to the Senior
Indebtedness until the principal of, and interest on, the Subordinated
Indebtedness held by such Non-Credit Party shall be paid in full in cash. For
purposes of such subrogation, no payments or distributions to the holders of
Senior Indebtedness of any cash, property or securities to which any Non-Credit
Party would be entitled except for the provisions of Section 2.01, and no
payments over pursuant to the provisions of Section 2.01 to the holders of
Senior Indebtedness by any Non-Credit Party, shall, as between any U.S. Credit
Party, its creditors other than holders of Senior Indebtedness, and any
Non-Credit Party, be deemed to be a payment or distribution by any U.S. Credit
Party to or on account of the Senior Indebtedness.

 

2.03        Provisions Solely to Define Relative Rights. The provisions of this
Section 2 are and are intended solely for the purpose of defining the relative
rights of the Non-Credit Parties on the one hand and the holders of Senior
Indebtedness on the other hand. Nothing contained in this Section 2 or elsewhere
in this Agreement is intended to or shall:

 

(a)          impair, as among any U.S. Credit Party, its creditors (other than
the holders of Senior Indebtedness) and any Non-Credit Party, the obligation of
the U.S. Credit Parties to pay to the Non-Credit Parties the principal and
interest on the Subordinated Indebtedness as and when the same shall become due
and payable in accordance with its terms; or

 

(b)          affect the relative rights against the U.S. Credit Parties of the
Non-Credit Parties and creditors of the U.S. Credit Parties (other than the
holders of Senior Indebtedness).

 

2.04        No Waiver of Subordination Provisions. No right of the
Administrative Agent or any holder of Senior Indebtedness to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any U.S. Credit Party or by
any act or failure to act, in good faith, by the Administrative Agent or any
holder of Senior Indebtedness, or by any non-compliance by any U.S. Credit Party
with the terms, provisions and covenants of this Agreement, regardless of any
knowledge thereof the Administrative Agent or any holder of Senior Indebtedness
may have or be otherwise charged with.

 

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior  Indebtedness may,  at  any  time and from  time to time,
without the consent of or notice to

 

--------------------------------------------------------------------------------


 

the Non-Credit Parties, without incurring responsibility to the Non-Credit
Parties and without impairing or releasing the subordination provided in this
Section 2 or the obligations hereunder of the Non-Credit Parties to the holders
of Senior Indebtedness, do anyone or more of the following: (a) change the time,
manner or place of payment of Senior Indebtedness, or otherwise modify or
supplement in any respect any of the provisions of the Credit Agreement, any
other Loan Document or any other instrument evidencing or relating to any of the
Senior Indebtedness; (b) sell, exchange, release or otherwise deal with any
property pledged, mortgaged or otherwise securing Senior Indebtedness; (c)
release any Person liable in any manner for the collection of Senior
Indebtedness; and (d) exercise or refrain from exercising any rights against any
U.S. Credit Party and any other Person.

 

2.05        Demand of Demand Indebtedness. Anything in any Demand Indebtedness
Document to the contrary notwithstanding, each U.S. Credit Party, each Canadian
Credit Party and each Non-Credit Party covenants and agrees that:

 

(a)           upon (i) the occurrence and during the continuance of any Event of
Default under clause (a), (b), (g), (i) or G) of Article XI of the Credit
Agreement and (ii) the request of the Administrative Agent or the Required
Agreement Lenders, each U.S. Credit Party shall demand payment immediately by
each Non-Credit Party and each Canadian Credit Party of any Demand Indebtedness
owed by such Non-Credit Party or such Canadian Credit Party to any U.S. Credit
Party and each Non-Credit Party and each Canadian Credit Party shall pay
immediately such Demand Indebtedness owed by such Non-Credit Party or such
Canadian Credit Party to any u.S. Credit Party;

 

(b)          if an Event of Default shall have occurred and be continuing,
unremedied and unwaived, no Non-Credit Party nor any Canadian Credit Party will,
unless and until all Demand Indebtedness has been so paid, (i) ask, demand, sue
for, take or receive from any U.S. Credit Party, by set-off or in any other
manner, or (ii) seek any other remedy allowed at law or in equity against any
U.S. Credit Party for breach of such U.S. Credit Party's obligations under any
Demand Indebtedness Document or otherwise.

 

Section 3.              Representations and Warranties. The U.S. Borrower, as to
itself and each of the U.S. Credit Parties, the Canadian Credit Parties and the
Non-Credit Parties, and each U.S. Credit Party, each Canadian Credit Party and
each Non-Credit Party, as to itself, represents and warrants to the
Administrative Agent and each holder of Senior Indebtedness that:

 

3.01        Existence. Each U.S. Credit Party, each Canadian Credit Party and
each Non-Credit Party is an entity duly organized and validly existing under the
laws of the jurisdiction set forth opposite its name on Exhibit B hereto.

 

3.02        No Breach. The execution, delivery and performance of this
Agreement, and the transactions contemplated hereby, do not and will not, by the
passage of time, the giving of notice or otherwise (i) require any Governmental
Approval or violate any Applicable Law relating to any U.S. Credit Party, any
Canadian Credit Party or any Non-Credit Party, (ii) conflict with, result in a b
reach of or constitute a default under the articles of incorporation, bylaws or
other organizational  documents  of  any  U.S.  Credit Party, any Canadian
Credit Party or any Non-

 

--------------------------------------------------------------------------------


 

Credit Party, (iii) conflict with, result in a breach of or constitute a default
under any indenture, agreement or other instrument to which such Person is a
party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, which could reasonably be expected to have a
Material Adverse Effect, (iv) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Liens arising under the Loan Documents or (v) require any
consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than consents, authorizations, filings or
other acts or consents for which the failure to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

 

3.03        Action. Each U.S. Credit Party, each Canadian Credit Party and each
Non-Credit Party has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement in accordance with its terms. This Agreement has been duly
executed and delivered by the duly authorized officers of each U.S. Credit
Party, each Canadian Credit Party and each Non-Credit Party, and constitutes the
legal, valid and binding obligation of such U.S. Credit Party, such Canadian
Credit Party and such Non-Credit Party, enforceable in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar state or federal laws from
time to time in effect which affect the enforcement of creditors' rights in
general and (ii) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

3.04        Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by any U.S. Credit Party, any Canadian Credit
Party or any Non-Credit Party of this Agreement or for the legality, validity or
enforceability hereof.

 

Section 4.       Miscellaneous.

 

4.01        Notices. All notices, requests, consents and demands hereunder shall
be given to the addresses and otherwise made in accordance with Section 13.1 of
the Credit Agreement; provided that notices and communications to the U.S.
Credit Parties, the Canadian Credit Parties and the Non-Credit Parties shall be
directed to the Credit Parties, the Canadian Credit Parties and the Non-Credit
Parties at the address of the U.S. Borrower set forth in Section 13.1 of the
Credit Agreement.

 

4.02        No Waiver By Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any holder of Senior Indebtedness shall by any act,
delay, indulgence, omission or otherwise (except by a written instrument
pursuant to Section 4.03) be deemed to have waived any right or remedy hereunder
or to have acquiesced in any Default or Event of Default. No delay or failure to
take action on the part of the Administrative Agent or any holder of Senior
Indebtedness in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any holder of Senior Indebtedness of  any

 

--------------------------------------------------------------------------------


 

right or remedy hereunder on anyone occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or such holder of Senior
Indebtedness would otherwise have on any future occasion. The enumeration of the
rights and remedies of the Administrative Agent and the holders of Senior
Indebtedness set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the holders of Senior Indebtedness
of any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise

 

4.02        Amendments, Waivers and Consents. None of the terms or provisions of
this Agreement may be amended, supplemented or otherwise modified, nor may they
be waived, nor may any consent be given, except in accordance with Section 13.2
of the Credit Agreement.

 

4.04        Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; except that a U.S. Credit Party, a Canadian Credit Party
or a Non-Credit Party may not assign or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent and the Lenders (in accordance with the Credit Agreement).

 

4.05        Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement or any document or instrument delivered in
connection herewith by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

 

4.06        Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of the
Credit Agreement shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the holders of Senior
Indebtedness in any other Loan Document shall not be deemed a conflict with this
Agreement.

 

4.07        Governing Law; Jurisdiction; Etc.

 

(a)           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York without reference to the
conflicts of law principles thereof.

 

(b)          Submission to Jurisdiction. Each U.S. Credit Party, each Canadian
Credit Party and each Non-Credit Party irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
the State of New York sitting in New York  County  and  of  the  United  States
 District  Court  of  the  Southern  District, and

 

--------------------------------------------------------------------------------


 

any appellate court thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Applicable Law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any holder of Senior Indebtedness may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any U.S. Credit Party, any Canadian Credit Party or any
Non-Credit Party or its properties in the courts of any jurisdiction.

 

(c)           Waiver of Venue. Each U.S. Credit Party, each Canadian Credit
Party and each Non-Credit Party irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)          Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 13.1 of the
Credit Agreement. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

(e)           Appointment of the U.S. Borrower as Agent for each U.S. Credit
Party, each Canadian Credit Party and each Non-Credit Party. Each U.S. Credit
Party, each Canadian Credit Party and each Non-Credit Party hereby irrevocably
appoints and authorizes the U.S. Borrower to act as its agent for service of
process and notices required to be delivered under this Agreement or under the
other Loan Documents, it being understood and agreed that receipt by the U.S.
Borrower of any summons, notice or other similar item shall be deemed effective
receipt by each U.S. Credit Party and its Subsidiaries, each Canadian Credit
Party and its Subsidiaries and each Non-Credit Party and its Subsidiaries.

 

4.09         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES  THAT  NO REPRESENTATIVE,  AGENT  OR
 ATTORNEY  OF  ANY  OTHER  PERSON   HAS


 

--------------------------------------------------------------------------------

 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

4.10        Injunctive Relief; Punitive Damages.

 

(a)           Each U.S. Credit Party, each Canadian Credit Party and each
Non-Credit Party recognizes that, in the event such U.S. Credit Party, such
Canadian Credit Party or such Non-Credit Party fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement or any
other Loan Document, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the holders of Senior Indebtedness. Therefore, each
U.S. Credit Party, each Canadian Credit Party and each Non-Credit Party agrees
that the Administrative Agent and the holders of Senior Indebtedness, at the
option of the Administrative Agent and the holders of Senior Indebtedness, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

 

(b)          The Administrative Agent, each U.S. Credit Party, each Canadian
Credit Party and each Non-Credit Party hereby agree that no such Person shall
have a remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

 

4.11        Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the holders of
Senior Indebtedness are entitled under the other Loan Documents shall continue
in full force and effect and shall protect the Administrative Agent and the
holders of Senior Indebtedness against events arising after such termination as
well as before.

 

4.12        Titles and Captions. Titles and captions of Sections and paragraphs
in this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement.

 

4.13        Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

4.14        Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed  as  if  drafted


 

--------------------------------------------------------------------------------

 

jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Intercompany
Subordination Agreement to be duly executed and delivered as of the day and year
first above written.

 

 

U.S. CREDIT PARTIES:

 

BOWATER INCORPORATED , as U.S.

Borrower

 

By: ____________________________________

                                        
                                                 Name:
 ______________________________

                                        
                                                 Title:
 _______________________________

 

 

BOWATER MISSISSIPPI HOLDINGS INC ., as

U.S. Subsidiary Guarantor

 

By: ____________________________________

                                        
                                                 Name:
 ______________________________

                                        
                                                 Title:
 _______________________________

 

 

BOWATER MISSISSIPPI LLC , as U.S. Subsidiary Guarantor

 

By: ____________________________________

                                        
                                                 Name:
 ______________________________

                                        
                                                 Title:
 _______________________________

 

 

BOWATER AMERICA INC ., as U.S. Subsidiary Guarantor

 

By: ____________________________________

                                        
                                                 Name:
 ______________________________

                                        
                                                 Title:
 _______________________________

 

 

 

[Signature Pages Continue]

 

--------------------------------------------------------------------------------

 


 

U.S. CREDIT PARTIES (CONTINUED):

 

 

BOWATER NUWAY INC ., as U.S. Subsidiary

Guarantor

 

By: ____________________________________

                                        
                                                 Name:
 ______________________________

                                        
                                                 Title:
 _______________________________

 

 

BOWATER NUWAY MIDSTATES INC. , as U.S.

Subsidiary Guarantor

 

By: ____________________________________

                                        
                                                 Name:
 ______________________________

                                        
                                                 Title:
 _______________________________

 

 

BOWATER ALABAMA INC. , as U.S. Subsidiary

Guarantor

 

By: ____________________________________

                                        
                                                 Name:
 ______________________________

                                        
                                                 Title:
 _______________________________

 

 

 

 

[Signature Pages Continue]

 

--------------------------------------------------------------------------------

 


 

CANADIAN CREDIT PARTIES:

 

BOWATER CANADIAN FOREST PRODUCTS

INC. , as Canadian Borrower

 

 

By: ____________________________________

                                        
                                                 Name:
 ______________________________

                                        
                                                 Title:
 _______________________________

 

 

 

[Signature Pages Continue]

 

--------------------------------------------------------------------------------

 


 

NON-CREDIT PARTIES:

 

               

                                                                              
[____________________]

 

 

By: ____________________________________

                                        
                                                 Name:
 ______________________________

                                        
                                                 Title:
 _______________________________

 

 

                                                                              
[____________________]

 

 

By: ____________________________________

                                        
                                                 Name:
 ______________________________

                                        
                                                 Title:
 _______________________________

 

               

                                                                              
[____________________]

 

 

By: ____________________________________

                                        
                                                 Name:
 ______________________________

                                        
                                                 Title:
 _______________________________

 

               

                                                                              
[____________________]

 

 

By: ____________________________________

                                        
                                                 Name:
 ______________________________

                                        
                                                 Title:
 _______________________________

 

 

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

By: ____________________________________

                                        
                                                 Name:
 ______________________________

                                        
                                                 Title:
 _______________________________

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT dated as of ________,20__, by_________________ ,a
[corporation] [company] (the "Additional Subsidiary"), in favor of WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent under the Credit Agreement referred to below (in such capacity together
with its successors in such capacity, the "Administrative Agent").

 

Pursuant to the Credit Agreement dated as of May 31, 2006 by and among Bowater
Incorporated, a Delaware corporation (the "U.S. Borrower"), the Lenders who are
or may become party thereto (the "Lenders") and the Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), the Lenders have agreed to make Extensions of Credit to the
U.S. Borrower upon the terms and subject to the conditions set forth therein.

 

Pursuant to the U.S. Intercompany Subordination Agreement dated as of May 31,
2006 by and among the U.S. Borrower and the other U.S. Credit Parties party
thereto, the Canadian Credit Parties party thereto, the Non-Credit Parties party
thereto and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the "Intercompany Subordination
Agreement"), the Additional Subsidiary hereby agrees to become [a "Subsidiary
Guarantor" and a "U.S. Credit Party" for all purposes of the Intercompany
Subordination Agreement] [a "Canadian Credit Party for all purposes of the
Intercompany Subordination Agreement] [a "Non-Credit Party" for all purposes of
the Intercompany Subordination Agreement]. The Additional Subsidiary hereby
makes the representations and warranties set forth in Section 3 of the
Intercompany Subordination Agreement, with respect to itself and its obligations
under this Agreement (with any reference in said Section to the Intercompany
Subordination Agreement being deemed to include a reference to this Agreement).

 

[Signature Page Follows]


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Additional Subsidiary has caused this Joinder Agreement
to be duly executed and delivered as of the day and year first above written.

 

 

[ADDITIONAL SUBSIDIARY]

By ______________________________

  Title: ___________________________

 

 

Accepted and Agreed:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By ________________________

  Title:

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Name

Jurisdiction of Organization    

                                        
                                                        

 

--------------------------------------------------------------------------------


 

Schedule A

 

Excluded Demand Indebtedness

 

[TO BE COMPLETED BY BOWATER]

 

--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

Existing Letters of Credit

 

Purpose

Beneficiary

Issuing Bank

Amount

L/C Number

Expiratio

n Date

SERP

Royal Trust as

Trustee

Scotia - Cdn

 Credit Fac.

C$22,000,000.00

G18572/237568

3/31/2007

SERP-

Alliance

Royal Trust as

Trustee

Scotia - Cdn

 Credit Fac.

C$999,000.00

S18572/231694

5/3112006

Thunder Bay

Power

IESO

Scotia - Cdn

 Credit Fac.

C$9,676,649.00

S18572/174752

4/16/2007

Thunder Bay

Pipeline

Trans Canada

Pipeline

Scotia - Cdn

 Credit Fac.

C$140,000.00

S18572/221592

3/9/2007

Gatineau

study

Hydro Quebec

Scotia - Cdn

 Credit Fac.

C$42,700.00

ISGL

WBD855/5712

4/1/2006

Gatineau

Hydro-Quebec

Scotia - Cdn

 Credit Fac.

C$644,228.00

S51151/238041

4/1/2008

Mersey

Nova Scotia

Power Inc

Scotia - Cdn

 Credit Fac.

C$69,500.00

 

5/17/2007

Performance

Bond

Al Ahram -Egypt

Scotia - Cdn

 Credit Fac.

$180.000.00

G18572/238023

7/3112006

Performance

Bond

AI Ahram -Egypt

Scotia - Cdn

 Credit Fac.

$180,000.00

G18572/238428

8/31/2006

Performance

Bond

EI Tahrir -Egypt

Scotia - Cdn

 Credit Fac.

$72,000.00

G18572/238445

8131/2006

Performance

Bond

Akhbar EI-Yom

Org

Scotia - Cdn

 Credit Fac.

$107,250.00

G185721240244

9/30/2006

 

Minister of

Environment

Ontario

Scotia - Cdn

 Credit Fac.

C$114,953.00

[pending]

5/25/2007


 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

 

Specified Existing Notes

 

(In USD Thousands)

 

CUSIP

Description

Interest

Rate

Issuance/

Refunding

Date

Original

Issuance

Amount

Date of

Final

Payment

Principal

Balance

12/3l/05

102183

AC

4

Debentures

9.000%

08/09/89

300,000

08/01/09

250,017

102183

AL

4

Notes

Various

03/17/04

250,000

03/15/10

250,000

N/A

 

 

Note -Series A

10.625%

06/01/90

  98,000

06/15/10

98,000

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(b)

Bowater Incorporation U.S. Subsidiaries (Direct and Indirect) and Capitalization

 

ENTITY

States of

Organization

States Qualified

To Do Business

Ownership

Bowater Incorporated

DE

AL, GA, Ml, NC,

SC, TN, WA

 

Bowater Alabama Inc.

AL

 

100% by Bowater Incorporated

Bowater America Inc.

DE

CA, CT, FL, GA,

IL, MN, NC, NJ,

NY,OH,OR,

SC, TX, VA,

WA, WI

100% by Bowater Incorporated

Bowater Finance Company Inc.

DE

 

100% by Bowater Incorporated

Bowater Funding Inc.

DE

SC

100% by Bowater America Inc.

Bowater Mississippi Holdings Inc.

DE

 

100% by Bowater Incorporated

Bowater Mississippi LLC

DE

 

99% by Bowater Incorporated

1 % by Bowater Mississippi Holdings Inc.

Bowater Newsprint South Inc.

DE

MS

100% by Bowater Newsprint South LLC

Bowater Newsprint South LLC

DE

 

100% by Bowater Incorporated

Bowater Nuway Inc.

DE

SC, MI

100% by Bowater Incorporated

Bowater Nuway Mid-States Inc.

DE

TN

100% by Bowater Nuway Inc.

Bowater South American

Holdings Incorporated

DE

 

100% by Bowater Incorporated

Bowater Ventures Inc.

DE

 

100% by Bowater Incorporated

Coosa Pines Golf Club, Incorporated

AL

 

100% by Bowater Alabama Inc.

Calhoun Newsprint Company

DE

NC, SC, TN

51% by Bowater Nuway Inc.

49% by The Harold Company

Lake Superior Forest Products Inc.

DE

WA

100% by Bowater America Inc.

Rich Timber Holdings, LLC

DE

 

100% by Bowater Incorporated

Timber Note Holding Inc.

DE

 

100% by Rich Timber Holdings, LLC

Bowater Incorporated

DE

 

 


 

SCHEDULE 6.1 (b)

 

Bowater Incorporation non-U.S. Subsidiaries (Direct and Indirect) and
Capitalization

 

 

ENTITY

Country of

Organization

States Qualified To Do Business

Ownership

Bowater Asia Pte Ltd

Singapore

 

100% by Bowater Incorporated

Bowater-Korea Co. Ltd.

Korea

 

100% by Bowater Incorporated

Bowater Canada Finance Corporation

Nova Scotia

 

100% by Bowater Incorporated

Bowater Canada Treasury Corporation

Nova Scotia

 

100% by Bowater Canada Finance Corporation

Bowater S. America Ltda

Brazil

 

99.9% by Bowater Incorporated

Bowater Canada Finance Limited Partnership

New Brunswick

 

0.1% by Bowater South American Holdings Incorporated

Bowater Canadian Holdings Incorporated

Nova Scotia

 

1% by Bowater Canada Treasury Corporation

Bowater Canada Inc.

Canada

 

100% by Bowater Incorporated

Bowater Canadian Forest Products Inc.

Canada

 

100% by Bowater Canadian Holdings Incorporated

Bowater Canadian Limited

Canada

 

100% by Bowater Incorporated

Bowater Mersey paper Company Limited

Nova Scotia

 

51% by Bowater Incorporated

49% by The Washington Post

Bowater Pulp and Paper Canada Holdings Limited Partnership

New Brunswick

 

99% by Bowater Incorporated

1% by Bowater Ventures Inc.

 

 

CONTINUED ON NEXT PAGE

 

 

 

 

-2-

 

--------------------------------------------------------------------------------

 


 

Schedule 6.l (b)

 

Bowater Canadian Forest Products Inc. Subsidiaries (Direct and Indirect) and
Capitalization

 

ENTITY

Country of

Organization

States Qualified To Do Business

Ownership

Bowater Canadian Forest Products Inc.

Canada

 

N/A

100% by Bowater Canada, Inc.

Bowater Europe Limited

United Kingdom

N/A

100% by Bowater Canadian Forest Products Inc.

Bowater Maritimes Inc.

Canada

N/A

67% by Bowater Canadian Forest Products Inc.

25% by Oji Paper Co. Ltd.

8% Mitsui & Co. Ltd.

Cascapédia Booming Company Inc.

Quebec

N/A

25% by Bowater Maritimes Inc.

25% by Bowater Maritimes Inc.

50% by Emballages Smurfit - Stone Inc.

Bowater Baie-TrinitéInc.

Quebec

N/A

100% by Bowater Canadian Forest Products Inc.

The Restigouche Log Driving & Boom Company

Quebec

N/A

50% by Bowater Maritimes Inc.

50% by Fraser Inc.

Bowater Mitis Inc.

Quebec

N/A

100% by Bowater Canadian Forest Products Inc.

Bowater Guérette Inc.

Quebec

N/A

100% by Bowater Canadian Forest Products Inc.

Bowater Couturier Inc.

New Brunswick

N/A

100% by Bowater Guérette Inc.

Alliance Forest Products (200l)

Canada

 

N/A

100% by Bowater Canadian Forest Products Inc.

Bowater Belledune Sawmill Inc.

Canada

N/A

100% by Bowater Canadian Forest Products Inc.

Chaleur Sawmills Associate

New Brunswick

N/A

30% by Bowater Belledune Sawmill Inc.

22.8% by Maltais & Freres Holding Ltee

22.8% by 054022 NB Ltd. 22.8% by Jim Bell Inc.

1.6% by G. E. Woods & Sons Ltd.

Produits Forestiers Canbo Inc.

Quebec

N/A

20% Bowater Canadian Forest Products Inc.

9032-4286 Quebec Inc.

Quebec

N/A

50% Bowater Canadian Forest Products Inc

50% La Coopérative forestière Girardville

Planfor Inc.

Quebec

N/A

15% Bowater Canadian Forest Products Inc

15% Les Industries James Mclaren Inc.

45% Sociétés sylvicoles

20% Syndicates et offices de producteurs de bois

St Maurice River Drive Company

Canada

N/A

22% Bowater Canadian Forest Products Inc

78% Abitibi-Consolidated

 

 

 

-3-

 

 

--------------------------------------------------------------------------------


 

Schedule 6.l (b)

 

Bowater Canadian Forest Products Inc. Subsidiaries (Direct and Indirect) and
Capitalization

 

 

ENTITY

Country of

Organization

States Qualified To Do Business

Ownership

ICO Inc.

Canada

N/A

11 % Bowater Canadian Forest Products Inc

19.7% Consolidated-Bathurst Limited

46.7% E. B . Eddy Forest Products Ltd.

22.6% Stone Container (Canada)

BowaterTreated Wood Inc.

Quebec

N/A

100% Bowater Canadian Forest Products Inc

Canexel Hardboard Inc.

Canada

N/A

100% Bowater Canadian Forest Products Inc.

9068-9050 Quebec Inc.

Quebec

N/A

100% Bowater Canadian Forest Products Inc.

 

 

 

 

 

 

 

-4-

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 6.1(i-l)

 

 

 

Bowater Incorporated Retirement Plan

Bowater Incorporated Savings Plan

Bowater Incorporated Benefit Plan

Supplemental Benefit Plan for Designated Employees of Bowater Incorporated

Bowater Incorporated Compensatory Benefit Plan

Bowater Incorporated Benefits Equalization Plan

Executive Supplemental Medical Plan


 

--------------------------------------------------------------------------------

 

Schedule 6.1(i-2)

 

List of Registered Pension Plans with Canada Revenue Agency-2006

Bowater Canadian Forest Products Inc.

 

Name of Pension Plans

Registration

number

CRA

Employees covered Union/ Non Union

Included in the Master Trust

 

 

Régime de retraite des employés (1988) de Bowater Produits forestiers du Canada
inc./Employees Retirement Plan (1988) of Bowater Canadian Forest Products Inc. *

0982223

NU

Régime de retraite des employés (1946) de Bowater Produits forestiers du Canada
inc./Employees Retirement Plan (1946) of Bowater Canadian Forest Products Inc.

0208058

U

Régime de retraite des employés (AID) de Bowater Produits forestiers du Canada
inc./Employees Retirement Plan (ILA) of Bowater Canadian Forest Products Inc.

0967349

U

Employees Retirement Plan (1972) of Bowater Canadian Forest Products Inc. **

0260901

U

Supervisory Employees Retirement Plan (1976) of Bowater Canadian Forest Products
Inc.

0575324

NU

Executive Staff Retirement Plan (1976) of Bowater Canadian Forest Products Inc.

0355511

NU

Pension Plan for Non-Salaried or Union Employees of Bowater Mersey Paper Company
Limited

0241752

U

Pension Plan for Salaried Employees of Bowater Mersey Paper Company Limited

0241760

NU

Régime de retraite des salaries non-syndiqués (1995) de Bowater Produits
forestiers du Canada inc.

1009596

NU

Régime de retraite des salaries syndiqués (1994) de Bowater Produits forestiers
du Canada inc.

1009604

U

Régime de retraite hybride des employés syndiqués (2006) de Bowater/ 
 translation would be "Hybrid Pension Plan for Unionized Employees (2006) of
Bowater"

 

(DB component of the Hybrid Plan)

Not yet received

(New negotiated

plan)

U


 

--------------------------------------------------------------------------------

 

Schedule 6.1(i-2)

 

List of Registered Pension Plans with Canada Revenue Agency-2006

Bowater Canadian Forest Products Inc.

 

(Continued)

 

 

DC Plans and other registered plans not included in the Master Trust

 

 

 

Régime de retraite CD (2003) des employés non syndiqués

de Bowater/DC Retirement Plan (2003) for Non-Unionized Employees of Bowater *

1090976

NU

Pension Plan for Thunder Bay Woodlands and Ignace

Sawmill Members of Local 1-2693

1086644

U

Régime de retraite des travailleurs forestiers de Bowater

Maritimes Inc.-membres du syndicat canadien des

communications, de l'énergie et du papier, Local 146, Forêt/

Pension Plan for Woods Workers of Bowater Maritimes Inc.-Members of the Canadian
Communications, Energy and Paper Workers Union, Local 146 Woods

0968974

U

Régime de retraite des employés saisonniers rémunérés

localement non-syndiqués/Retirement Plan for Locally Paid

Salaried Seasonal Employees***

0974311

NU

Régime de retraite hybride des employés syndiqués (2006)

de Bowater/ translation would be"Hybrid Pension Plan for Unionized Employees
(2006) of Bowater"

 

(DC component of the Hybrid Plan -Same plan as above)

Temporary number

TF 1154301

U

Deferred Profit Sharing Plan

(component of the Savings Plan)

1053677

NU

 

 

*Partially terminated due to an asset sale.

**Partially terminated due to the partial closing of a facility.

***Terminated because the participating employees transferred to a different
plan.

 

 

 

 

 

-2-

 

--------------------------------------------------------------------------------

 

Schedule 6.1 (i-2)

 

List of Registered Pension Plans with Canada Revenue Agency -2006

Bowater Canadian Forest Products Inc.

(CONTINUED)

 

 

Group RRSP for participating employees

(Employee contributions only-Bowater paying % additional salary)

 

Employees covered Union/Non Union

REER collectif  Exploitations Gaspe

translation would be "Group RRSP Gaspe operations"

*Nouvelle, Qc (Lacroix freehold) is under process to be sold. After the sale
transaction, employees of local 299 will continue to contribute to the Group
RRSP when hired with new buyer.

n/a

U

Fonds FTQ

For CEP employees of Maniwaki

*union sponsored RRSP

n/a

U

Fondaction

For CSN employees of Maniwaki

*union sponsored RRSP

n/a

U

Fonds FTQ

For employees of Price Sawmill

*union sponsored RRSP

n/a

U

 

 

 

 May 2006

Claudine Morin-Massicotte

Human Resources - Montreal

 

 

 

  

 

 

-3-

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(1)

 

Indebtedness and Guaranty Obligations Over $25 Million

 

 

BOWATERINCORPORATED

Debt Obligations

(In USD Thousands except as otherwise noted)

CUSIP

Trustee

Description

Interest

Rate

Issuance/

Refunding

Date

Original

Issuance

Amount

First

Call

Date

Date of

Final

Payment

Principal

Balance

3/31/06

 

 

 

Bowater Incorporated:

 

 

 

 

 

 

56041H

AA

3

Morgan

FAME PCB's

7.750%

11/01/92

62,000

10/01/02

10/01/22

62,000

582359

AC

9

SunTrust

McMinn County PCB's

7.625%

03/01/91

30,000

03/01/01

03/01/16

30,000

582361

AA

9

SunTrust

McMinn County PCB's

7.400%

12/01/92

39,500

12/01/02

12/01/22

39,500

582361

AB

7

First Citizens

McMinn County PCB's

Various

06/01/99

33,500

Any time

06/01/29

33,500

986476

AR

0

SunTrust

York County PCB's

7.400%

03/12/91

6,500

01/01/01

01/01/10

5,850

102183

AC

4

Morgan

Debentures

9.000%

08/09/89

300,000

No call

08/01/09

250,017

102183

AG

5

Morgan

Debentures

9.500%

11/02/92

125,000

No call

10/15/12

125,000

102183

AE

0

HSBC

Debentures

9.375%

11/19/91

200,000

No call

12/15/21

200,000

102183

AK

6

BONY

Notes

6.500%

06/19/03

400,000

Anytime

06/15/13

400,000

102183

AL

4

BONY

Notes

Various

03/17/04

250,000

3/15/06

03/15/10

250,000

102175

AB

2

BONY

Notes - guaranteed by BI

7.950%

11/06/01

600,000

Anytime

11/15/11

600,000

 

 

 

 

Subtotal Debt Bowater Incorporated

 

 

 

1,995,867

 

 

 

 

Bowater Canadian Forest Products Inc.

 

 

 

 

13642N

AA

4

Computershare

Indenture

10.850%

12/12/89

C$l25.000

01/01/97*

11/30/14

107,508

 

N/A

 

Computershare

Note» Series A

10.625%

06/01/90

98,000

No Call

06/15/10

98,000

 

N/A

 

Computershare

Note -Series B

10.500%

06/01/90

102,000

No Call

06/15/10

51,000

 

N/A

 

Computershare

Note -Series C

10.600%

11/01/90

70,000

No Call

01/15/11

70,000

 

N/A

 

Computershare

Note -Series D

10.260%

11/01/90

22,000

No Call

01/15/11

11,000

 

 

 

 

Subtotal Bowater Canadian Forest Products Inc.

 

 

337,508

 

 

 

 

 

 

 

 

 

 

Credit Facilities (to be terminated at Closing)

 

 

 

 

 

 

 

   Bowater Incorporated

 

400,000

 

04/20/07

6,000

 

 

   Bowater Canadian Forest Products

 

35,000

 

04/20/07

-

 

 

   Bowater Funding A/R Securitization

 

200,000

 

11/30/06

42,000

 

 

Subtotal Credit Facilities

 

 

 

 

48,000

 

 

                                                                Note: Years with
no obligations have been omitted.

 

                                                                Canadian Dollar
Exchange rate

1.1627    Balance sheet rate@ 3/31

 

                                                                ● 10.85 purchase
fund repayments are on a "best efforts» basis to repurchase at a discount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1(n)

 

Burdensome Provisions (See Section 6.1(n))

 

The Bowater Canada Inc. ("BCI") Exchangeable Shares contain certain restrictions
designed to assure the payment of dividends on the Exchangeable Shares. Among
other things, unless all dividends on the Exchangeable Shares corresponding to
dividends declared and paid to date on the Bowater Incorporated Common Shares
have been declared and paid in fun on the Exchangeable Shares, BCI shall not,
without the prior approval of the holders of the Exchangeable Shares, pay any
dividends on the BCI Common Shares or BCI Preferred Shares (or any other shares
ranking junior to the Exchangeable Shares), or redeem or purchase or make any
capital distribution in respect of such shares or any other shares of BCI
ranking equally with the Exchangeable Shares with respect to the payment of
dividends or any liquidation distribution.

 

The Support Agreement between Bowater Incorporated, Bowater Canadian Holdings
Inc. ("BCHI") and BCI contains restrictions on the payment of dividends and
other restrictions that are designed to ensure that the holders of the Bowater
Canada Exchangeable Shares are treated the same as the holders of Bowater Common
stock.

 

The provisions attached to the Preferred Shares of each of Bowater Canadian
Forest Products Inc., BCI and BCHI contain restrictions on the payment of
dividends in that no dividends may be paid on the respective common shares of
those corporations (or other shares ranking junior to the Preferred Shares)
unless all dividends are up-to-date on such Preferred Shares.

The following debt instruments of Bowater Canadian Forest Products ("BCFPI"),
include provisions granting certain rights to the holders of such debt based in
part on the occurrence of certain significant distributions to shareholders:

 

●        Trust Indenture dated as of December 12, 1989 between Canadian Pacific
Forest Products Limited (now BCFPI) and Montreal Trust Company in respect of the
Cdn $125,000,000 10.85% debentures due November 30,2014.

 

●       Note Agreement dated as of June 1. 1990 by Canadian Pacific Forest
Products Limited (now BCFPI) in respect of the US$98,000,000 10.625% Senior
Notes, Series A, and the U.S. $102,000,000 10.50% Senior Notes. Series B, each
due June 15, 2010.

 

●       Note Agreement dated as of November 1, 1990 by Canadian Pacific Forest
Products Limited (now BCFPI) in respect of the U.S. $70,000,000 10.60% Senior
Notes, Series C. and the U.S. $22,000,000 10.26% Senior Notes, Series D, each
due January 15, 2011.

 

Under these debt instruments, on the occurrence of certain "Designated Events",
together with certain other condi tions being met (either a ratings decline, in
the case of the Trust Indenture, or  a  debt  ratio in excess of70%, in the case
of the Note Agreements), the holders of


 

(Schedule 6.1(n) to Credit Agreement)

--------------------------------------------------------------------------------

 

such debt may acquire the right to require BCFPI to require the Company to
purchase the notes and BCFPI may be obligated to adjust the interest rate on the
notes. The term "Designated Event" includes distributions on or repurchases of
voting shares over a 12-month period in excess of 30% of the fair market value
of the outstanding voting shares.

 

Restrictions requiring that distributions be made pro rata and requiring certain
procedures or approvals for distributions and transfers of assets contained in
the organizational documents or shareholders or other similar agreements with
respect to the following joint ventures: Calhoun Newsprint Company, Bowater
Mersey Paper Company Limited, Bowater Maritimes Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(t)

 

Litigation

 

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.1

 

Existing Indebtedness

 

 

Debt Obligations

(In USD Thousands except as otherwise noted)

CUSIP

Trustee

Description

Interest

Rate

Issuance/

Refunding

Date

Original

Issuance

Amount

 

Date of

Final

Payment

Principal

Balance

12/31/05

 

 

Bowater Incorporated:

 

 

 

 

 

 

56041H

AA

3

FAME PCB's

7.750%

11/01/92

62,000

 

10/01/22

62,000

582359

AC

9

McMinn County PCB's

7.625%

03/01/91

30,000

 

03/01/16

30,000

582361

AA

9

McMinn County PCB's

7.400%

12/01/92

39,500

 

12/01/22

39,500

582361

AB

7

McMinn County PCB's

Various

06/01/99

33,500

 

06/01/29

33,500

986476

AR

0

York County PCB's

7.400%

03/12/91

6,500

 

01/01/10

5,850

102183

AC

4

Debentures

9.000%

08/09/89

300,000

 

08/01/09

250,017

102183

AG

5

Debentures

9.500%

11/02/92

125,000

 

10/15/12

125,000

102183

AE

0

Debentures

9.375%

11/19/91

200,000

 

12/15/21

200,000

102183

AK

6

Notes

6.500%

06/19/03

400,000

 

06/15/13

400,000

102183

AL

4

Notes

Various

03/17/04

250,000

 

03/15/10

250,000

102175

AB

2

Notes - guaranteed by BI

7.950%

11/06/01

600,000

 

11/15/11

600,000

 

 

 

Subtotal Debt Bowater Incorporated

 

 

 

1,995,867

 

 

 

Bowater Canadian Forest Products Inc.

 

 

 

 

 

 

 

Miscellaneous

 

 

 

 

 

 

 

 

 

  Govn't to Quebec – Alliance's

0,000%

07/10/98

C$35,800

 

04/20/08

8,895

 

 

 

  UDAG – Grenada

6,500%

01/01/90

8,500

 

02/01/10

6,612

 

 

 

Subtotal Miscellaneous Debt

 

 

 

 

 

15,507

 

 

 

 

 

 

 

 

 

 

 

 

 

Bowater Canadian Forest Products Inc.

 

 

 

 

 

 

13642N

AA

4

  Indenture

10.850%

12/12/89

C$l25.000

 

11/30/14

107,508

 

N/A

 

  Note» Series A

10.625%

06/01/90

98,000

 

06/15/10

98,000

 

N/A

 

  Note -Series B

10.500%

06/01/90

102,000

 

06/15/10

51,000

 

N/A

 

  Note -Series C

10.600%

11/01/90

70,000

 

01/15/11

70,000

 

N/A

 

  Note -Series D

10.260%

11/01/90

22,000

 

01/15/11

11,000

 

 

 

Subtotal Bowater Canadian Forest Products Inc.

 

 

337,508

                                                Canadian Dollar Exchange rate
               1.1627 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.2

Existing Liens

 

--------------------------------------------------------------------------------


 

Summary of encumbrances underiue personal propertysecurityact(ontario) (the
"ppsatr )

 

Bowater Canadian Forest Products Inc. Bowater Produits Forestiers du Canada Inc.

Bowater Canadian Forest Products Inc.

Bowater Produits Forestiers du Canada Inc.

 

Currency Date:     May 2, 2006

 

No.

Secured Party(ies)

Collateral Classification

General Collateral Description

Reference File No. & Registration Number(s)

Comments

1.

Dow Chemical Canada Inc.

Inventory, Other

 

614842038-

20050505 1450 1862

8459 (10 years)

Global Debtors Listed:

 

Bowater Canadian Forest Products Inc.

 

Bowater Canadian Forest

Products Inc./Bowater Produits Forestiers du Canada Inc.

 

Bowater Produits Forestiers du Canada Inc./Bowater Canadian Forest Products Inc.

 

Bowater Produits Forestiers du Canada Inc.

 

2.

Hewlett-Packard

Financial Services

Canada Company

Equipment, Other

 

No Fixed Maturity Date

Equipment Schedule. Any and all equipment, tangible and intangible, pursuant to
Equipment Schedule

No. 101032000004, and amendments thereto, under Master Lease Agreement No.
101031, and all amounts owing thereunder.

 

614665962-

20050429 1041 8077

4238 (4 years)

Note this registration is only against the English form of debtor name

3.

Kinecor Inc

Inventory

Further to a Consignment Agreement, all goods consigned by the seller Kinecor
Inc to the Buyer

613074375-

20050302 1631 1616

Note this registration is only against the English Form of

 


-1-

--------------------------------------------------------------------------------

 

No.

Secured Party(ies)

Collateral Classification

General Collateral Description

Reference File No. & Registration Number(s)

Comments

 

 

 

 

 

Maturity Date:

02MAR2012

Bowater Canadian Forest Products Inc, such as but not

restrictively?bearings [sic]

products, mechanical drive products, mechanical drive products, fluid power
products hydraulics & pneumatics, rubber products, miscellaneous products such
as? chains, chucks, ladders, brushes, Saginaw, shim, shelving, bearing analysis
tools. Process equipment such as? wilden pump, rotojet pump, netzsch pump,
national pump, varisco pump, walchem, alma submersible pump, envirquip mixers,
pnr spray nozzle. Above products manufactured 

by?SKF, NTN, FAG, Garlock

Renold, Rexnord, E.P.T., Falk, Eurodrive, Timken, Torrington,

Dodge, Gates, Goodyear, Martin

Sprockets, SM Cyclo, QM

Bearings, AR Thompson, Loctile, Technical Service Canada

 

5091 (7 years)

debtor name

4.

Kinecor Inc.

Inventory

All goods consigned by the Seller Kinecor Inc to the Buyer Bowater Canadian
Forest Products Inc further to a Consignment Contract such as but not

restrictively?bearing [sic]

products, mechanical drive

products, fluid power products

hydraulics & pneumatics, rubber products, sealing products,

specialty products, industrial

supply products, miscellaneous

 

 

 

 

 

-2-


 

--------------------------------------------------------------------------------

 

No.

Secured Party(ies)

Collateral Classification

General Collateral Description

Reference File No. & Registration Number(s)

Comments

 

 

 

products such as? chains, chucks, ladders, brushes, Saginaw, shim, shelving,
bearing analysis tools, process equipment such as? wilden pump, rotojet pump,
netzsch pump,

national pump, varisco pump, walchem, alma submersible pump, envirquip mixers,
pnr spray nozzle. Above products are manufactured by the following
companies?SKF, NTN, FAG, Garloock Renold, Rexnord, E.P.T., Falk, Eurodrive,
Timken, Torrington, Dodge, Gates, Goodyear, Martin Sprockets, SM Cyclo, QM
Bearings, AR Thompson, Loctite, Technical Service Canada

 

 

 

5.

AstenJohnson, Inc.

Inventory

 

871737759-

20010424 1439 1530<5177 (5 years)

Global Debtors Listed:

 

Bowater

 

Bowater, Thunder Bay

 

Bowater Canadian Forest Products Inc.

 

 

 

 

 

amended by:

20060306 1530 1590

Amended to include

"Bowater Canadian Forest Products Inc." as an additional debtor

 

 

 

 

 

renewed by:

20060306 1721 1590

3054 (5 years)

 

 

 

 

 

-3-

--------------------------------------------------------------------------------


 

Great Lakes Forest Products Limited

 

                Currency Date :                   May 2, 2006

 

No.

Secured Party(ies)

Collateral

Classifications

General Collateral

Description

Reference File No. & Registration Number(s)

Comments

1.

Clinton Community

Credit Union

Inventory, Equipment, Accounts, Other

 

No Fixed Maturity Date

General Security Agreements

855651762-

19991007 1612 1626

2730 (5 years)

Global Debtors Listed:

 

1344344 Canada inc.

 

Great Lakes Forests Products

 

 

 

 

 

renewed by:

20040928 1827 1626

0891 (5 years)

 

 

 

 

 

 

amended by:

20050429 1247 1626

2439

Amended to (i) remove "Robert Hovius" as an additional debtor, (ii) to remove
"Consumer Goods" from the collateral classification and (iii) to remove
"Guarantee" from the Collateral description

 

 

 

 

 

 

 

-4-

 

--------------------------------------------------------------------------------

 

 

QUEBEC

Register of Personal and Movable Real Right

 

Register current as of: April 28, 2006 at 10:29 a.m. against the following
names:

Bowater Pulp and Paper Canada Inc. , Bowater Pâtes et Papiers Canada Inc.,
Avenor Inc., Canadian Pacific Forest Products Limited / Produits Forestiers
Canadien Pacifique Limitée. Pacific Forest Products Limited, CIP Inc., CIP
Forest Products Inc. , Produits Forestiers CIP Inc., Tahsis Company Ltd., Great
Lakes Forest

Products Limited, Alliance Forest Products Inc. , Produits Forestiers Alliance
Inc., 3014606 Canada Inc.

 

Register current as of: May 17, 2006 at 3:00 p.m. against the following names:

The Great Lakes Paper Company, Limited, Pacific Logging Company Limited,
Victoria Plywood Ltd., Belize Forest Products Ltd., Ivy Green Marina Ltd., B&M
Logging, Ltd., Buckley Bay Towing Ltd., Island Wharves Ltd., L.&M. N. Logging
Co. Ltd., Simard Log Sorting (1967) Limited, Saltair Lumber Company Ltd.,

T.W. Mackenzie Logging Ltd.

 

REGISTRATIONS

 

Nature of right

 

Date and Registration No.

 

Parties

 

Information 

 

Reservation of

I.                  ownership

(instalment sale)

(Global

registration)

March 2, 2005

at 10:30 a.m.

05-0110857-0001

Vendor:

Systèmes de distribution Intégrés, Sociétéen commandite

Integrated Distribution Systems Limited

Partenership

[Wajax Industries Limited]

[Wajax Limitée]

[Wajax Limited]

[Kinecor Inc.]

Purchaser:

Bowater Canadian Forest Products Inc.

Property: All consigned property relating to a consignment contract, including
without limitation bearing products, mechanical drive products, electrical drive
products and other products and equipment manufactured by SKF, NTN, FAG,
Garlock. Renold, Rexnord, E.P.T., Falk, Eurodrive, Timken and others.

Date of the agreement:

February 28, 2015

Comments:

Change of name registered on August 29, 2005 under number 05-0496634-000l from
Kinecor Inc. and Wajax Industries Limited to Wajax Limitée/Wajax Limited.

Assignment of a universality of claims registered on August 29, 2005 under
number 05-0496634-0002 by Wajax Limited/Wajax Limitée in favour of Systèmes de
Distribution Intégrés, Société en commandite/Integrated Distribution Systems
Limited Partnership. (Rectification registered on September 15, 2005 under
number 05-0531110»0001 of particular registration numbers. Rectification
registered on September 15, 2005 under number 05-0531110-0002 of a registration
number.)

 

-5-

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 10.2

 

Existing Liens

 

JURISDICTION

SEARCHED

DEBTOR

SECURED

PARTY:

TYPE OF LIEN

FILE NO./

FILE DATE

 

 

 

 

 

 

DELAWARE:

Secretary of State

Bowater Incorporated

Omnova Solutions Inc.

Consignment

inventory of

Omnova (latex)

9-27-01

11298087

 

Bowater Incorporated

Omnova Solutions Inc.

UCC-3

10-20-05

53261410

 

 

 

 

 

SC-Secretary of State

Bowater Incorporated

Asten/Johnson

Consigned goods,

inventory, paper

machine clothing

of Asten/Johnson

6-8-01

010608-111552C

 

 

 

 

 

TN-Department of

State

Bowater Incorporated

Asten/Johnson

Consigned goods,

inventory, paper

machine clothing

of Asten/Johnson

6-8-01

310090455

Wa-Department of

Licencing

Bowater Incorporated

Asten/Johnson

Consigned goods,

inventory, paper

machine clothing

of Asten/Johnson

6-8-01

2001-159-0027

 

 

 

MS –Secretary of

State

Bowater Newsprint South Inc.

Asten/Johnson, Inc.

Consigned goods,

inventory, paper

machine clothing

                 supply by

                      Asten/Johnson

6-8-01

1531226

 

 

DE –Secretary of

State

Bowater Nuway, Inc.

The Dow Chemical Company

                            Consigned

Inventory of Dow

                             (latex)           

12-04-02

23030362

 

 

 

 

 

 

 

 

-6-


 

--------------------------------------------------------------------------------

 

SCHEDULE 10.3

 

Existing Loans, Advances and Investments

 

Company Name

Form of Entity

Subsidiary that Holds Investment

I. Investments in Minority Joint Ventures

 

 

Ponderay Newsprint Company

Partnership

Lake Superior Forest Products Inc. (40%)

 

 

 

Produits Forestiers Canbo Inc.

Co rporation

Bowater Canadian Forest Products Inc. (20%)

 

 

 

9032-4286 Quebec Inc.

Corporation

Bowater Canadian Forest Products Inc. (50% )

 

 

 

ICO Inc.

Corporation

Bowater Canadian Forest Products Inc. (11 %)

 

 

 

Cascapedia Booming Company, Inc.

Corporation

Bowater Canadian Forest Products Inc. (25%) Bowater Maritimes Inc. (25%)

 

 

 

St. Maurice River Drive Company

Corporation

Bowater Canadian Forest Products Inc. (22%)

 

 

 

Restigouche Log Driving & Boom Company

Corporation

Bowater Maritimes Inc. (50%)

 

 

 

Planfor Inc.

Corporation

Bowater Canadian Forest Products Inc. (15%)

 

 

 

Chaleur Sawmills Associate

Partnership

Bowater Belledune Sawmill Inc. (30%)

 

 

 

II. Investments in QSPEs

 

 

Calhoun Note Holdings AT LLC

Limited Liability Company

Calhoun Newsprint Company (100%)

 

 

 

Calhoun Note Holdings II LLC

Limited Liability Company

Calhoun Newsprint Company (100%)

 

 

 

Bowater Catawba Note Holdings I LLC

Limited Liability Company

Bowater Incorporated ( 100%)

 

 

 

Bowater Catawba Note Holdings II LLC

Limited Liability Company

Bowater Incorporated (100%)

 

 

 

Bowater Saluda Note Holdings LLC

Limited Liability Company

Bowater Incorporated (l 00%)

 

 

 

Timber Note Holding LLC

Limited Liability Company

Rich Timber Holdings, LLC (100%)

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.8

 

Transactions with Affiliates

 

NONE

 

--------------------------------------------------------------------------------

 

 

 



















